Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page1of150 PagelD 2744

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

AARON HIRSCH, individually and on
behalf of all others similarly situated,

Plaintiff, : Civil Action No. 4:18-ev-00245-P
v.

USHEALTH ADVISORS, LLC and
USHEALTH GROUP, INC.,

Defendants.

DECLARATION OF MICHAEL DELL’ ANGELO IN SUPPORT OF
PLAINTIFF’?S MOTION FOR CLASS CERTIFICATION

I, Michael Dell’ Angelo, declare as follows:

lie I am over 18 years old, have personal knowledge of the facts stated herein, and can
testify competently thereto rf called upon to do so.

a I submit this Declaration in support of Plaintiff's Motion for Class Certrfication and
the accompanying Memorandum of Law in support thereof (‘Memorandum’) that are filed
currently herewith.

3 I am a Managing Shareholder of Berger Montague PC, the proposed Lead Class
Counsel, and serve as counsel for Plaintiff Aaron Hirsch (“Plaintiff’) in the above-captioned
litigation. Lane Vines of Berger Montague, Max Maccoby of the Washington Global Law Group
PLLC, Jim Zadeh of the Law Office of Jim Zadeh, P.C. and Warren Burns of Burns Charest LLP,
also serve as counsel to Plamtiff in this action.

Facts Supporting Appointment of Berger Montague PC as Class Counsel
4. On March 29, 2018, Platntiff filed a class action complaint. (Dkt. 1).

5. From the beginning, all counsel have demonstrated commitment to this litigation

Motion for Class Cert App. 0001
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 2of150 PagelD 2745

and will continue efforts to prosecute it vigorously, led by Berger Montague PC, as Class Counsel,
if so appointed by the Court.

6. Counsel worked closely to develop the factual and legal bases for this action in
which Mr. Hirsch alleges that the Defendants repeatedly violated his privacy by calling him
numerous times on his personal cellular telephone, despite the fact that his telephone number was
registered on the National-Do-Not-Call registry, m violation of the Telephone Consumer
Protection Act.

o Subsequently, counsel on the original complaint began to work with our now co-
counsel, the Law Office of Jim Zadeh, P.C.

8. Along with other Plaintiffs counsel, Berger Montague has invested considerable
resources in developing and litigatnng Plamtiff's TCPA class action claims. Throughout this
litigation, Plaintiff's counsel have worked assiduously to advance and protect the interests of the
Plaintiff and proposed Class here.

9, Plaintiff’s counsel have pursued discovery aggressively, crafting requests to secure
documents and testimony essential for advancing the claims of the Plaintiff and the proposed Class.
Throughout the discovery process, Plaintiff's counsel have resolved nascent discovery disputes
through negotiation and compromise, where possible and, where necessary, have pursued and
prevailed on numerous discovery disputes. Plaintiff's counsel have engaged in a determined
pursuit of documents and information that Defendants refused to produce.

10. Berger Montague has a track record of successful advocacy on behalf of plaintiffs
and the classes they represent. Berger Montague has the expertence, expertise, and resources
necessary to fully and adequately represent the interests of the Plaintiff and the Class and 1s fully

committed, along with its accomplished co-counsel, to continue to vigorously prosecute the clarms

Motion for Class Cert App. 0002
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 3of150 PagelD 2746

of the Plaintiff and Class going forward. Berger has advanced all costs of prosecuting the litigation
and has committed to continue to advance the costs necessary to advance the litigation through
trial and any resulting appeals. Thus, Berger Montague is appropriate and adequate to serve as
Class Counsel under Fed. R. Civ. P. 23(g).
Certain Procedural History and Outstanding Discovery

11. Defendants filed their Answer on May 15, 2018 (Dkt. 15).

12. Plaintiff served his First Requests for Production to Defendants on June 28, 2018.

13. During discovery, Plaintiff has taken depositions of seven key witness. On January
16, 2019, Plaintiff conducted a Rule 30(b)(6) deposition of USHealth by deposing Dean Whaley,
Vice President, Financial Planning and Analysis (Jan. 16, 2019), and then deposed certain of the
USHealth agents who called and texted Plaintiff (including RJ Martin, Jacquelyn Levine and
Gretchen Kennett (Feb. 13, 2019)), the USHealth Regional Sales Leader George Priovolos (May
24, 2019) that oversaw those agents. Plaintiff also conducted a Rule 30(b)(6) deposition of
Gryphon Networks, through its General Counsel Melissa Fitzgerald and its Vice President of
Network Services Stefan Dunnigan (Jan. 31, 2020). Gryphon is USHealth’s vendor that, beginning
in October of 2018, was to provide a scrub for USHealth’s Internal Do-Not-Call List (but not for
the National Do Not Call Registry) scrubs on the telemarketing calls made by USHealth agents
using the VanillaSoft CRM (7.¢., customer relations management software). Plaintiff also deposed
Brad Hannon (Feb. 11, 2020), a former USHealth Field Training Agent who worked under George
Priovolos and was involved in training USHealth agents. In addition, Defendants conducted a
deposition of Plaintiff (Jan. 15, 2019).

14. The conduct and substance of these depositions has been handicapped by

Defendants’ resistance to producing baste discovery in this case and allowing their third-party

Motion for Class Cert App. 0003
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page4of150 PagelD 2747

vendor to produce Defendants’ own relevant documents. Defendants’ refusals have resulted in
extensive motion practice and in-person hearings to address those motions and the status of
discovery.

15. As of March 6, 2020 when the Court heard objections to Magistrate Judge
Cureton’s Order compelling Defendants to produce discovery responsive to Plaintiffs discovery
requests, Defendants had only produced 351 pages of discovery (consisting of 33 unique
documents), two audio recordings of calls made to Plamtiff, and USHealth’s internal do not call
spreadsheet (in toto, documents Bates stamped USHEALTH_000001-354).

16. On March 12, 2020 (Dkt. 156), the Court denied Defendant’s Objections, and
ordered a rolling production according to the following timeline:

March 13, 2020 — First Round of Production;

April 3, 2020 — Second Round of Production;

April 17, 2020 — Third Round of Production,

May 1, 2020 — Fourth Round of Production; and

May 8, 2020 — Substantial completeness pursuant to Discovery Order.

Ws Because Plaintiffs Motion for Class Certification was due on May 1, 2020 (Dkt.
164), Plaintiff has not had the opportunity to receive and review the documents and information
to be produced by Defendants in the Fourth Round of Production on May 1, 2020, and tn the final
round of production on May 8, 2020. Plaintiff not had the opportunity to depose certain USHealth
officials, whose depositions were repeatedly postponed in order to awart Defendants’ production
of documents. Spectfically, the parties agreed to conduct the depositions of James Schrader,
Lawrence Wilford, and William Shelton on June 24-26, 2020, prior to filing a Consent Motion to

Modify Amended Scheduling Order on April 16, 2020 (Dkt. 163), which the Court denied. Dkt.

Motion for Class Cert App. 0004
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page5of150 PagelD 2748

165).

18. As for third-party discovery, in his First Requests for Production, served on June
28, 2018, Plaintiff requested that USHealth produce call logs of the telemarketing calls at issue.
Defendant refused to produce call logs, and Plaintiff served subpoenas on Defendant’s vendors
Gryphon Networks, VanillaSoft and Velocify, on March 5, 2019 and October 10, 2019,
respectively. Defendant sought to block the production of its agents’ call logs by filing motions
for protective order which the Court dented in full as to the Gryphon subpoena on November 8,
2019 (Dkt. 90) and dented in part as to the VanillaSoft and Velocify subpoenas on February 14,
2020 (Dkt. 137). The Court then granted Plaintiff's comprehensive Motion to Compel on March
12, 2020 (Dkt. 156). Only then did Defendant eliminate the barrier to the production of tts agents’
call logs by emailing VanillaSoft and Velocify on March 16, 2020, to advise that Defendant had
withdrawn its objections to the subpoenas.

19. Per the Court’s and the Magistrate Judge’s discovery orders, Defendant and third-
party vendors are now producing large sets of documents and data. Third-party vendor VanillaSoft,
through Plaintiffs efforts, has recently produced calls logs for four of the USHealth regions,
totaling some tens of millions of documented calls. Those call logs include data for the Agent
accounts overseen by George Priovolos, Jared Herndon, Harley Brown and Michael Laughlin.
Plaintiff expects that additional call logs will be produced for two other USHealth accounts. All
of these and other VanillaSoft call logs for calls made by USHealth agents since March 29, 2014
are included in the scope of the alleged class definition.

The Type and Estimated Expense of Notice
20. Plaintiff's counsel propose to provide direct notice to class members via email and

mailed postcards. Plaintiffs counsel have obtained two cost estimates for the prospective

Motion for Class Cert App. 0005
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page6of150 PagelD 2749

dissemination and administration for a class notice in this litigation, recetved from the Angeion
Group, a firm that provides comprehensive notice and management services for class actions, mass
tort, and bankruptcy administration, see http:/Mwww.angeiongroup.com/. Those estimates are
attached hereto as Exhibit 19. At the request of Plaintiff's counsel, Plaintiff's expert, the Class
Experts Group, LLC, independently evaluated the feasibility of identifying class members, based
on the call records produced in this action, for purposes of providing them with a class action
notice in the event that a class is certified in this Action. The Class Experts Group concluded that
it is possible, common and administratively feasible to identify and issue notice of class
certification to individuals in this Action based on the call records produced in the Action. See
Expert Report of Anya Verkhovskaya, Sections F and G, attached here to as Exhibit 20. Angeion
estimates that the form of direct mail and e-mail notice proposed would range from $54,334 for a
class of 135,000 consumers and $414,748 for a class of 2 million consumers. Absent a settlement
fund which included a provision for notice administration costs, Berger Montague would advance
the cost of the proposed notice.
Certain Documents Referenced in the Plaintiffs Memorandum_

21. Attached hereto as Exhibit 1 is true and correct copy of the Declaration of David
B, Freeman.

22. Attached hereto as Exhibit 2 is true and correct copy of seven sample USHealth
telemarketing scripts Bates stamped USHEALTH 000536-542.

23. Attached hereto as Exhibit 3 is true and correct copy of the transcript of the Court
hearing held on Feb. 5, 2020 (Dkt. 139).

24. Attached hereto as Exhibit 4 is true and correct copy of an email string terminating

with an email from Stefan Dunigan on November 8, 2020, attaching the USHealth Account

Motion for Class Cert App. 0006
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 7of150 PagelD 2750

Review through October 2019, Bates stamped GR YPHON0O00024-25.

25. Attached hereto as Exhibit 5 ts true and correct copy of the standard USHealth
Advisors (“USHA”) Agent Agreement, Bates stamped USHEALTH_000094-110.

26. Attached hereto as Exhibit 6 is true and correct copy of the memorandum from
Freedom Life Insurance Company of America to All Licensed Agents and Appointed Agents,
regarding National Do-Not-Call List — Background and Frequently Asked Questions, dated Nov.
1, 2003, Bates stamped USHEALTH 000002-12.

27. Attached hereto as Exhibit 7 ts true and correct copy of the USHA University deck
presentation titled “Comphance Basics,” Bates stamped USHEALTH_000015-32.

28. Attached hereto as Exhibit 8 is true and correct copy of exhibit 115 marked at the
deposition of USHealth’s former Field Training Agent Brad Hannon, conducted on February 11,
2020. During that deposition (Hannon Tr. 184:19-24), counsel for USHealth represented that “this
is a list of various electronic transactions from -- from the [USHealth Agent] portal, and the --
among other things, there's the Freedom Life National Do Not Call List that is highlighted there,
background and frequently asked questions [which is a referenced to the foregoing document Bates
stamped USHEALTH_ 000002-12].”

29. Attached hereto as Exhibit 9 is true and correct copy of former USHealth Agent
Jacqueline Levine’s webpage that was downloaded from the USHealth website and marked as
exhibit 56 during the deposition of George Priovolos.

30. Attached hereto as Exhibit 10 is true and correct copy of the document titled
“Marketing Your Business @ USHEALTH ADVISORS — Approved, Compliant Advertising to
Help You Market Your Business,” Bates stamped USHEALTH 000002-12.

31. Attached hereto as Exhibit 11 is true and correct copy of the transcript of the

Motion for Class Cert App. 0007
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 8of150 PagelD 2751

deposition of USHealth’s Regional Sales Leader George Priovolos, conducted on May 24, 2019.

32. Attached hereto as Exhibit 12 is true and correct copy of USHA’s Regional Sales
Leaders, Bates stamped USHEALTH_028550.

33. Attached hereto as Exhibit 13 is true and correct copy of the transcript of the
deposition of USHealth’s designated representative Dean Whaley, pursuant to Fed. R. Civ. P.
30(b)\(6), conducted on January 16, 2019.

34. Attached hereto as Exhibit 14 is true and correct copy of Defendant USHA’s
Supplemental Responses and Objections to the First Requests for Production, dated Oct. 29, 2018.

35. Attached hereto as Exhibit 15 is true and correct copy of the email confirmation
of Plaintiff's telephone registration on the National Do Not Call Registry, available at
https://www.donotcall. gov/verify.htlm.

36. Attached hereto as Exhibit 16 is a chart summarizing the alleged calls and texts
from USHealth agents that were received by Aaron Hirsch, along with true and correct copy of the
following documents evidencing those calls and texts: AHO000037, AHO00061, AHO000073,
AH000093, AHO000103, AH000109, AH000127, AHO000140, AHO00261, AHO00262, AH000263-
264, GK000031, GK000032, GP00003 1-32, GP000033, GP000034, JLO00001-2, JLO00003-4,
JLO00084, RJM 000065, USHEALTH_000001, USHEALTH_000013, USHEALTH_000353,
and VANILLASOFT000026-27.

37. Attached hereto as Exhibit 17 is true and correct copy of the Declaration of Aaron
Hirsch.

38. Attached hereto as Exhibit 18 is the firm resume Berger Montague PC.

39. Attached hereto as Exhibit 19 1s true and correct copy of two cost estimates for the

prospective dissemination and administration for a class notice in this litigation, recerved from the

Motion for Class Cert App. 0008
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page9of150 PagelD 2752

Angeion Group, a firm that provides comprehensive notice and management services for class
actions, mass tort, and bankruptcy administration, see http://www.angeiongroup.com/.

40. Attached hereto as Exhibit 20 is true and correct copy of Expert Report of Anya
Verkhovskaya.

41. Attached hereto as Exhibit 21 is true and correct copy of Expert Report of Ray

Horak.

42. Attached hereto as Exhibit 22 is true and correct copy of the Declaration of Max
Maccoby.

43. Attached hereto as Exhibit 23 is true and correct copy of the Declaration of Jim
Zadeh.

44, Attached hereto as Exhibit 24 is true and correct copy of the Declaration of Warren
Burns.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my knowledge and belief.

Executed this Ist day of May, 2020.

‘sf Michael Dell ’'Angelo
MICHAEL DELL’ ANGELO

 

Motion for Class Cert App. 0009
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 10o0f150 PagelD 2753

Exhibit 1

Motion for Class Cert App. 0010
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page11o0f150 PagelD 2754
DocuSign Envelope ID: 011D74F9-8528-4FCC-8541-0386572CDD4D

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN OF TEXAS
FORT WORTH DIVISION

AARON HIRSCH, individually and on
behalf of all others similarly situated,

Plaintiff,
v. ; Civil Action No. 4:18-cv-245-P

USHEALTH ADVISORS, LLC and
USHEALTH GROUP, INC.,

Defendants.

 

DECLARATION OF DAVID B. FREEMAN

I, David B. Freeman, declare as follows:

1. I am over 18 years old, have personal knowledge of the facts stated herein, and
can testify competently thereto 1f called upon to do so.

2. I hold a Bachelor of Business Administration degree from the University of
Mississippi, which I earned in 1976. I served five years on active duty as a U.S. Army
helicopter pilot, including a year in Vietnam as a medevac pilot, before returning to crvilian
life as a commercial pilot and as a professtonal in the computer mdustry. For approximately
seventeen years, I worked tn a vartety of posttions in the pharmacy computer industry, where
my experience has included field service, hardware and software production, quality control,
software planning and development, training and curriculum development, customer service
and customer relations, operations management, fleet and facilities management, and litigation

management. I am also a book author, articles writer, and own a small publishing company.

 

(collectively, “USHealth’), which ts a health insurance company that sells personal and family
Motion for Class Cert App. 0011
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 12o0f150 PagelD 2755
DocuSign Envelope ID: 011D74F9-8528-4FCC-8541-0386572CDD4D

 

 

share documents between the agents and the home office. The USHealth agent portal also

Motion for Class Cert App. 0012
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page130f150 PagelD 2756
DocuSign Envelope ID: 011D74F9-8528-4FCC-8541-0386572CDD4D

 

 

Motion for Class Cert App. 0013
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page14o0f150 PagelD 2757
DocuSign Envelope ID: 011D74F9-8528-4FCC-854 1-0386572CDD4D

 

 

 

 

Motion for Class Cert App. 0014
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page15o0f150 PagelD 2758
DocuSign Envelope ID: 011D74F9-8528-4FCC-8541-0386572CDD4D

 

Motion for Class Cert App. 0015
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page16o0f150 PagelD 2759
DocuSign Envelope ID: 011D74F9-8528-4FCC-8541-0386572CDD4D

 

 

 

 

Motion for Class Cert App. 0016
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page17of150 PagelD 2760
DocuSign Envelope ID: 011D74F9-8528-4FCC-8541-0386572CDD4D

2. Asaresult of USHealth’s lack of controls for the IDNC and NDNC, it was not

unexpected that some of the calls made by the agents would be made to consumers who did

 

 

telemarketing laws even after the resolution of a prior lawsurt or complaint.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge and belief.

4/27/2020
Executed on

 

(David, Fresmsn

 

DAVID B. FREER SRO"

Motion for Class Cert App. 0017
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page18o0f150 PagelD 2761

Exhibit 2

Motion for Class Cert App. 0018
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page19o0f150 PagelD 2762

DOCUMENT FILED UNDER SEAL
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 200f150 PagelD 2763

Exhibit 3

Motion for Class Cert App. 0026
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 210f150 PagelD 2764

LQ

LL

12

1.3

L4

Ns:

16

Ax

168

19

29)

21

22

Be

24

25

1

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS

AARON HIRSCH, ET AL
Baer}

VERSUS

USHEALTH ADVISORS LLC,

Defendant.

ET AL,

FORT WORTH DIVISION

CASE NOG. 4:18-cyv-00245-P

FORT WORTH, TEXAS

)
)
}
}
)
) FEBRUARY 5S, 2020
}

}

) 8:00 A.M.

VOLUME 1

TRANSCRIPT OF STATUS CONFERENCE
BEFORE THE HONORABLE MARK T. PITTMAN
UNITED STATES DISTRICT COURT JUDGE

APPEARANCE S:

FOR THE PLAINTIFF:

FOR THE DEPENDANT:

MAX EF. MACCOBY

Pro Hac Vice

Washingon Global Law Group, PLLC
1701 Pennsylvania Avenue NW

#200
Washington, DC 20006
Telephone: (202) 248-5439

JAMSHYD (JIM) ZADEH

Law Office of Jim “Zadeh, FC
1555 Rio Grande Avenue

Fort Worth, TA 76102
Telephone: (817) 3356-45100

RICHARD W. EPSTEIN
Pro Hac Vice

Greenspoon Mander, PA
200 Bast Broward Blvd.

Suite 1800
Fort Lauderdale, FL 33301
Telephone: (954) 497-1120

 

Motion for Class Cert App. 0027

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 22 0f150 PagelD 2765

10

il

12

13

14

15

16

AN

18

Les

2
&

 

 

COURT REPORTER:

DANIEL L. BATES

Decker Jones McMackin McLane
Hall & Bates

6801 Cherry Street

Suite 2ZO00 Unite 46

Fort Worth, TR 76102
Telephone: (817) 336-2400

MONTCA WILLENBURG GUZMAN, CSR, RMR
501 W. LOth Street, Room 301

Fort Worth, Texas 76102
Telephone: 617.850.6681

E-Mail: mgquzman.csr@yahoo.com

Proceedings reported by mechanical stenography, transcript

produced by computer.

 

Motion for Class Cert App. 0028

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20

Page 23 of 150 PagelD 2766
3

 

1 INDEX

4 Appearances 2.2... eee ee ee ee ee ee ee eee
5 Admonishment by the Court ............
6 Response by Mr. Maccoby ..............
7 Response by Mr. Epstein ..............
a Final Statement by the Court .........
o Proceedings Adjourned ................

Lg} Reporber'’s Gerctitie@are ...............

Lek

12

13

L4

1s

16

yx

168

1

20)

21

22

Be

24

25

 

PAGE VOL.
woe eed 4 il
ae. . og 4 ih
>e ee ee 3 a
ee. 4) i4 1
1 -- By 29 th
1... OB 26 i
‘ex: 3 27 iL

 

Motion for Class Cert App. 0029

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 240f150 PagelD 2767

1

11

12

13

L4

1

16

Ax

168

1

20)

21

22

Ae

24

25

A

 

 

PROCEEDINGS

 

(February 5, 2020, 9:00 a.m.}

THE COURT: Court calls Docket Number
4:18-CV-245-P, Hirsch vs. USHealth Advisors, LLC, et al.

This matter is being called today for a status
conference. Before we get into the substance of today's
hearing I would ask that the parties please identify themself
and who they represent.

MR. MACCOBY: Good morning, Your Honor. Max
Maccoby for plaintiff, Aaron Hirsch.

MR. ZADEH: Jim Zadeh for plaintiff, Aaron
Hi.rech.

MR. BATES: Good morning, Judge. Dan Bates for
USHealth. I'd like to introduce to the Court Mr. Richard
Epstein with the lead counsel's firm from Florida.

THE COURT: Thank you, sir.

MR. EPSTEIN: Good morning, Your Honor.

THE COURT: Good morning. Y'all may be seated.

IT doen't want to berate you-all, but this is my
problem child case. I have more discovery motions, more
failure to move the case along on this one than any other case
en my docket. Sa, if you're wondering why you got brought
over here today I just want to discuss a few matters with you
quys.

Pending before the Court we have yet another

 

Motion for Class Cert App. 0030

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 25o0f150 PagelD 2768

10

il

TZ

13

L4

15

16

17

168

19

20)

21

22

Ae

24

25

5
at

 

 

proposal to move off the scheduling order. We're currently on
our fourth scheduling order and you guys are asking for the
fifth one.

Now, you might have picked it up through some of
the comments with the last group, judges don't like cases that
have been pending this long and we can't even get past the
discovery stage. I think it's fair to say, if you were the
judge looking at this docket and the amount of discovery
motions and discovery hearings we've had in this case, you
would think the same thing that I did, These guys can't even
agree that it's a cloudy day today. We can't run a case like
this. And if we can't come together on some of these
discovery issues I'm going to start sanctioning you. And I
may sanction individual attorneys. This is just absolutely
ridiculous.

Let me just read for the record what this case
looks like; and you put yourself in my position. I wish the
lead counsel would have been here today to have heard this.
This case was originally filed in June of 2018; and I know
Judge Means originally had the case. No trial date was given.
You had a mediation date of September of 2018. Completion of
discovery by March the lst, 2019. Dispositive motion April 1
ar 2O1G.

The parties were referred to mediation by Judge

Means on June 21 of 2018. The parties failed to mediate by

 

Motion for Class Cert App. 0031

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 26 o0f150 PagelD 2769

LO

11

12

1.3

L4

15

16

Lg

168

19

20)

21

22

Ae

24

25

6

 

 

the 20LS deadione.

You got put on a second scheduling order on
December the 19th of 2018. That extended all discovery
deadlines set forth in the initial scheduling order by
approximately 5 1/2 months.

With regards to mediation, the representation
was made to the Court that the parties had diligently pursued

Glescvery. Ildetrit think that CHat'@ tree. ¥You cettaihly

pursued a lot of discovery motions. The parties had
diligently pursued discovery. Keep in mind this was over a
year ago. Both parties have produced documents. Plaintiffs

have noticed a 30(b)6 deposition and is preparing additional
deposition notices.

Plaintiff has filed a motion to compel
production of certain documents, and the parties are briefing
that motion. The parties also seek to defer mediation until
the close of discovery to permit a better understanding of the
merits of the case, etc., etc.

Completion of discovery by that order was August
Che 12th, 2019. Again, there was no trial date set. And I
understand that Judge Means does things differently than I do.
So, after receiving that, Judge Means administratively closed
the case for 45 days on August the 5th, 2019, so the parties
could participate in mediation. Apparently you-all mediated

unsuccessfully before a Florida mediator who I have never

 

Motion for Class Cert App. 0032

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 27 of150 PagelD 2770

10

il

TZ

13

L4

15

16

17

168

19

20)

21

22

23

24

25

7

 

 

heard of.

You got put on a third scheduling order where
you were given yet another mediation date of March the 25th,
4020. Dispositive deadline of May the 25th, 2020. This was
the scheduling order that IT put you on on December the 16th,
and I gave you a trial date of September 21, 2020.

Now, we're now on our fourth and current
scheduling order. Under the fourth scheduling order, which I
entered on January the 17th, 2020, I kept the pricr dates and
I gave you an additional expert designation of March the Sth,
2020.

Throughout this case we've had five discovery
motions pending. Currently, by my count, we still have two of
those pending. It seems to me that the initial response by
the parties is to file a discovery motion and to respond back
with another discovery motion. This is not state court, and I
cannot have my docket clogged up with these continuous
discovery motions or the time of the magistrate to decide
Cie.

T'd like to know what's going on here, why we
can't resolve the case, and why are we on our fifth request
te, yet again, move out the scheduling order on a case that
was filed in June of 2018.

So, I'd like to hear from platntiff first, and

then I'll hear from defendant. What's going on here?

 

Motion for Class Cert App. 0033

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 280f150 PagelD 2771

LQ

11

12

1.3

14

1

16

sx

168

ee

20

21

Lz

Ae

24

25

8

 

 

MR. MACCOBY: Your Honor, in a nutshell -- and I
appreciate the Court giving us attention and hearing this.

THE COURT: And keep in mind those dates. If
you were in my shoes, what would you think of everything I
Just read of f? Would you think that these parties can't agree
on anything, because that's what I think.

MR. MACCOBY: No, Your Honor. And we think the
Court -- both the District Court and the Magistrate Court
should have or should take serious action.

We have been -- this is a large scale serious
case of Telephone Consumer Protection Act violations involving
a company that makes 12 million calls per month with 3500
agents with what we contend is woefully inadequate procedures
and safeguards where our client was called 11 times after we
filed the Lawsuit, which shows how little control they have.

And despite all of our discovery requests,
written discovery, we've only been given 352 pages of
discovery; pages. In a typical case you might get 10,000
pages or, you know, 5 gigs or something; but 350 pages. And
what we got was -- what we received were old policies by this
company from the 1990 to early 2000s on how to handle the
Telephone Consumer Protection Act.

Well, Your Honor, we think that if the ordinary
process of civil procedure had been followed here this case

would have gone away, easily, a year ago.

 

Motion for Class Cert App. 0034

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 290f150 PagelD 2772

LQ

11

12

1.3

14

15

16

Lg

168

ee

20)

21

22

ae

24

25

3

 

 

Here's an example of what's going on here.

We've had to subpoena third-party vendors to get discovery we
think we should have gotten from them, like call logs, agent
call logs. Well, the two subpoenas we sent to -- the three
subpoenas to vendors for call logs and the internal do not
Call list, they filed motions for protective order on all
three subpoenas.

And one of the motions for protective arder was
claiming that the internal do not call list that we were
trying to get, which they're not supposed to call -- these are
people who say I don't want to be called, they're added to the
internal do not call list -- they made the argument that
that's proprietary business information for their business toa
help their business. That's a completely counter-intuitive
argument. How could these people further their business if
they're saying don't call us? But that's the argument they
made.

Judge Cureton denied them on that motion for
protective order. We just took that deposition last week in
Boston. We found out all these things. We found out that
this is a national/nationwide orogram of marketing by this
company of its health insurance policies where it's disabled
the national do not call certification. In other words,
agents can call even if someone is on the national do not eall

registry, which they're prohibited from doing. We filed the

 

Motion for Class Cert App. 0035

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 300f150 PagelD 2773

10

11

TZ

13

L4

15

16

1g

168

19

20

21

22

Ae

24

25

10

 

 

motion to consolidate with Mr. -- Mr. Zadeh is counsel on our
case, but he also --

THE COURT: I know he made an appearance in this

ersee.

MR. MACCOBY: Right. And so, he has a companion
case. The Court denied us on the motion to consolidate, we
thought it was the same case. But we -- based on new

information that it's nationwide, we may seek to renew our
motion.

But the fact of the matter is, Your Honor, it's
396 pages of discovery. I mean, we can't do the case. And,
in fact, we have three company depositions coming up in two
weeks and we don't know how we're going to do them because
they won't give us any e-mails of these -- and these are the
three employees at USHealth that did the marketing. They did

all of the 3500 agent calls of 11 to 14 million calls per

month ta nationwide -- to the public and we can't get their
e-mails. So, I don't know how we're going to do these
depositions.

Tomean, ordinarily in a lawsuit lawyers need
documents first, then you do depositions. Well, how do we do
depositions without documents? Now, we did do —-- three of the
agents who called our clients we did do those depositions.
They didn't give us any of their documents. Hven though each

of those agents have websites on the company website, they're

 

Motion for Class Cert App. 0036

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 31o0f150 PagelD 2774

10

11

12

1.3

14

15

16

sg

168

19

20)

21

22

ne

24

25

Li

 

 

agents and they're exclusive to the company, well, they didn't
give us those documents. Well, what did we get from them?
Very little. But we did their depositions anyway last
February.

We also did the deposition of their manager who
sold the lead of my client. And we did -- like I said, we
just -- we did the company deposition, that was enlightening.
A year ago we did do the company deposition. And, Your Honer,
we are -- we have one more agent deposition this month. And,
like I said, we have the employee depositions which we have no
documents for.

But if we win on the third-party vendors who are
holding the call logs, agent call logs, which they're
blocking, and Judge Cureton is currently trying to decide
that, if we win that we're going to seek the call logs. Now,
in our mest and confer, Your Honor, they said they could get
us the call logs within two days from the Florida/Sarasota
region. They've been trying to narrow this case just to
Florida, because no one wants a nationwide case, obviously,
whe would. If you're a defendant you don't want a nationwide
case. So, they're trying to limit it to Just this plaintiff,
my client; who is' actually my neighbor. So, they're trying toa
(Tae aE.

And so -- but they said, We'll give you the call

logs in two days if you withdraw your discovery motions. This

 

Motion for Class Cert App. 0037

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 32 0f150 PagelD 2775

LQ

tl

12

1.3

14

1

16

Ag

168

1

29)

21

22

24

25

12

 

 

was a month ago, right before we argued to Judge Cureton. We
Said no, because we had no idea what they're going to give us.
But they could give us, in a couple of days, the call lags for
Florida -- for at least the Florida region. That would
accelerate this case dramatically.

THE COURT: Believe it or not, I've got more

cases on my Gocket than just this one, and so does Judge

Cureton. And this is taking up a significant amount of his
time and my time. This is just fridiculous and I'm tired of
Ate.

And I know Mr. Bates knows and I know Jim knows,
that if this was filed downstairs it would have been over a
long time ago and people might have had their licenses taken
away for this type of activity. I don't know what was going
on in the previous two years, but it's time to get this going.

Anyway, go ahead.

MR. MACCOBY: We agree entirely. And, Your
Honor, I can't stress how frustrated we have been as counsel
in this case, incredibly frustrated.

So, another thing that they promised was the
internal do not call list that they maintain. Well, out of
the 14 calls 12 were after our client was added to the
internal do not call list. We have claims for that. They
Said they'd produce it. They just produced it ten minutes ago

by e-mail. We've had this case going for two years and they

 

Motion for Class Cert App. 0038

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 33 0f150 PagelD 2776

10

11

12

1.3

l4

1

16

Ax

168

19

29)

21

Lz

Be

24

25

13

 

 

Just. produced the internal do not call list they maintain --
which has our client, by the way, listed six months after they
say they added him, which explains why he kept getting

galls -- jusi got Le Eive minutes ago. Isn't that kine of
dramatic? So, I think that underscores the paint that they're
Just withholding documents.

And I'm hoping we just -- I mean, in December we
urged the Court to issue that new scheduling order. We urged
the Court to extend the dates, because they were saying they
Just had no time to do anything in December --
November/December, and the Court did grant us time. But do
you think we want to be in a position where we're urging this
court desperately for five more months of discovery? Do you
think we wanted that? Of course not. We're there because of
bhese tikiones Lor peokestive older. ‘We're Tus Beigy bloke
left and right.

Tt's one of the most extreme examples I've ever
encountered in any case. And we didn't want to be in this
position. We thank the Court for giving us more time. We
want this case to end, we all do.

THE COURT: Well, I do, too. I want to hear
from the defendant.

MR. MACCOBY: Okay.

THE COURT: JT get your point.

MR. MACCOBY: Thank you.

 

Motion for Class Cert App. 0039

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 340f150 PagelD 2777

LQ

11

12

1.3

14

1S

16

Ax

168

19

20)

21

22

Ae

24

25

14

 

 

THE COURT: This is one of the worst that I've
ever seen. And I don't know how they do it where you come
from, but in the Northern District of Texas we have a case
known as the Dondi decision, which you probably had to read
before you came and made an appearance here. I'd like for
you-all out-of-town attorneys to read it again. I'd also like
for you to be familiarized with the Texas Lawyer's Creed,
because in this District and Division we don't put up with
this type of stuff.

Go ahead.

MR. EPSTEIN: Your Honor, as I'm sure you would
expect there are often two or three sides.

THE COURT: I know that there are. But this
type of delay is ridiculous. Now, talk to me.

MR. EPSTEIN: Well, first of all, the main
fundamental disagreement that exists in this case, and I think
all the lawyers acknowledge exists, its what are the contours
of the class going to be? You know, this is one of those
cases where plaintiff's counsel needs to be very, very careful
about what they ask for.

Mr. Maccoby has already mentioned to you that
this is a company that is placing 13 million calls per month.
Well, that actually is only partially accurate. They're
placing that many calls through about half of the network of

independent sales agents that the company has. That's the

 

Motion for Class Cert App. 0040

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 35o0f150 PagelD 2778

LQ

11

12

1.3

14

1

16

Ax

168

19

20)

21

Lz

ae

24

25

15

 

 

calls that are placed to a particular dialing platform, a --

THE COURT: Have you all not -- if you got these
many motions going back and forth, has anybody ever thought,
Well, taybe Gt might be a good idea [or is Pe ger ant the same
room and discuss, hey, how many terabytes of information doa
you want? We're happy to give you this information, but da
you really want 15 million pages? How are we going to pay for
that? Has there not been any discussions or have we just
hauled off and filed motions and clogged up my docket?

MR. EPSTEIN: No, I'm sure -- the discussion has
been had --

THE COURT: You do have a responsibility to do
that when you appear in this court.

MR. EPSTEIN: Absolutely, Your Honor. No one is
doubting that, but it's happened at a higher Level. And that
is, that all of the call logs -- remember what they're asking
for Here. Their clase definitions are going back four years
from June of 2018 and carried forward to the date of the
giving of class notice. Thal 18 a peried of -- li excess of
Six years, for sure, at this point.

Now --

THE COURT: Okay. Have you a said, All right,
we won't give you the six, we'll give you two years worth and
in the meantime we can goa fight it out with Judge Pittman and

see how much you get? Have you been willing to do that?

 

Motion for Class Cert App. 0041

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 36 0f150 PagelD 2779

Ly

Lek

Le

13

14

1

16

Ay'g

18

1)

20)

21

Le

Ae

24

25

16

 

 

MR. EPSTEIN: What we have done is said --

THE COURT: Yes or no?

MR. EPSTEIN: No.

THE COURT: There you go.

MR. EPSTEIN: But what we have done is say,
We will give you the region that called you. And they're
doing --

THE COURT: And have you given that?

MR. EPSTEIN: They do not --

THE COURT: Yes or no? Have you given that?

MR. EPSTEIN: They do not have all of that yet.

THE COURT: okay. So, you're not doing what --
you'tre not even -- the stuff you're agreeing on you haven't
even given them. Are you kidding me? I am about to sanction
you and your client, personally, if this does not get going.
Do you understand that?

MR. EPSTEIN: Well --

THE COURT: Do you understand how serious this
Ae?

MR. EPSTEIN: Of course, Your Honer.

And Judge Cureton heard motions that dealt with
these very same issues.

THE COURT: TI can tell you that he doesn't like
this case any more than I do.

MR. EPSTEIN: Well, his ruling on those motions

 

Motion for Class Cert App. 0042

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 37 of150 PagelD 2780

10

11

12

13

L4

1s

16

As

168

1

2

21

Ze

AS

24

25

al if

 

 

that he heard on January 15th is going to, basically, tell the
story. Because if he opens up discovery for all of the -- all
of the calls that have been made during that six or more year
period, then that's going to really create, you know, a crap

storm, if you will -- you'll understand the term I'm using --

THE COURT: TI do.

MR. EPSTEIN: -- of information that has got to
be digested here. Now --

THE COURT: And I understand -- and you have the
right, if you disagree with the ruling, mandamus us. But
we've got to get the case going.

MR. EPSTEIN: Well, we have more than that. We
have defenses. And that has been ignored thus far, as far as
what the plaintiff's presentation is.

Mr. Hirech admitted that he gave express consent
to certain of the calls that he received. USHealth's position
is that all of the calls that are placed to telephone numbers
that are on the national do not call list, no calls are placed
to calls -- to the numbers on the internal do not call list.
And we confirmed that, at lease for the last year and a half
or so, that for the calls that were placed to a particular
dialing platform zero calls were placed to the calls in the
internal do not call list.

But the calls that are placed in the national do

net call list fall under an exemption. As the Court is aware,

 

Motion for Class Cert App. 0043

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 38o0f150 PagelD 2781

1

Lek

12

13

14

Ns:

16

Asx

168

5)

29

21

Ze

AS

24

25

18

 

 

under the TCPA, under the do not call requlations there are
exemptions. And those exemptions are the basis for the
rationale for placing those calls. So, simply giving them the
call list, comparing that --

THE COURT: The stuff that you agreed to give
them, though. I understand what you're fighting over, and
you've got a perfect right to do it. But the stuff that you
say, You know what, guys, I understand you want the moon, IL
ean give you a slice of pie. The slice of pie, have you given
them a slice of pie?

MR. EPSTEIN: They do not -- as IT understand it,
they do not have the call logs.

THE COURT: Exactly. So, the answer is, No, we
haven't?

MR. EPSTEIN: The answer is no. I said no.

They do net have that.

THE COURT: Don't you think you have at least
have an ethical cbligation to give them over the stuff that
you agree is discoverable? Yes or no?

MR. EPSTEIN: The answer, obviously, is yes.

THE COURT: Yeah. Exactly.

MR. EPSTEIN: But again --

THE COURT: And I can tell you, that's part of
the requirement for you to represent your client in this

court. And if you can't do that maybe I ought to yank your

 

Motion for Class Cert App. 0044

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 39 0f150 PagelD 2782

LQ

11

12

13

14

Ne.

16

dx

168

19

29)

21

Le

Ae

24

25

13

 

 

pre hae wice status. And you can tell your otiher abtorneys on
this case, the other five of them, you can tell them that too.

Towant to get this case going. I'm willing to
grant a brief extension on the discovery. But to the extent
that you can agree on a certain amount of information without
having to come to court, that should have been turned over
months ago, and that's part of the rules of this court. Go
back home to Florida and read the Dondi case.

MR. EPSTEIN: We have read it, Your Honor.

THE COURT: Well, I think you need te reread it.

MR. EPSTEIN: Well -- but it also is the basis
for many of our arguments, that it imooses --

THE COURT; TI don't care about that. What I
Gare about is the stuff that you can reasonably agree. You
have an ethical obligation to turn that over, and you have sat
here and told me today, We haven't given them anything.

MR. EPSTEIN: Well, it's a one-party agreement.
And I think you understand that that's not what they want,
that's not what they're asking for, and it's not --

THE COURT: Well, at least give them that and
let's go from there. At least give them the stuff that you
can agree on.

Ts this the way they practice law where you are
from?

MR. EPSTEIN: Well, unfortunately --

 

Motion for Class Cert App. 0045

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 40o0f150 PagelD 2783

LQ

11

12

13

L4

1

16

x

168

19

29)

21

Lz

Ae

24

25

20

 

 

THE COURT: I mean, my gosh, this case is going
on 2 1/2 years old.

MR. EPSTEIN: There have been overarching
problems that -- well, not quite 2 1/2 years.

THE COURT: It was filed in June of 2018.

MR. EPSTEIN: Which is about a year and a half.
- hate to correct the Court.

THE COURT: TI understand. I'm just frustrated.
You used the crap storm analogy. het me tell you one we say
here in Texas, Don't pour water on my leg and tell me it's
raining. You understand what I'm talking about? If there's
an amount of discovery that you agree to give, you need to
give it. Let's get this case going. Don't hold the whole
thing up. Let me and Judge Cureton decide the other issues,
but dhe es Glel) aul qeul trey.

We're about to be on cur fitth scheduling order.
And if you can't do that, then we'll have to consider whether
you should even be able to represent your client in this
Salut.

MR. EPSTEIN: Well -- and I appreciate that
admonition, Your Honor. But LT think you know well that the
motions have substance.

THE COURT: No, I iinderstand. Let's take the
motions out of it, the arguments in there. You sat and told

me today that there are certain things that we have agreed

 

Motion for Class Cert App. 0046

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 41o0f150 PagelD 2784

10

11

12

13

L4

1

16

Lx

168

19

29)

21

22

Be

24

25

 

 

21
that Ehey're entitled te Cte ogive them. Let's stark from
there, and then let the Court decide the motions. Okay?

MR. EPSTEIN: Very well.
THE COURT: And let's get it going. I hate
having to bring you here to admonish you. I don't like having

bo do ERLS.

And you can ask your local counsel, if this
would have mystericusly fallen on the docket of the judge
downstairs there would be a heck of a lot of bad consequences.
And I know you know who I'm talking about. He wouldn't put up
with any of this for a second. And I should be entitled to
the same amount of respect that he is. I have the same
commission that he does.

If you can agree on certain things that should
be produced, you have an ethical obligation to produce them.
Let's fight about the things you're going ta fight about, but
the things that we can agree upon, Eurn it over. And 1 cught
to be turned over pretty darn quick.

MR. EPSTEIN: It will happen.

THE COURT: TI mean, you can't just come in here
and make excuses up. You have to give in order to get. The
answer is not going ta be, Noe, you can't have anything we're
going to take this to the Court. It can't be.

MR. EPSTEIN: And that was never the intention.

But, again, it usually takes two parties to make an agreement.

 

Motion for Class Cert App. 0047

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 42 0f150 PagelD 2785

10

11

12

1.3

14

Ne:

16

Ax

168

19

29)

21

Lz

Be

24

25

22

 

 

And one party, essentially, unilaterally deciding things all
of a sudden becomes characterized as us dictating to them.
There's been a Lot of hyperbole.

THE COURT: TI understand. Believe it or not I
was actually a trial lawyer once upon a time. I understand
that's what we do. To a certain extent everything is
hyperbole when you come before me, and I'm smart enough to see
iene: i. Fatma) Tl aii i dene.

T'm -- I don't know what the ruling on the
motion is going toe be that they filed. I take what he told me
with a grain of salt. But I will tell you if there's things
that you've agreed that are discoverable, and I'm hearing none
of that's been turned over, it needs to be turned over.

That's the one thing that I can tell you that I take to the
bank. You understand me?

MR. EPSTEIN: Your Honor --

THE COURT: And I'm not characterizing them as
right or you are wrong. But I'm telling you today, if I find
eut again that there's stuff that you agree is discoverable
that you've been holding back, there is going to be some
serious consequences. And it's not just going to be against
the list, Lis goltit: te be Bgalnek the atterneys.

Do you follow me?

MR. EPSTEIN: I do. And don't take my -- I,

obviously, stood at this lecturn and a number of other courts

 

Motion for Class Cert App. 0048

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 43 o0f150 PagelD 2786

1

L1

12

13

L4

Ne:

16

Ax

168

1

29)

Bgl.

22

ae

24

25

23

 

 

and been reminded by a judge that I'm repeating myself. Sa,
yes, we understand, all right.
THE COURT: Imagine my frustration when I look

at this case, when I look at the seheduling in this case, and

think, My gosh, they have -- I mean, it's obvious you guys
haven't even exchanged the basic discovery. I mean, come on.
You're going -- you're not going to get out of all of it.

MR. EPSTEIN: No, not all of it. And again, it
harkens back to what has been the basic premise of our
position with respect to discovery versus their position.
Theytre looking for a class that could comprise a billion to a
billion and a half telephone calls, and how that can ever be
manageable. And more importantly, if you really want to look
at disposition of cases, how that kind of a class could ever
be severable.

THE COURT: And again, let me throw this out.

MR. EPSTEIN: And we're looking --

THE COURT: Look, let me throw this out. I
mean, have you ever thought about just sitting down together
breaking bread saying, Guys, this is what we're willing to
give you, we'll give you X amount of documents. We're not
going to give you information on a class of 13 million people,
we'll let the Court decide that. Has there ever been any
initial meet and greet in the year and a half ago with Judge

Means?

 

Motion for Class Cert App. 0049

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 440f150 PagelD 2787

1

Lek

12

13

14

1

16

x

168

1)

20)

21

22

ae

24

25

24

 

 

MR. EPSTEIN: Well, actually -- I beg the
Court's indulgence on this. The class that we're talking
about, the Florida region, they make millions of calls a year
all by themselves. But it is the ones that relate to what
happened to the plaintiff himself, and that's why we're saying
that's what the focus ought to be.

THE COURT: And again, have you given the
information on the plaintiff themselves?

MR. EPSTEIN: Again --

THE COURT: Is the answer no?

MR. EPSTEIN: The answer is no, of course.

THE COURT: okay. Get back to your office today
and give them the information on the plaintiff. Let's start
from there. It's like in kindergarten, start with letter A,
ben welll go kd Letrer B.

Do you understand?

MR. EPSTEIN: We will work with them on that. I
will tell you it's not likely going to be able to happen
today. We are all over the place. And as you've already
pointed out, back where I'm from --

THE COURT: I know you've got a team of lawyers.
T've never seen so many lawyers on a case. Again, don't pour
water on my leg and tell me it's raining, okay? You have an
associate, I bet, back at your firm that you can call on your

way back to Florida and say, Get the information, the Judge is

 

Motion for Class Cert App. 0050

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 45o0f150 PagelD 2788

Le

11

L2

13

L4

8

16

Ang

is

Bee

Zn

21

Ze

fe

24

igs

25

 

 

very upset.

MR. EPSTEIN: And USHealth has to marshal that
because, you know, it's --

THE COURT: Well, they better get to marshaling.

MR. EPSTEIN: They better. And there is --

THE COURT: They're not going to like what I'm
going to rule.

MR. EPSTEIN: We get that.

THE COURT: All right. Thank you.

I don't need anything further. I'll take your
Fifth scheduling order under consideration. I don't know what
I'm going to do. But I think you've heard, from my comments
today, that I'm deeply irritated in the way that this case is
going.

Tt highly, highly admonish my out-of-town
attorneys to please, I beg you, to avoid serious consequences
in my @ourt read the Dondi decision. Tt can't be any clearer
than that. It might be a good idea toa take a look at the
Texas Lawyer's Creed as well, okay?

But when we have a basic agreement that at least
a mere monechrome of information is subject to discovery we
better not hang around and let the Court decide the full
thing. You have an ethical duty te at least determine the
stuff -- at least turn over the discovery that everyone agrees

is reasonable and relevant. That's -- that's basic ethical

 

Motion for Class Cert App. 0051

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 46 o0f150 PagelD 2789

10

il

12

13

14

1h

16

17

18

19

20

21

22.

as

24

26

 

 

consideration when practicing law. If we won't do that we'll
never be able ta function, the case will never be able to find
it's way through the system. And that's not how we do cases
in this District and certainly not in this Division.

With that being said, thank you, gentlemen, for
coming over here today. Wetll stand dismissed.

(Proceedings adjourned)

 

Motion for Class Cert App. 0052

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 47 of150 PagelD 2790

10

nila

lA

13

14

Ws

16

iL

18

ie

20

21

AY

 

 

REPORTER'S CERTIFICATE

I, Monica Willenburg Guzman, CSR, RMR, certify that the

foregoing is a true and correct transcript from the record

of proceedings in the foregoing entitled matter.

I further certify that the transcript fees format

comply with those prescribed by the Court and the Judicial

Conference of the United States.

Signed this

CSR Expires:

Business Address:

Telephone:

E-Mail Address:

13th day of February, 2020

fs gma

MONICA WILLENBURG GUZMAN, CSR, RMR
Texas CSR No. 3386

Official Court Reporter

The Northern District of Texas
Fort Worth Division

7/31/2021

501 W. 10th Street, Room 310
Fort Worth, Texas 76102

aL7.850.6681

mguzman.csr@yahoo. com

 

Motion for Class Cert App. 0053

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 48o0f150 PagelD 2791

Exhibit 4

Motion for Class Cert App. 0054
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 49o0f150 PagelD 2792

DOCUMENT FILED UNDER SEAL
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 50o0f150 PagelD 2793

Exhibit 5

Motion for Class Cert App. 0064
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 51o0f150 PagelD 2794

DOCUMENT FILED UNDER SEAL
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 52o0f150 PagelD 2795

Exhibit 6

Motion for Class Cert App. 0082
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 530f150 PagelD 2796

DOCUMENT FILED UNDER SEAL
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page54o0f150 PagelD 2797

Exhibit 7

Motion for Class Cert App. 0094
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page55o0f150 PagelD 2798

DOCUMENT FILED UNDER SEAL
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 56o0f150 PagelD 2799

Exhibit 8

Motion for Class Cert App. 0133
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 57 of150 PagelD 2800

DOCUMENT FILED UNDER SEAL
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 58o0f150 PagelD 2801

Exhibit 9

Motion for Class Cert App. 0135
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 59o0f150 PagelD 2802

LEHEALTH fri vasi ipaalieane fe JACQUELYN LEVINE (244) 206-9949 (TEL:1941) 306-9947) | EMAIL
Elta | padtneoeee tiers tones HTTP: /MUSHAGENT.COM/JACQUELYNLEVINE/CONTALT/)

 

    

—
—
_——__I

(http: ushagent.cam/acquelynievine}

DON'T OVER PAY FOR
HEALTH COVERAGE

Your Health coverage
doesn't have to be complicated

Jacquelyn Levine | USHEALTH Advisors Agent

 

 

Contact
jim Jacquelyn Levine

% Email (http. /ushagent.comfacquelynlevine/contacl}

S% (949) 306-9941 (tel:(941) 306-9941)

Get A Quote!

 

Motion for Class Cert App. 0136
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 600f150 PagelD 2803

Coverage Like No Other - PremierChoice

 

Why pay for Coverage Before You Need it?

in the event You need additional protection, the purchase of PremierChoice Specified Disease/ Sickness Plan, Accident and the Opticnal
Guaranteed Short Term Insurabillty Rider provides You with a one-time right to purchase Our PramierMed Short Term Medical-Surgical
Expense Pian without any additional medical underwriting. In Other words, Why pay for Coverage Before You Need It?

First Dollar Benefits!

The PremierChoice Specified Disease/ Sickness and Accident Plans allow You to receive first dollar payments for expenses incurred up
to a benefit maximum for covered healtheare services. And with the special doctor office visit “rollover’* feature in each Specified
Disease/Sickness and Accident Plan, if You don't use Your benefits, You don't lose them.

No Calendar Year Deductible to Satisfy!

PremierChoice Specified Disease/ Sickness and Accident plans supplement an essential health benefils plan under which You must first
satisfy a deductible every year before You are eligible to receive benefit payments.

*Exciusions and limitation apply. May not be available in aff states.

MedGuard Accident Protector SecureDental LifeProtector

 

Why MedGuard*?

Health coverage provides benefits for medical treatment but doesn't include benefits for non-medical expenses. Traditional life insurance pays
benefils after death. What if You survive a critical iness? Where will You find the financial resources to cover non-madicai costs during Your
recovery?

If You are diagnosed with a covered condition, MedGuard will pay You a lump-sum cash payment!

Motion for Class Cert App. 0137
 

Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 61o0f150 PagelD 2804

Youcan usethecash for any purpose You deem necessary, suchas helping to:

 

(nttps:/Awww.ushealthfamily.com/wp-content/uploads/2015/06/Untitled-1 jpg)

“MedGuard is a 5 year renewable tern jife insurance wilh an accaierated benefit. Not available in all states. Limitations and exclusions apply,

Why Choose Us

We believe in unparalleled value and care. What do you believe in?
We are flexible, affordable and secure, Our full portfolio of plans lets you tailor coverage to YOUR needs and you can resi easy knowing that,

We are an innovator in the industry with over 50 Collective years of health coverage experience.
Latest News
Troy McQuagge Wins Gold in the 2018 International Business Awards (http:/www.ushealthgroup.com/NewsReader.aspx7id=77}

USHEALTH has been Consistently Recognized as Insurance Company of the Year (http:/Awww.ushealthgroup.com/NewsReader aspx?
id=73)

USHEALTH Advisors, LLC ("USHEALTH") Completes its Second Annual “Month of H.0,P.E."

READ MORE (JACQUELYNLEVINE/NEWS/)

 

Motion for Class Cert App. 0138
 

Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 62 0f 150 PagelD 2805

re

MELDING otner People  cvueruday

Get A Quote!

xe Our Mission

 

 

(http:/fushagent.com/jacquelynlevine/hope/)

 

rP is more than a clever acronym for lhe staff, management and independently
contracted Agents of USHEALTH Advisors. For them, it is a mission that is lived on a dally basis; an organizational

commitment to make a positive difference in the lives of others,

USHEALTH Group Central

 

——

—_ = — — ce

a , ™ . ae

(itp s//mayushg.ushealthgroup.comfogin.aspx)
. ee . .

 

Motion for Class Cert App. 0139
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 63 0f 150 PagelD 2806

USHEALTH Group Members can log into myUSHG.com (https://myushg.usheallhgroup.cem/login.aspx), to view personalized information
about

> coverage & benefils

> health & wellness

> treatment & cost estimates
> pharmacy and RX services
> and much more...

> Create a myUSHG Account (https://myushg.ushealthgroup.com/Lookup.aspx)
> Login to myUSHG, click here (https://myushg,ushealthgroup.com/lggin, aspx)

> A Smart Approath-to GoverageieMomi&ibatenice)

 

View Our Products

 

> PremierChoice (http://usha iné/premierchoice/
> Secure Advantage (http://ushagent. com ine/secure-advantage:

> Critical iliness (jacquelyntevine/critical-iliness/)
> Accident (http://ushagent.com/jacquelynlevine/accident/)
2 PPO Networks (http://ushagent.com(acouelynlevine/ppo-networks/}

Motion for Class Cert App. 0140
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 640f150 PagelD 2807

 

News
* Troy McQuagge Wins Gold in Ihe 2! iness Awards (hitpJ/www.ushealthgroup.com/NewsReader.aspx?id=77)

» USHEALTH has been Consistently Recognized as Insurance Company of the Year
(hilo. dwanw.ushealtharoup com/News Reader aspx7id=73)

* USHEALTH Advisors, LLC ("USHEALTH" Compleles its S: al “Month of
(http: /Awwaw ushealthgroup.com/NewsReader aspx? id=67)

 

 

 

   

READ MORE (JACQUELYNLEVINE/NEWS/) 5
tner
ae
Ve CVS/caremark ~=—sifealiPariners «=
Cigna.
Legal Notice . A

Motion for Class Cert App. 0141
 

Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 65o0f150 PagelD 2808

 

 

All producls are underwritten and issued by Freedom Life Insurance Company of America and National Foundation Life Insurance Company,
wholly owned subsidiaries of USH r Inc.
Latest News
e Troy McOuaage Wins Gold in the 2018 International Business Awards (hltp;//www,ushealthgroup.com/NewsReader.aspx7id=7 7}
e USHEALTH has been Consistently Recognized as Insurance Company of the Year (hilp:/iwww.ushealthgroup.com/NewsReader.aspx?
—Hy a
os USHEALTH Advisors, LLC ("USHEALTH") Completes its Second Annual “Month of H.0.P.E."

 

 

(htlp:/www.ushealthgroup.com/NewsReaderaspx?id=67)

READ MORE (JACQUELYNLEVINE/NEWS)/)

Useful Links

ABOUT US (HTTP USHAGENT COMAACQUELYNLEVINE/ABOUTUSHG)

 

PPO NETWORKS (HTTPYAJSHAGENT.COM/JACQUELYNLEVINE/PPO-NETWORKS/)

 

CONTACT HOME OFFICE (JACQUELYNLEVINE/CONTACTUS/)

Cantact Us

300 Burnett Street, Suite 200
Fart Worth. TX 76102-2734
L800.387, 9027

Copyright 2015 © USHEALTH GROUP All rights reserved. Privacy Paticy | Terms of Service

f (hitps://www.facebook.com/ushealthdirect) in (https./hwww.linkedin.com/com - /392297/)
W (httos://twittercom/ushealth group)  (httos://www.instagram.com/Ushealth group/)

 

Motion for Class Cert App. 0142
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 66 o0f150 PagelD 2809

Exhibit 10

Motion for Class Cert App. 0143
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 67 of150 PagelD 2810

DOCUMENT FILED UNDER SEAL
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 68o0f150 PagelD 2811

Exhibit 11

Motion for Class Cert App. 0183
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 69o0f150 PagelD 2812

DOCUMENT FILED UNDER SEAL
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 700f150 PagelD 2813

Exhibit 12

Motion for Class Cert App. 0244
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 710f150 PagelD 2814

DOCUMENT FILED UNDER SEAL
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 72 0f150 PagelD 2815

Exhibit 13

Motion for Class Cert App. 0247
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 73 0f 150 PagelD 2816

DOCUMENT FILED UNDER SEAL
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 740f150 PagelD 2817

Exhibit 14

Motion for Class Cert App. 0280
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 75o0f150 PagelD 2818

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

AARON HIRSCH, individually and on

behalf of all others similarly situated,
Plaintiff,

Civil Action No. 4:18-cv-245-Y

Vv.

USHEALTH ADVISORS, LLC and
USHEALTH GROUP, INC.,

Defendants.

OOP GOR SOP SOG 6G SOR GOP GOP SGP 5O> 6? 6OF

USHEALTH ADVISORS, LLC’S
SUPPLEMENTAL OBJECTIONS AND RESPONSES TO PLAINTIFF’S
FIRST OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS

Defendant USHEALTH Advisors, LLC (“USHEALTH”), by and through undersigned
counsel, hereby serves its Supplemental Responses and Objections to the First Requests for
Production (the “Discovery Requests”) propounded by Plaintiff AARON HIRSCH. The
Supplemental Responses are made solely to the Discovery Requests that Plaintiff claims to be at
issue in his Motion to Compel Production of Documents filed with the Court on October 1, 2018.

GENERAL OBJECTIONS

Paragraph No. 7 of the Definitions: The term “Defendants” shall mean
USHEALTH Advisors, LLC and USHEALTH Group, Inc. and any of their present or former
corporate parents, subsidiaries, divisions, subdivisions, affiliates, predecessors, successors, joint
ventures, board of directors or committees thereof, present and former officers, directors,

employees, representatives, agents, and all other persons acting, purporting to act, or authorized

Motion for Class Cert App. 0281
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 76 0f150 PagelD 2819

to act on behalf of any of them (other than attorneys), including without imitation, all marketers,
consultants, investigators and advisors.

Objection: USHEALTH objects to the definition of “Defendants” because such
definition impermissibly expands the common definition to mnclude indtviduals and/or entities
that are not specifically identified, are not parties in this case, and for whom USHEALTH has or
may have no right to control, respond and no right to possess documents and items that may or
may not be in the possession of such individuals or organizations. Further Defendant objects
because such definition creates uncertainty as to which individual or entity is involved in the
request or the response. USHEALTH responds to these requests only as to the entity,
USHEALTH Advisors, LLC through its employees.

Supplemental Objection: USHEALTH reasserts the objection above and provides the
following clarification: USHEALTH contracts with thousands of licensed insurance agents as
independent contractors, and such independently contracted insurance agents make contact with
interested persons for the purpose of presenting insurance related products, and some
independent contractors pursue lawful telemarketing as one form of their sales strategy.
USHEALTH has contracted with over 9,000 independent contractors since March 2014. To
include every independent contractor, employee or third party acting on behalf of such
independent contractors in the definition of Defendants would be unduly burdensome and
impose a substantial expense, and in light of the trrelevance of the responsive information, this
Definition is not proportional to the needs of the case. This case is centered on a call allegedly
made by R.J. Martin, an independent contractor of USHEALTH. Mr. Martin apparently called
on a lead concerning the plaintiff, which lead was apparently generated by an independent,

third-party lead generator, with which USHEALTH has no relationship and has no authority or

Motion for Class Cert App. 0282
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 77 of150 PagelD 2820

control over. The definition of “Defendants” should be limited to the named Defendants in this
case, and the scope of the Discovery Requests should further be limited to information,
documents, and/or communications related to the call placed by R.J. Martin. Applying
Plamtiffs espoused definition would force USHEALTH to go to each independent contractor
one by one and request information that may not exist or that USHEALTH has no possession or
control over. It would also involve telephone calls and other information completely unrelated
to the Plaintiff — after all, he, and his lawyers, are only permitted to explore his case and his
facts — and whether there is a “class” of people that received the same telephone call from the
same people (putting aside for the moment that the telephone calls were not violative of the
TCPA). If Plaintiff's definitions stand, USHEALTH would need to search and/or recreate email
inboxes for over 9,000 individual contractors, all but one of which have no relevance to this
case. This process could take more than a year. This Definition causes all of the requests to be
objectionable because they are overbroad, seek trrelevant information, are not proportional to
the needs of the case, and would cause an undue burden on USHEALTH.

This case is only about consent-based, non-TCPA telephone calls allegedly made to
Plaintiff by a single USHA independent insurance agent. Thus, discovery from USHA will focus
on the actual facts and issues in the case only. Based upon this understanding, USHEALTH
makes the following responses to Plaintiff's Requests for Production of Documents.

SUPPLEMENTAL RESPONSES AND OBJECTIONS TO THE REQUESTS FOR
PRODUCTION AT ISSUE IN PLAINTIFF’S MOTION TO COMPEL

 

Request for Production No. 3: All documents sufficient to identify Your employees,
vendors and other contractors and agents that provided You with leads and/or consumer contact
information for telemarketing using automatic telephone dialing systems, mcluding without

limitations ATDS, predictive dialers and systems using Artificial or Prerecorded Votce.

Motion for Class Cert App. 0283
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 78 o0f150 PagelD 2821

Response: Defendant objects to this request because itt ts overbroad so as to seek
documents and information that are irrelevant and not reasonably calculated to lead to discovery
of relevant or admissible evidence. Defendant further objects to this request because it is not
sufficiently limited in time and scope. Defendant further objects to this request because it ts not
proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information, the
parties’ resources, the tmportance of the discovery in resolving the issues, and whether the
burden or expense of the proposed discovery outweighs its likely benefits.

Supplemental Response: None, as the named Defendants do not conduct telemarketing

and do not utilize an ATDS, predictrve dialer, or system using Artificial or Prerecorded Voice.

Request for Production No. 4: All documents which identify on whose behalf Your
agents purported to make telemarketing calls using automatic telephone dialing systems,
including without limitations ATDS, predictive dialers and systems using Artificial or
Prerecorded Voice. This includes whether the calls were purported to be made on behalf of
USHEALTH Group Inc., Freedom Life Insurance Company of America, National Foundation
Life Insurance Company or otherwise.

Response: Defendant objects to this request because itt ts overbroad so as to seek
documents and information that are irrelevant and not reasonably calculated to lead to discovery
of relevant or admissible evidence. Defendant further objects to this request because it is not
sufficiently limited in time and scope. Defendant further objects to this request because it ts not
proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the

Motion for Class Cert App. 0284
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 79 0f150 PagelD 2822

parties’ resources, the tmportance of the discovery in resolving the issues, and whether the
burden or expense of the proposed discovery outweighs its likely benefits.

Supplemental Response: None, as the named Defendants do not conduct telemarketing
and do not utilize an ATDS, predictive dialer, or system using Artificial or Prerecorded Voice.
As explained previously, USHEALTH contracts with thousands of independent contractors, also
called independent insurance agents, who conduct their own marketing. Some may use lawful
telemarketing. others do not. Use of an ATDS or any telemarketing not allowed by law is

prohibited by USHEALTH.

Request_for Production No. 5: All scripts, conversation templates, matrices,
flowcharts and all other similar documents that You used during telemarketing calls using
automatic telephone dialing systems, including without limitations ATDS, predictive dialers
and systems using Artificial or Prerecorded Voice.

Response: Defendant objects to this request because it is overbroad so as to seek
documents and information that are irrelevant and not reasonably calculated to lead to discovery
of relevant or admissible evidence. Defendant further objects to this request because it is not
sufficiently limited in time and scope. Defendant further objects to this request because it is not
proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount tn controversy, the parties’ relative access to relevant mformation, the
parties’ resources, the importance of the discovery in resolving the issues, and whether the
burden or expense of the proposed discovery outweighs its likely benefits.

Supplemental Response: None, as the named Defendants do not conduct telemarketing

and do not utilize an ATDS, predictive dialer, or system using Artificial or Prerecorded Voice.

Motion for Class Cert App. 0285
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 800f150 PagelD 2823

Request _for Production No. 7: Documents suffictent to identify the total number of
telephone calls You made for telemarketing purposes for telephone numbers that were listed on
the National Do Not Call Registry.

Response: Defendant objects to this request because it is overbroad so as to seek
documents and information that are irrelevant and not reasonably calculated to lead to discovery
of relevant or admisstble evidence. Defendant further objects to this request because it is not
sufficiently limited in time and scope. Defendant further objects to this request because it is not
proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant mformation, the
parties’ resources, the tmportance of the discovery in resolving the issues, and whether the
burden or expense of the proposed discovery outweighs its likely benefits. Subject to and
without warving the foregoing objections, USHEALTH has no documents within this request.

Supplemental Response: Generally none, as the named Defendants do not conduct
telemarketing and do not maintain records for third party independent contractors who do
conduct telemarketing. However, while investigating the claims of this case, USHEALTH was
able to obtain one call record from independent insurance agent R.J. Martin, which has been
produced to Plaintiff (USHEALTH 000001). USHEALTH was also able to obtain a recording
of a call made by a third-party lead generator to Plaintiff where Plaintiff consented to receive
the call identified mn USHEALTH 000013. Additional records of any telephone numbers called
by Mr. Martin, if any, are likely within the possession and control of Mr. Martin and/or the
third-party lead generator. As to parties who are not the named Defendants, USHEALTH
further objects to such request as vague, overbroad, relevant, not proportional and unduly

burdensome. Plaintiff does not define “Agent” in the Discovery Requests, and was unwilling to

Motion for Class Cert App. 0286
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 810f150 PagelD 2824

narrow the definition of Defendants or establish an acceptable definition of “Agent” during the
meet and confer. As explamed previously, USHEALTH contracts with thousands of
independent contractors, also called independent sales agents, who conduct their own
marketing. Some use the telephone, others do not. Use of an ATDS or any telemarketing not
allowed by law is prohibited by USHEALTH. This request seeks irrelevant mformation
because it is not limited to the call campaign at tissue in this case, 1s overbroad because it seeks
documents from third parties over whom the named Defendants have no authority or control,

and is otherwise not proportional to the need of the case.

Request for Production No. 8: Documents sufficient to identify the telephone numbers
You called for telemarketing purposes that were listed on the National Do Not Call Registry.

Response: Defendant objects to this request because it is overbroad so as to seek
documents and information that are irrelevant and not reasonably calculated to lead to discovery
of relevant or admisstble evidence. Defendant further objects to this request because it ts not
sufficiently limited in time and scope. Defendant further objects to this request because it is not
proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant mformation, the
parties’ resources, the importance of the discovery in resolving the issues, and whether the
burden or expense of the proposed discovery outweighs its likely benefits. Subject to and
without warving the foregoing objections, USHEALTH has no documents within this request.

Supplemental Response: See Response to Request No. 7 above.

Request for Production No. 13: All organizational charts of Defendants, including but

not limited to charts of employees, and charts of related companies and businesses.

Motion for Class Cert App. 0287
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 82 0f150 PagelD 2825

Response: USHEALTH objects because this request is not limited as to time and
scope.

Supplemental Response: USHEALTH has produced the only organizational chart that
it has in its supplemental production accompanying these supplemental responses.

(USHEALTH 000014)

Request for Production No. 14: All communications between Defendants concerning
telemarketing, including but not limited to equipment used for telemarketing.

Response: Defendant objects to this request because it ts overbroad so as to seek
documents and information that are irrelevant and not reasonably calculated to lead to
discovery of relevant or admissible evidence. Defendant further objects to this request because
it is not sufficiently limited in time and scope. Defendant further objects to this request
because it is not proportional to the needs of the case, considering the importance of the issues
at stake in the action, the amount in controversy, the parties’ relative access to relevant
mformation, the parties’ resources, the importance of the discovery in resolving the tissues, and
whether the burden or expense of the proposed discovery outweighs its likely benefits.
Defendant objects because this request is not tailored to exclude portions of investigations
constituting attorney-client communications, work product and jomt defense materials.
Accordingly, this request would require Defendant to respond with unduly burdensome claims
of privileges and exemptions from discovery, including without limitation, the attorney-client
communication privilege, the investigation exemption, the work product exemptions from
discovery, along with the joint defense privilege. Defendant serves notice of claims of all of

these privileges and exemptions from discovery.

Motion for Class Cert App. 0288
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 83 0f150 PagelD 2826

Supplemental Response: USHEALTH maintains the above objection, and incorporates
the clarified objection to the definition of “Defendants” as stated above. The request ts also
objectionable in that it seeks “all documents” and is not limited in time, scope or subject matter.
In addition, this case is only about the call that Plaintiff recetved and the associated form of
marketing conducted by Mr. Martin that may have reached more people aside from Plaintiff.
But Plaintiffs discovery is not limited in that regard and thus is not proportional to the needs of
the case. Further, USHEALTH does not telemarket and does not use an ATDS. After the
claims at issue were filed, USHEALTH conducted an internal investigation with its corporate
counsel, the communications of which are privileged. All non-privileged documents, if any,

have been produced.

Request_ for Production No. 15: All agreements, contracts, policies and
communications between Defendants and between either Defendant and any non-party vendor,
contractors, and/or agents that generate, locate, or otherwise provide You with leads and/or
consumer contact information from any state or federal website, including but not limited to
websites offering health tnsurance policies pursuant to The Pattent Protection and Affordable
Care Act (commonly known as Obamacare).

Response: Defendant objects to this request because itt ts overbroad so as to seek
documents and information that are irrelevant and not reasonably calculated to lead to discovery
of relevant or admissible evidence. Defendant objects to this request because it is not
sufficiently limited in time and scope. Defendant further objects to this request because it is not
proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information, the

parties’ resources, the tmportance of the discovery in resolving the issues, and whether the

Motion for Class Cert App. 0289
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 840f150 PagelD 2827

burden or expense of the proposed discovery outweighs its likely benefits. Defendant objects
because this request seeks information that is confidential, proprietary, and that may put it at a
competitive disadvantage if disclosed or mishandled. Without a confidentiality agreement or a
protective order from the Court to protect the confidentiality of this information, Defendant
objects and respectfully declines to produce the requested confidential documents or items.
Supplemental Response: None, as the named Defendants do not conduct telemarketing
and do not maintain records for third party independent contractors who do conduct
telemarketing. Records conceming Mr. Martin’s telemarketing campaign, tf they exist, are
within the possession of Mr. Martin and/or the third party lead generator. To the extent this
request calls for independent contractor agreements with USHEALTH’s independent sales
agents, USHEALTH maintains that this request 1s unduly burdensome as it would require
searching for documents corresponding to over 9,000 independent contractors. USHEALTH
further objects to this request as irrelevant and not proportional to the needs of the case because
only one independent contractor, R.J. Martin, was responsible for the calls alleged in Plaintiff's
Complaint. What USHEALTH’s other independent contractors do, and USHEALTH’s business
relationships with these thousands of independent contractors, are irrelevant to this case. The
USHEALTH Advisors Agent Agreement for R.J. Martin (“Agreement”) has been produced and
explains the relationship among USHEALTH and Mr. Martin. (USHEALTH 000334-000348).
Similar agreements exist with respect to anyone who desires to set up an independent insurance

agency. An exemplar copy has also been produced. (USHEALTH_000094-000110).

Request_ for Production No. 16: All agreements, contracts, policies and
communications between Defendants and between either Defendant and any non-party vendor

that provided You with leads or consumer contact information, which You used for

Motion for Class Cert App. 0290
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 85o0f150 PagelD 2828

telemarketing calls made to cellular telephones using automatic telephone dialing systems,
including without Iimitations ATDS, predictive dialers and systems using Artificial or
Prerecorded Voice.

Response: Defendant objects to this request because itt ts overbroad so as to seek
documents and information that are irrelevant and not reasonably calculated to lead to discovery
of relevant or admissible evidence. Defendant further objects to this request because it is not
sufficiently limited in time and scope. Defendant further objects to this request because it is not
proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information, the
parties’ resources, the tmportance of the discovery in resolving the issues, and whether the
burden or expense of the proposed discovery outweighs its likely benefits. Defendant objects
because this request seeks information that is confidential, proprietary, and that may put it at a
competitive disadvantage if disclosed or mishandled. Without a confidentiality agreement or a
protective order from the Court to protect the confidentiality of this information, Defendant
objects and respectfully declines to produce the requested confidential documents or items.

Supplemental Response: None, as the named Defendants do not conduct
telemarketing, do not use an ATDS, and do not maintain records for third party independent

contractors who do conduct telemarketing.

Request for Production No. 21: All documents concerning investigations and reviews,
including without limitation by any independent auditor, law firm or governmental agency,
regarding Your compliance with any federal or state laws or regulations regarding telemarketing

or telephone calls.

Motion for Class Cert App. 0291
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 86 0f 150 PagelD 2829

Response: Defendant objects to this request because it is overbroad so as to seek
documents and information that are irrelevant and not reasonably calculated to lead to discovery
of relevant or admissible evidence. Defendant objects to this request because itt is not
sufficiently limited in time and scope. Defendant further objects to this request because it is not
proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant mformation, the
parties’ resources, the tmportance of the discovery in resolving the issues, and whether the
burden or expense of the proposed discovery outweighs its likely benefits. Defendant objects
because this request is not tailored to exclude portions of investigations constttuting attomey-
client communications. Accordingly, this request would require Defendant to respond with
unduly burdensome claims of privileges and exemptions from discovery, including without
limitation, the attorney-client communication privilege, the investigation exemption, and the
work product exemptions from discovery. Defendant serves notice of claims of all of these
privileges and exemptions from discovery. Subject to and without waiving the foregoing
objections, USHEALTH has no non-privileged documents within this request.

Supplemental Response: USHEALTH contracts with licensed insurance agents as
independent contractors, and such independently contracted insurance agents make contact with
interested persons for the purpose of presenting insurance related products, and some
independent contractors inevitably recerve consumer complaints regarding marketing and may
maintain employees who handle such complaints. To identify every independent contractor or
employee thereof who has ever been involved in addressing consumer complaints would be
unduly burdensome and impose a substantial expense, and in light of the irrelevance of the

responsive information, this request is not proportional to the needs of the case.

Motion for Class Cert App. 0292
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 87 of 150 PagelD 2830

USHEALTH will produce the documents that reflect TCPA complaints (formal or
informal) tt 1s aware of for the time period of March 2014 through the present, along with the
responses made by USHEALTH to those complaints. (USHEALTH 000121-000333).
USHEALTH refers Plaintiff to those documents for the identities of any USHEALTH personnel
involved.

As drafted, however, this Request encompasses the entirety of USHEALTH’s personnel
and independent agents. The term “Defendant” is defined by Plaintiff to essentially include
anyone and every entity which has ever purported to act with or on behalf of USHEALTH. In
addition, the “relevant time period” of Plaintiff's Discovery Requests is from March 2014 to the
present. USHEALTH had over 9,000 independent insurance agents during “the relevant time
period”, and USHEALTH does not have any capability to search generally across all of its
independent insurance agents. Rather, USHEALTH would have to go agent to agent to even
begin to look for potentially responsive documents; this would include having to reconstruct
independent agent matlboxes as well.

Thus, anything beyond the information already produced would have little to no
relationship to the claims or defenses in this case and, for a variety of reasons, this request seeks
information that is not proportional to the needs of this case, which alleges the volvement of

only a single independent contractor, R.J. Martin.

Request for Production No. 22: All documents concerning any complaint, criticism or
claim made against You involving the use of telemarketing, telephone calls or violation of any
of federal or state laws or regulations conceming telephone calls.

Response: USHEALTH objects to this request because it is overbroad so as to seek

documents and information that are irrelevant and not reasonably calculated to lead to

Motion for Class Cert App. 0293
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 88o0f150 PagelD 2831

discovery of relevant or admissible evidence. Defendant objects to this request because it is
not sufficiently limited in trme and scope. Defendant further objects to this request because tt
is not proportional to the needs of the case, considering the importance of the issues at stake in
the action, the amount in controversy, the parties’ relative access to relevant information, the
parties’ resources, the importance of the discovery tn resolving the issues, and whether the
burden or expense of the proposed discovery outweighs tts likely benefits. Defendant further
objects to this request because it is vague and lacks specificity to enable this Defendant to
understand specifically what documents, ttems or files are requested so that a search can be
made, appropriate objections can be made and claims of privilege from discovery may be
perfected. Defendant objects because this request is not tailored to exclude portions of
investigations constituting attorney-client communications. Accordingly, this request would
require Defendant to respond with unduly burdensome claims of privileges and exemptions
from discovery, including without limitation, the attorney-client communication privilege, the
investigation exemption, and the work product exemptions from discovery. Defendant serves
notice of claims of all of these privileges and exemptions from discovery.

Supplemental Response: See USHEALTH’s Supplemental Response to Request

Number 21.

Request for Production No. 23: To the extent not already produced, all documents
concerming Plaintiff.

Response: Defendant objects to this request because it is vague and lacks specificity to
enable this Defendant to understand what documents, ttems or files are requested so that a
search can be made, appropriate objections can be made and claims of privilege from discovery

may be perfected. Subject to and without waiving the foregoing objection, USHEALTH

Motion for Class Cert App. 0294
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 89 0f150 PagelD 2832

produces with this response an audio recording with Bates numbers USHEALTH_ 00001 and

USHEALTH 00013.

Supplemental Response: USHEALTH has provided all documents in its possession

regarding Plaintiff.

Dated: October 29, 2018

Respectfully submitted,

/sileffrey A. Backman

JEFFREY A. BACKMAN

Florida Bar No. 662501
jeffrey.backman(@emlaw.com

khia. josephi@aemlaw.com

Greenspoon Marder, LLP

200 East Broward Blvd., Suite 1800

Fort Lauderdale, FL 33301

Tel: (954) 491-1120; Fax: (954) 213-0140

Daniel L. Bates

State Bar No. 01899900
dbates(@deckerjones.com
DECKER JONES, P.C.
801 Cherry Street, Unit #46
Burnett Plaza, Suite 2000
Fort Worth, Texas 76102
(817) 336-2400

(817) 336-2181 (Fax)

ATTORNEYS FOR DEFENDANTS,

USHEALTH ADVISORS, LLC and
USHEALTH GROUP, INC.

Motion for Class Cert App. 0295
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 90o0f150 PagelD 2833

CERTIFICATE OF SERVICE

I hereby certify that on October 29, 2018, a true and correct copy of the foregoing

document was forwarded to counsel of record in accordance with the Federal Rules of Civil

Procedure, via U.S. Mail and electronic mail, as follows:

Warren T. Burns

Daniel Charest

BURNS CHAREST LLP
900 Jackson Street, Suite 500
Dallas, TX 75202
wbums@bumscharest.com
dcharest(@burnscharest.com

 

 

Michael Dell’ Angelo
Arthur Stock
Lane L. Vines

BERGER & MONTAGUE, P.C.

1622 Locust Street
Philadelphia, PA 19103

mdellangelo@bm.net

lvines‘@bm.net

Max F. Maccoby

Washington Global Law Group, PLLC
1701 Pennsylvania Ave NW, Ste 200
Washington DC 20006
maccoby@washglobal-law.com

 

Thomas Bick

BUTZEL LONG, P.C.

1909 K Street, NW, Suite 500
Washington, D.C. 20006

maccoby@butzel.com
bick@butzel.com

/siJeffrey A. Backman
JEFFREY A. BACKMAN

Motion for Class Cert App. 0296
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 91o0f150 PagelD 2834

Exhibit 15

Motion for Class Cert App. 0297
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 92o0f150 PagelD 2835

 

 

Mm Gmail Aaron Hirsch <awhirsch@gmail.com>
National Do Not Call Registry - Your Registration Is Confirmed

1 message

Verify@donotcall.gov <Verify@donotcall.gov> Mon, Feb 24, 2020 at 5:40 PM

To: aaron@aaronhirsch.com
Thank you for registering your phone number with the National Do Not Call Registry.
phone number ending in 8313 on June 30, 2003. Most telemarketers will be required to stop calling you 31 days from your
registration date.

Visit https:/Awww.donotcall.gov to register another number or file a complaint against someone violating the Registry.

 

Please do not reply to this message as it is from an unattended mailbox. Any replies to this email will not be responded to
or forwarded. This service is used for outgoing emails only and cannot respond to inquiries.

AHO000260

Motion for Class Cert App. 0298
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 93o0f150 PagelD 2836

Exhibit 16

Motion for Class Cert App. 0299
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 94o0f150 PagelD 2837

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1 1/2018

 

4/25/2018

Date Time Phone Caller
6/30/2003 Hirsch registers his plone number on National Do Not Call Registry
AH000260 (NDNC confirmatory email)
Dosys (“Denise Moore”)
11/10/2017 11:29 am. | 443-328-4533 | USHEALTH 000013. GP000033 (audio)
AH000127 (phone bill)
AH000103 (call log spreadsheet)
RJ Martin
USHEALTH 000001, RJM 000065 (Velocity
11/13/2017 9:59 am. | 813-300-2446 serden shotst
AH000127 (phone bill)
AH000103 (call log spreadsheet)
11/13/2017 Hirsch requested “do not call” and his phone number is listed on Velocify as
aa “Do Not Cail” -- USHEALTH 000001, RJM 000065 (Velocify screen shots).
AHO000103 (call log spreadsheet)
Jim White
12/1/2017 10:19 am. | 443-328-4533 ‘AH000140 photaeibil
AH000103 (call log spreadsheet)
12/1/2017 Hirsch requested “do not call” -- AH000103 (call log spreadsheet)

 

Hirsch serves initial Class Action Complaint (Dkt. 1)

Hirsch’s phone number is again listed on Velocify as “Do Not Call”
USHEALTH 000001. RJM 000065 (Velocify screen shots)

 

3/15/2018

10:14 a.m.

410-635-1449

Dosys (JL000001-2)
AH000037 (phone bill)
AH000103 (call log spreadsheet)

 

5/16/2018

3:55 p.m.

 

202-759-3068

Jacquelyn Levine
JLO0O0001-2 (email), AHO00037 (phone bill)

 

AH000103 (call log spreadsheet)

 

S/L6/2018

Hirsch requested “do not call” -- AH000103 (call log spreadsheet)

 

7/13/2018

Hirsch’s Phone Number is entered on USHeatth’s IDNC
USHEALTH Internal Do Not Call spreadsheet

 

7/14/2018

2:11 p.m.

240-233-4757

Dosys (JL000003-4)

AH000061 (phone bill)
AH000103 (call log spreadsheet)

 

 

7/16/2018

 

2:54 p.m.

 

817-406-9546

 

Jacquelyn Levine (JL000003-4)

AH000073 (phone bill)
AH000103 (call log spreadsheet)

 

 

Motion for Class Cert App. 0300
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 95o0f150 PagelD 2838

 

 

 

 

 

Date Time Phone Caller
Devin Cahill

8/13/2018 (text) | 1:33 p.m. | 937-418-7341 | AHO00261 (text)
AH000103 (call log spreadsheet)
Devin Cahill

8/13/2018 (text) | 1:39 p.m. | 937-418-7341 | AHO00261 (text)

 

AH000103 (call log spreadsheet)

 

8/13/2018 (text)

Hirsch texted Devin Cahill to request that he be put on IDNC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AHO000261 (text)
Devin Cahill
8/13/2018 (text) | 2:25 p.m. | 937-418-7341 | AHO0026? (text)
AH000103 (call log spreadsheet)
Gretchen Kennett
10/18/2018 GP000031-32 (text), GRO00032 (text)
Gext) 3:18 p.m. | 727-270-0538 AHO000263-264 (text
AH000103 (call log spreadsheet)
Dosvs “in Maryland” (‘John Smith’’)
4 USHEALTH 000353 (audio)
Lig2018 12:25 pm.t 410-221-3009 | GP000034 (audio), AH000093 (phone bill)
AH000103 (call log spreadsheet)
Mike Pope
11/8/2018 12:47 p.m. | 817-406-9542 | 4HO00061 (phone bill)
AHO000103 (call log spreadsheet)
Li82018 Hirsch requested “do not call” -- AHO00103 (call log spreadsheet)
11/14/2018 9:56 a.m. =3 Brianna Goff
VANILLASOFT000026-27 (call log
spreadsheet)
yt 1 i sii ido ”
11/14/2018 Hirsch BEES do not call
VANILLASOFT000026-27 (call log spreadsheet
; . hich 7 . rege 66 ¥ : pe
2/5/2019 Aaron Hirsch is listed on VanillaSoft as “DO NOT CALL

L/ 20/2019

GK000031, JLQ00084 (VanillaSoft screen shot)

Feline Milam aic me Kw tele Lit

 

Dkt. 42. filed in No. 18-cv-245-P (N.D. Tex.)

 

 

David Miller (name may be alias and call mav
have been placed by Dosys)

 

 

 

 

3/2/2019 11:39 a.m. | 410-774-0575 AH000109 (phone bill
AH000103 (call log spreadsheet)
3/2/2019 Hirsch requested “do not call” -- AHO00103 (call log spreadsheet)

 

 

 

Motion for Class Cert App. 0301

 
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 96o0f150 PagelD 2839

SUPPORTING DOCUMENTS FILED UNDER SEAL
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 97of150 PagelD 2840

Exhibit 17

Motion for Class Cert App. 0333
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 98of150 PagelD 2841

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

AARON HIRSCH, individually and on
behalf of all others similarly situated,

Plaintiff,
v. Civil Action No. 4:18-ev-245-P

USHEALTH ADVISORS, LLC and
USHEALTH GROUP, INC.,

Defendants.

 

 

DECLARATION OF AARON HIRSCH
I, Aaron Hirsch, declare as follows:

1. Lam over 18 vears old, have personal knowledge of the facts stated herein, and can
testify competently thereto if called upon to do so.

2. Iam the named Plaintiff in the above-captioned litigation, and I seek appointment by
the Court to serve as the class representative of the Class of consumers proposed in Plaintiff's
Motion for Class Certification. I provide this Declaration in support of that appointment and
that Motion.

3. lam a residential property developer in the Washington, D.C. area who has worked in
that field for about twenty-one years. [have developed 85 residences. | also manage several

rental properties that I own, including a seven-unit micro-unit apartment building located in

Washington, D.C. Learned a Bachelor of Business Administration from the University of

Wisconsin-Madison and a Masters degree in International Relations from the Johns Hopkins

University School of Advanced International Studies.

Motion for Class Cert App. 0334
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 99o0f150 PagelD 2842

4. My phone number ending in 8313 is a cellular number and serves as my residential

line in that I used it as my primary telephone number for receiving personal and residential
calls, and to make and receive calls at my residence.

5. During the entire class period of March 29, 2014 to the present, [have only used my
8313 cellular number as my residential line. When I call friends and family, I only call them
from that cellular number. When I make personal calls of any other kind, Lonly make calls
from that cellular number,

6. Iregistered my 8313 cellular number on June 30, 2003 on the National Do Not Call
CNDNC’”) Registry.

7__In the past ten years, Lhave been extremely annoyed by the wasted time and invasion
of privacy caused by the ever-increasing number of telemarketing calls to my 8313 cellular
number, which ignore the fact that my cellular number has been registered on the NDNC
Registry since 2003. I finally became so fed up by these telemarketing calls despite my
NDNC registration, and I reached out to Max Maccoby. who is mv neighbor and an attorney,
for legal advice and help to stop the calls.

8 I then researched on my own to learn about the TCPA (Telephone Consumer
Protection Act) and the class action process before deciding how I would proceed.

9, After that, I decided to take notes of the unwanted and harassing phone calls was
recetving.

10. On November 10, 2017, [received a call from someone marketing health insurance
products. The telemarketer asked if an insurance agent could call me to further discuss those
products. The telemarketer was cagey and evasive, and I agreed to another call so that I could

find out who was calling me.

Motion for Class Cert App. 0335
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 100 0f 150 PagelD 2843
11. In the follow up call on November 13, 2017, a USHealth agent named R.J. Martin

attempted to sell me individual health insurance. I asked him to put me on USHealth’s

internal-do-not-call list (“IDNC’’), and he stated he would do so.

12. [have never had any business relationship with USHealth. I did not need to purchase
health insurance and had no interest in hearing USHealth’s sales pitch.
13. On December 1, 2017, a USHealth agent who identified himself as Jim White called

me to sell me health insurance. I asked him to put me on the USHealth IDNC, and he said he

would put me on the USHealth IDNC.

14. On March 29, 2018, brought a class action against US Health for these three calls.

15. Prior to filing this lawsurt, I decided to file my individual claims and claims on behalf
of other consumers like me who were receiving unwanted calls from USHealth.

16. In doing so, Lagreed to act as a class representative for those other consumers, in that
Lunderstood it means that I must act in the best interests of the Class as a whole in this
litigation and not to put my individual interests first. | also understood that L would be
responsible for overseeing my counsel’s prosecution of this action and that L would fully
participate and support the prosecution by answering discovery, producing responstve
documents, travelling to Fort Worth to give deposition testimony and to attend and testify at
trial, keeping informed of the progress of the case, and consulting with my attorneys
regarding the progress in the case and decisions about how to conduct the litigation.

including settlement.

17. As this case has progressed, no conflicts of interest have arisen between me and the
proposed Class. On the contrary, my interests are totally aligned with the proposed Class in

seeking the successful prosecution of this case.

Motion for Class Cert App. 0336
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1010f150 PagelD 2844

18. Before and throughout this litigation, [have taken all steps reasonable and necessary

to preserve and produce responsive documents to USHealth in this litigation, which to date
has totaled 277 pages of responsive documents.

19. Lhave answered eleven discovery requests, including three sets of interrogatories
(some 23 interrogatories); three sets of requests for admission (some 46 requests), and five
sets of document requests (some 83 requests). [have had to amend my interrogatory answers
asking about USHealth’s telemarketing calls five times solely because tts agents kept calling
me during the pendency of this action.

20. On January 14, 2019, I traveled to Fort Worth, Texas, and sat for an all-day
deposition and answered all questions asked by USHealth’s counsel. In 2019 and 2020, I
have spent three davs participating by telephone in mediation sessions in this case. In fact, I
have spent over 200 hours working on this case on behalf of the Class. Lhave carefully

studied the pleadings as this case has progressed, and ] am prepared to continue to work just

as hard as I have worked to reach a successful result for the Class. I intend to participate in a
jury trial if need be.

21. Incredibly, after I filed this action, USHealth continued to call me, including at least
12 more times trying to sell me insurance.

22. On May 15, 2018. I received a call from someone marketing health insurance
products. Again, the telemarketer was very cagey and would not tell me on whose behalf he
was calling. so J agreed to a follow up call to find out who was calling me. In the follow up
call on May 16, 2018, a USHealth tried to sell me individual health insurance. I asked her to

put me on USHealth IDNC, and she said she would put me on the USHealth IDNC.

Motion for Class Cert App. 0337
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 102 0f 150 PagelD 2845

23. The same thing happened two months later. On July 14, 2018, Irecetved a call from
someone marketing health insurance products. Again, the telemarketer was very cagey and
would not tell me on whose behalf he was calling, so Lagreed to a follow up call to find out

who was calling me. In the follow up call on July 16, 2018, a USHealth agent tried to sell me

individual health insurance. I asked her to put me on USHealth IDNC. and she said she
would put me on the USHealth IDNC. The USHealth agent identified herself as Jacqueline
Levine. I have since leamed it was the same USHealth agent, Jacqueline Levine, that called
me on May 16, 2018. As I stated above, during the May 16, 2018 call, [had asked Ms.

Levine to put me on USHealth IDNC, and she said she would put me on the USHealth IDNC.

24. On August 13, 2018, a USHealth agent named Devin Cahill texted me to sell me
health insurance. I asked him to put me on the USHealth IDNC, and he said he would put me

on the USHealth IDNC. Mr. Cahill texted me three times that dav. This was followed on

October 18, 2018, when another USHealth agent, Gretchen Kennett, again texted me trying

to sell health insurance.

25. On November 8, 2018, J again received a scheduling call from someone marketing
health insurance products. After the telemarketer would not tell me on whose behalf he was
calling, I agreed to a follow up call later that same day to find out who was calling me. In the
follow up call that day, a USHealth agent named Mike Pope called to sell me health
insurance. I asked him to put me on the USHealth IDNC.

26. According to documents recently produced by USHealth’s vendor, | have learned that
on November 14, 2018, vet another USHealth agent, Brianna Goff, called to sell me health

msurance and I asked her to be put me on the USHealth IDNC.

Motion for Class Cert App. 0338
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 103 0f 150 PagelD 2846

27, Finally, on March 2, 2019, a USHealth agent named David Miller called me to sell
me health insurance. I asked him to put me on the USHealth IDNC, and he said he would put
me on the USHealth IDNC. Since that day, 1am unaware of having received any additional
telemarketing calls from USHealth.

28. Telemarketing calls from USHealth have wasted mv time. They are intrusive

harassing, unwanted, and simply an invasion of mv privacy. These calls are particularly
obnoxious as I long ago registered my 8313 cellular number on the NDNC and have
repeatedly asked the USHealth telemarketers to stop calling me.

29, | would like to see USHealth implement a policy, and some form of control. to stop

making calls to consumers who have advised that they do not want to be called, especially

where they have registered on the NDNC or have asked to be put on the IDNC.
30. I support the request to the Court to certify this litigation as a class action, and I fully
support the appointment of Berger Montague PC as class counsel and respectfully request

appointment to serve as the class representative.

I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge and belief.

Executed on April 30, 2020

 

Aaron Hirsch

Motion for Class Cert App. 0339
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 104 0f150 PagelD 2847

Exhibit 18

Motion for Class Cert App. 0340
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 105 0f150 PagelD 2848

a BERGER|MONTAGUE

1818 Market Street | Suite 3600 | Philadelphia, PA 19103
info@bm.net
bergermontague.com

800-424-6690

About Berger Montaque

Berger Montaque is a full-spectrum class action and complex civil litigation firm, with nationally
known attorneys highly sought after for their legal skills. The firm has been recognized by courts
throughout the country for its ability and experience in handling major complex litigation,
particularly in the fields of antitrust, securities, mass torts, civil and human rights, whistleblower

cases, employment, and consumer litigation. In numerous precedent-setting cases, the firm has
played a principal or lead role.

The National Law Journal, which recognizes a select group of law firms each year that have done
“exemplary, cutting-edge work on the plaintiffs’ side.” has selected Berger Montaque in 12 out of

14 years (2003-2005, 2007-2013, 2015-2016) for its “Hot List’ of top plaintiffs’ oriented litigation
firms_in_ the United States. From 2018-2020 the National Law _Journal_recognized Berger
Montague as “Elite Trial Lawyers” after reviewing more than 300 submissions for this award. The
firm has also achieved the highest possible rating by its peers and opponents as reported in
Martindale-Hubbell and was ranked as a 2020 “Best Law Firm’ by U.S. News - Best Lawyers.

Currently, the firm consists of 66 lawyers: 26 paralegals: and an experienced support staff_ Few
firms in the United States have our breadth of practice and match our successful track record in

such a broad array of complex litigation.

History of the Firm

Berger Montague was founded in 1970 by the late David Berger to concentrate on the
representation of plaintiffs ina series of antitrust class actions. David Berger helped pioneer the
use of class actions in_antitrust litigation and was instrumental in extending the use of the class
action procedure to other litigation areas, including securities, employment discrimination, civil
and human rights, and mass torts. The firm's complement of nationally recognized lawyers has
represented both plaintiffs and defendants in these and other areas and has recovered billions of
dollars for its clients. In complex litigation, particularly in areas of class action litigation, Berger
Montaque has established new law and forged the path for recovery.

The firm has been involved ina series of notable cases, some of them among the most important
in the last 50 years of civil litigation. For example, the firm was one of the principal counsel for

Motion for Class Cert App. 0341
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 106 of 150 PagelD 2849

plaintiffs in the Drexel Burnham Lambert/Michael Milken securities and bankruptcy litigation.
Claimants in these cases recovered approximately $2 billion in the aftermath of the collapse_of
the junk bond market and the bankruptcy of Drexel in the late 1980's. The firm was also among
the principal trial counsel in the Exxon Valdez Oj! Spill litigation in Anchorage, Alaska, a trial
resulting in a record jury award of $5 billion against Exxon, later reduced by the U.S. Supreme
Court to $507.5 million. Berger Montaque was lead counsel in the Schoo! Asbestos Litigation, in
which a national class of secondary and elementary schools recovered in excess of $200 million
to defray the costs of asbestos abatement The case was the first mass tort property damage
class action certified on a national basis. Berger Montaque was also lead/liaison counsel in the
Three Mile Isiand Litigation arising out of a serious nuclear incident,

Additionally, in the human rights area, the firm, through its membership on the executive
committee in the Holocaust Victim_Assets Litigation, helped to achieve a $1.25 billion settlement
with the largest Swiss banks on behalf of victims of Nazi aggression whose deposits were not
returned after the Second World War. The firm also played an instrumental role in bringing about
a $4.37 billion settlement with German industry and government for the use of slave and forced
labor during the Holocaust.

Practice Areas and Case Profiles

Antitrust

In antitrust litigation, the firm has served as lead, co-lead or co-trial counsel on many of the most
significant civil antitrust cases over the last 50 years, including /n re Corrugated Container
Antitrust Litigation (recovery in excess of $366 million), the /nfanf Formula case (recovery of
$125 million), the Brand Name Prescription Drug price-fixing case (settlement of more than
$700 million), the Sfate of Connecticut Tobacco Litigation (settlement of $3.6 billion), the
Graphite Electrodes Antitrust Litigation (settlement of more than $134 million), and the High-
Fructose Corn Syrup Litigation ($531 million).

 

Once again, Berger Montague has been selected by Chambers and Partners
for its 2019 Chambers USA Guide as one of Pennsylvania’s top antitrust firms.
Chambers USA 2079 states that Berger Montague’s antitrust practice group
is “a preeminent force in the Pennsylvania antitrust market, offering expert
counsel to clients from a broad range of industries.”

The Legal 500, a guide to worldwide legal services providers, ranked Berger
Montague as a Top-Tier Law Firm for Antitrust: Civil Litigation/Class Actions:
Plaintiff in the United States in its 2019 guide and states that Berger
Montague’s antitrust department “has acted as lead counsel or co-lead
counsel in antitrust cases of the utmost complexity and significance since its
inception in 1970.”

 

 

 

Motion for Class Cert App. 0342
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 107 of 150 PagelD 2850

e Inre Payment Card Interchange Fee and Merchant Discount Antitrust Litigation:
Berger Montague served as co-lead counsel for a national class including millions of
merchants in the Payment Card Interchange Fee and Merchant Discount Antitrust
Lifigation against Visa, MasterCard, and several of the largest banks in the US. (eg.,
Chase, Bank of America, and Citi). The lawsuit alleged that merchants paid excessive
fees to accept Visa and MasterCard cards because the payment cards, individually and
together with their respective member banks, violated the antitrust laws. The challenged
conduct included, inter alia, the collective fixing of interchange fees and adoption of rules
that hindered any competitive pressure by merchants to reduce those fees. The lawsuit
further alleged that defendants maintained their conspiracy even after both Visa and
MasterCard changed their corporate forms from joint ventures owned by member banks
to publicly-owned corporations following commencement of this litigation. On September
18, 2018, after thirteen years of hard-fought litigation, Visa and MasterCard agreed to pay
as much as approximately $6.26 billion, but no less than approximately $5.56 billion, to
settle the case. This result is the largest-ever class action settlement of an antitrust case.
The settlement received preliminary approval on January 24, 2019. The settlement
received final approval on December 16, 2019, for approximately $5.6 billion.

e Inre Dental Supplies Antitrust Litigation: Berger Montague served as co-lead counsel
for a class of dental practices and dental laboratories in /n re Denfal Supplies Antitrust
Lifigation, a suit brought against Henry Schein, Inc., Patterson Companies, Inc., and
Benco Dental Supply Company, the three largest distributors of dental supplies in the
United States. On September 7, 2018, co-lead counsel announced that they agreed with
defendants to settle on a classwide basis for $80 million. The settlement received final
approval on June 24, 2019. The suit alleged that the defendants, who collectively control
close to 90 percent of the dental supplies and equipment distribution market, conspired to
restrain trade and fix prices at anticompetitive levels, in violation of the Sherman Act. In
furtherance of the alleged conspiracy, plaintiffs claimed that the defendants colluded to
boycott and pressure dental manufacturers, dental distributors, and state dental
associations that did business with or considered doing business with the defendants’
lower-priced rivals. The suit claimed that, because of the defendants’ anticompetitive
conduct, members of the class were overcharged on dental supplies and equipment. In
the 2019 Fairness Hearing, Judge Brian M. Cogan of the U.S. District Court for the Eastern
District of New York said: “This is a substantial recovery that has the deterrent effect that
class actions are supposed to have, and | think it was done because we had really good
Plaintiffs’ lawyers in this case who were running it.”

e In re Domestic Drywall Antitrust Litigation: Berger Montague served as co-lead
counsel on behalf of a class of direct purchasers of drywall, in a case alleging that the
dominant manufacturers of drywall engaged in a conspiracy to fix drywall prices in the
U.S. and to abolish the industry’s long-standing practice of limiting price increases for the
duration of a construction project through “job quotes.” Berger Montague represented a
class of direct purchasers of drywall from defendants for the period from January 1, 2012

Motion for Class Cert App. 0343
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 108 0f 150 PagelD 2851

to January 31, 2013. USG Corporation and United States Gypsum Company (collectively,
“USG"), New NGC, Inc., Lafarge North America Inc., Eagle Materials, Inc., American
Gypsum Company LLC, TIN Inc. d/b/a Temple-Inland Inc., and PABCO Building Products,
LLC were named as defendants in this action. Qn August 20, 2015, the district court
granted final approval of two settlements—one with USG and the other with TIN Inc.—
totaling $44.5 million. On December 8, 2016, the district court granted final approval of a
$21.2 million settlement with Lafarge North America, Inc. On February 18, 2016, the
district court denied the motions for summary judgment filed by American Gypsum
Company, New NGC, Inc., Lafarge North America, Inc., and PABCO Building Products.
On August 23, 2017, the district court granted direct purchaser plaintiffs’ motion for class
certification. On January 29, 2018, the district court granted preliminary approval of a joint
settlement with the remaining defendants, New NGC, Inc., Eagle Materials, Inc., American
Gypsum Company LLC, and PABCO Building Products, LLC, for $125 million. The
settlement received final approval on July 17, 2018, bringing the total amount of
settlements for the class to $190.7 million.

In re Currency Conversion Fee Antitrust Litigation: Berger Montague, as one of two
co-lead counsel, spearheaded a class action lawsuit alleging that the major credit cards
had conspired to fix prices for foreign currency conversion fees imposed on credit card
transactions. After eight years of litigation, a settlement of $336 million was approved in
October 2009, with a Final Judgment entered in November 2009. Following the resolution
of eleven appeals, the District Court, on October 5, 2011, directed distribution of the
settlement funds to more than 10 million timely filed claimants, among the largest class of
claimants in an antitrust consumer class action. A subsequent settlement with American
Express increased the settlement amount to $386 million. (MDL No. 1409 (S.D.N.Y)).

In re Marchbanks Truck Service Inc., et al. v. Comdata Network, Inc.: Berger
Montague was co-lead counsel in this antitrust class action brought on behalf of a class
of thousands of Independent Truck Stops. The lawsuit alleged that defendant Comdata
Network, Inc. had monopolized the market for specialized Fleet Cards used by long-haul
truckers. Comdata imposed anticompetitive provisions in its agreements with Independent
Truck Stops that artificially inflated the fees Independents paid when accepting the
Comdata’s Fleet Card for payment. These contractual provisions, commonly referred to
as anti-steering provisions or merchant restraints, barred Independents from taking
various competitive steps that could have been used to steer fleets to rival payment cards.
The settlement for $130 million and valuable prospective relief was preliminary approved
on March 17, 2014, and finally approved on July 14, 2014. In its July 14, 2014 order
approving Class Counsel's fee request, entered contemporaneously with its order finally
approving the settlement, the Court described this outcome as “substantial, both in
absolute terms, and when assessed in light of the risks of establishing liability and
damages in this case.”

Ross, et al. v. Bank of America (USA) N.A., et al.: Berger Montague, as lead counsel
for the cardholder classes, obtained final approval of settlements reached with Chase,

Motion for Class Cert App. 0344
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 109 0f 150 PagelD 2852

Bank of America, Capital One and HSBC, on claims that the defendant banks unlawfully
acted in concert to require cardholders to arbitrate disputes, including debt collections,
and to preclude cardholders from participating in any class actions. The case was brought
for injunctive relief only. The settlements remove arbitration clauses nationwide for 3.5
years from the so-called “cardholder agreements’ for over 100 million credit card holders.
This victory for consumers and small businesses came after nearly five years of hard-
fought litigation, including obtaining a decision by the Court of Appeals reversing the order
dismissing the case, and will aid consumers and small businesses in their ability to resist
unfair and abusive credit card practices. In June 2009, the National Arbitration Forum (or
“NAF”) was added as a defendant. Berger Montague also reached a settlement with NAF.
Under that agreement, NAF ceased administering arbitration proceedings involving
business cards for a period of three and one-half (3.5) years, which relief is in addition to
the requirements of a Consent Judgment with the State of Minnesota, entered into by the
NAF on July 24, 2009.

" In-re High Fructose Corn Syrup Antitrust Litigation: Berger Montague was one of
three co-lead counsel in this nationwide class action alleging a conspiracy to allocate
volumes and customers and to price-fix among five producers of high fructose corn syrup.
After nine years of litigation, including four appeals, the case was settled on the eve of trial
for $531 million. (MDL. No. 1087, Master File No. 95-1477 (C.D. Ill.}).

« Inve Linerboard Antitrust Litigation: Berger Montague was one of a small group of
court-appointed executive committee members who led this nationwide class action
against producers of linerboard. The complaint alleged that the defendants conspired to
reduce production of linerboard in order to increase the price of linerboard and corrugated
boxes made therefrom. At the close of discovery, the case was settled for more than $200
million. (98 Civ. 5055 and 99-1341 (E.D. Pa.)).

» Johnson, et al. v AZHHA, et ai.: Berger Montague was co-lead counsel in this litigation
on behalf of a class of temporary nursing personnel, against the Arizona Hospital and
Healthcare Association, and its member hospitals, for agreeing and conspiring to fix the
rates and wages for temporary nursing personnel, causing class members to be
underpaid. The court approved $24 million in settlements on behalf of this class of nurses.
(Case No. 07-1292 (D. Ariz.)).

: dInre Graphite Electrodes Antitrust Litigation: Berger Montague was one of the four
co-lead counsel in a nationwide class action price-fixing case. The case settled for in
excess of $134 million and over 100% of claimed damages. (02 Civ. 99-482 (E.D. Pa.)).

" Inre Catfish Antitrust Litig. Action. The firm was co-trial counsel in this action which
settled with the last defendant a week before trial, for total settlements approximating $27
million. (No. 2:92CV073-D-O, MDL No. 928 (N.D. Miss.)).

Motion for Class Cert App. 0345
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1100f150 PagelD 2853

in re Carbon Dioxide Antitrust Litigation: The firm was co-trial counsel in this antitrust
class action which settled with the last defendant days prior to trial, for total settlements
approximating $53 million, plus injunctive relief. (MDL No. 940 (M_D. Fla.)).

In re Infant Formula Antitrust Litigation: The firm served as co-lead counsel in an
antitrust class action where settlement was achieved two days prior to trial, bringing the
total settlement proceeds to $125 million. (MDL No. 878 (N.D. Fla.)).

Red Eagle Resources Corp., inc., v. Baker Hughes, Inc.: The firm was a member of
the plaintiffs’ executive committee in this antitrust class action which yielded a settlement
of $52.5 million. (C.A. No. H-91-627 (S.D. Tex.)).

In re Corrugated Container Antitrust Litigation: The firm, led by H. Laddie Montague,
was co-trial counsel in an antitrust class action which yielded a settlement of $366 million,
plus interest, following trial. (MDL No. 310 (S.D. Tex.)).

Bogosian v. Gulf Oi! Corp.: With Berger Montague as sole lead counsel, this landmark
action on behalf of a national class of more than 100,000 gasoline dealers against 13
major oil companies led to settlements of over $35 million plus equitable relief on the eve
of trial. (No. 71-1137 (E.D. Pa.)).

in re Master Key Antitrust Litigation: The firm served as co-lead counsel in an antitrust
class action that yielded a settlement of $21 million during trial. (MDL No. 45 (D. Conn.)).

The firm has also played a leading role in cases in the pharmaceutical arena, especially in cases
involving the delayed entry of generic competition, having achieved over $1 billion in settlements
in such cases over the past decade, including:

King Drug Co. v. Cephalon, Inc.: Berger Montague played a major role (serving on the
executive committee) in this antitrust class action on behalf of direct purchasers of generic
versions of the prescription drug Provigil (modafinil). After nine years of hard-fought
litigation, the court approved a $512 million partial settlement, the largest settlement ever
for a case alleging delayed generic competition. (Case No. 2:06-cv-01797 (E.D. Pa.)).
The case is continuing against one defendant.

In re Asacol Antitrust Litigation: The firm served as class counsel for direct purchasers
of Asacol HS and Delzicol that alleged that defendants participated in a scheme to block
generic competition for the ulcerative colitis drug Asacol. The case settled for $15 million.
(Case No. 15-cv-12730-DJC (D. Mass.)).

In re Celebrex (Celecoxib) Antitrust Litigation: The firm represented a class of direct
purchasers of brand and generic Celebrex (celecoxib) in an action alleging that Pfizer, in
violation of the Sherman Act, improperly obtained a patent for Celebrex from the U.S.
Patent and Trademark Office in a scheme to unlawfully extend patent protection and delay

Motion for Class Cert App. 0346
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1110f150 PagelD 2854

market entry of generic versions of Celebrex. The case settled for $94 million. (Case No.
14-cv-00361 (E.D. VA.)).

in re K-Dur Antitrust Litigation: Berger Montaque served as co-lead counsel for the
class in this long-running antitrust litigation. Berger Montague litigated the case before
the Court of Appeals and won a precedent-setting victory, and continued the fight before
the Supreme Court. On remand, the case settled for $60.2 million. (Case No. 01-1652
(D.N.J.)).

in re Aggrenox Antitrust Litigation: Berger Montague represented a class of direct
purchasers of Aggrenox in in an action alleging that defendants delayed the availability of
less expensive generic Aggrenox through, inter alia, unlawful reverse payment
agreements. The case settled for $146 million. (Case No. 14-02516 (D. Conn.)).

In re Solodyn Antitrust Litigation: Berger Montague serves as co-lead counsel
representing aclass of direct purchasers of brand and generic Solodyn (extended-release
minocycline hydrochloride tablets) alleging that defendants entered into agreements not
to compete in the market for extended-release minocycline hydrochloride tablets in
violation of the Sherman Act. The case settled for a total of more than $76 million. (Case
No. 14-MD-2503-DJC (D. Mass.}).

In re Prandin Direct Purchaser Antitrust Litigation: Berger Montague served as co-
lead counsel and recovered $19 million on behalf of direct purchasers of the diabetes
medication Prandin. (Case No. 2:10-cv-12141 (E.D. Mich.)).

Mylan Pharmaceuticals, Inc. v. Warner Chilcott Public Ltd. Co.: Berger Montague
was appointed as co-lead counsel in a case challenging Warner Chilcott’s alleged
anticompetitive practices with respect to the branded drug Doryx. The case settled for
$15 million. (Case No. 2:12-cv-03824 (E.D. Pa.)).

In re Neurontin Antitrust Litigation: Berger Montague served as part of a small group
of firms challenging the maintenance of a monopoly relating to the pain medication
Neurontin. The case settled for $190 million. (Case No. 02-1830 (D.N.J.)).

in re Skelaxin Antitrust Litigation: Berger Montague was among a small group of firms
litigating on behalf of direct purchasers of the drug Skelaxin. The case settled for $73
million. (Case No. 2:12-cv-83 / 1:12-md-02343) (E.D. Tenn.}).

In re Wellbutrin XL Antitrust Litigation: Berger Montague served as co-lead counsel
for a class of direct purchasers of the antidepressant Wellbutrin XL. A settlement of $37.5
million was reached with Valeant Pharmaceuticals (formerly Biovail), one of two
defendants in the case. (Case No. 08-cv-2431 (E.D. Pa.}).

Motion for Class Cert App. 0347
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 112 0f150 PagelD 2855

Rochester Drug Co-Operative, Inc. v. Braintree Labs., Inc.: Berger Montague,
appointed as co-lead counsel, prosecuted this case on behalf of direct purchasers alleging
sham litigation led to the delay of generic forms of the brand drug Miralax. The case
settled for $17.25 million. (Case No. 07-142 (D. Del.)).

In re Oxycontin Antitrust Litigation: Berger Montague served as co-lead counsel on
behalf of direct purchasers of the prescription drug Oxycontin. The case settled in 2011
for $16 million. (Case No. 1:04-md-01603 (S.D.N.Y)).

Meijer, inc., et al. v. Abbott Laboratories: Berger Montaque served as co-lead counsel
ina class action on behalf of pharmaceutical wholesalers and pharmacies charging Abbott
Laboratories with illegally maintaining monopoly power and overcharging purchasers in
violation of the federal antitrust laws. Plaintiffs alleged that Abbott had used its monopoly
with respect to its anti-HIV medicine Norvir (ritonavir) to protect its monopoly power for
another highly profitable Abbott HIV drug, Kaletra. This antitrust class action settled for
$52 million after four days of a jury trial in federal court in Oakland, California. (Case No.
07-5985 (N.D. Cal.)).

In re Nifedipine Antitrust Litigation: Berger Montague played a major role (serving on
the executive committee) in this antitrust class action on behalf of direct purchasers of
generic versions of the anti-hypertension drug Adalat (nifedipine). After eight years of
hard-fought litigation, the court approved a total of $35 million in settlements. (Case No.
1:03-223 (D.D.C.)).

in re DDAVP Direct Purchaser Antitrust Litigation: Berger Montague served as co-
lead counsel in a case that charged defendants with using sham litigation and a
fraudulently obtained patent to delay the entry of generic versions of the prescription drug
DDAVP. Berger Montague achieved a $20.25 million settlement only after winning a
precedent-setting victory before the United States Court of Appeals for the Second Circuit
that ruled that direct purchasers had standing to recover overcharges arising from a
patent-holder’s misuse of an allegedly fraudulently obtained patent. (Case No. 05-2237
(S.D.N.Y.)).

In re Terazosin Antitrust Litigation: Berger Montague was one of a small group of
counsel in a case alleging that Abbott Laboratories was paying its competitors to refrain
from introducing less expensive generic versions of Hytrin. The case settled for $74.5
million. (Case No. 99-MDL-1317 (S.D. Fla.)).

In re Remeron Antitrust Litigation: Berger Montague was one of a small group of
counsel in a case alleging that the manufacturer of this drug was paying its competitors to
refrain from introducing less expensive generic versions of Remeron. The case settled
for $75 million. (2:02-CV-02007-FSH (D. N.J.)).

in re Tricor Antitrust Litigation: Berger Montague was one of a small group of counsel
in a case alleging that the manufacturer of this drug was paying its competitors to refrain

Motion for Class Cert App. 0348
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 113 0f 150 PagelD 2856

from introducing less expensive generic versions of Tricor. The case settled for $250
million. (No. 05-340 (D. Del.)).

in re Relafen Antitrust Litigation: Berger Montague was one of a small group of firms
who prepared for the trial of this nationwide class action against GlaxoSmithKline, which
was alleged to have used fraudulently-procured patents to block competitors from
marketing less-expensive generic versions of its popular nonsteroidal anti-inflammatory
drug, Relafen (nabumetone). Just before trial, the case was settled for $175 million. (No.
01-12239-WGY (D. Mass.)).

In re Cardizem CD Antitrust Litigation: Berger Montague served on the executive
committee of firms appointed to represent the class of direct purchasers of Cardizem CD.
The suit charged that Aventis (the brand-name drug manufacturer of Cardizem CD)
entered into an illegal agreement to pay Andrx (the maker of a generic substitute to
Cardizem CD) millions of dollars to delay the entry of the less expensive generic product.
On November 26, 2002, the district court approved a final settlement against both
defendants for $110 million. (No. 99-MD-1278, MDL No. 1278 (E.D. Mich.}).

in re Buspirone Antitrust Litigation: The firm served on the court-appointed steering
committee in this class action, representing a class of primarily pharmaceutical
wholesalers and resellers. The Buspirone class action alleged that pharmaceutical
manufacturer BMS engaged in a pattern of illegal conduct surrounding its popular anti-
anxiety medication, Buspar, by paying a competitor to refrain from marketing a generic
version of Buspar, improperly listing a patent with the FDA, and wrongfully prosecuting
patent infringement actions against generic competitors to Buspar. On April 11, 2003, the
Court approved a $220 million settlement. (MDL No. 1410 (S.D.N.¥.}).

North Shore Hematology-Oncology Assoc., inc. v. Bristol-Myers Squibb Co.: The
firm was one of several prosecuting an action complaining of Bristol Myers’s use of invalid
patents to block competitors from marketing more affordable generic versions of its life-
saving cancer drug, Platinol (cisplatin). The case settled for $50 million. (No. 1:04CV248
(EGS) (D.D.C.}).

Commercial Litigation

Berger Montague helps business clients achieve extraordinary successes in a wide variety of
complex commercial litigation matters. Our attorneys appear regularly on behalf of clients in high
stakes federal and state court commercial litigation across the United States. Ve work with our
clients to develop a comprehensive and detailed litigation plan, and then organize, allocate and
deploy whatever resources are necessary to successfully prosecute or defend the case.

Erie Power Technologies, Inc. v. Aalborg Industries A/S, et al.: Berger Montague

represented a trustee in bankruptcy against officers and directors and the former corporate
parent and obtained a very favorable confidential settlement. (No. 04-282E (W.D. Pa.}).

Motion for Class Cert App. 0349
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 114 0f150 PagelD 2857

Moglia v. Harris et al.: Berger Montague represented a liquidating trustee against the
officers of U.S. Aggregates, Inc. and obtained a settlement of $4 million. (No. C 04 2663
(CW) (N.D. Cal.)).

Gray v. Gessow et al.: The firm represented a litigation trust and brought two actions,
one against the officers and directors of Sunterra Inc. an insolvent company, and the
second against Sunterra’s accountants, Arthur Andersen and obtained an aggregate
settlement of $4.5 million. (Case No. MJG 02-CV-1853 (D. Md.) and No. 6:02-CV-633-
ORL-28JGG (M.D. Fla.)).

Fitz, Inc. v. Ralph Wilson Plastics Co.: The firm served as sole lead counsel and
obtained, after 7 years of litigation, in 2000 a settlement whereby fabricator class members
could obtain full recoveries for their losses resulting from defendants’ defective contact
adhesives. (No. 1-94-CV-06017 (D.N.J.)).

Provident American Corp. and Provident indemnity Life Insurance Company v. The
Loewen Group Inc. and Loewen Group International Inc.: Berger Montague settled
this individual claim, alleging a 10-year oral contract (despite six subsequent writings
attempting to reduce terms to writing, each with materially different terms added, all of
which were not signed), for a combined payment in cash and stock of the defendant, of
$30 Million. (No. 92-1964 (E.D. Pa.)).

Marilou Whitney (Estate of Cornelius Vanderbilt Whitney) v. Turner/Time Warner:
Berger Montague settled this individual claim for a confidential amount, seeking
interpretation of the distribution agreement for the movie, Gone with the Wind and
undistributed profits for the years 1993-1997, with forward changes in accounting and
distribution.

American Hotel Holdings Co., et. al v. Ocean Hospitalities, Inc., et. al: Berger
Montague defended against a claim for approximately $16 million and imposition of a
constructive trust, arising out of the purchase of the Latham Hotel in Philadelphia. Berger
Montague settled the case for less than the cost of the trial that was avoided. (June Term,
1997, No. 2144 (Pa. Ct. Com. PI., Phila. Cty.))

Creative Dimensions and Management, inc. v. Thomas Group, Inc.: Berger Montague
defended this case against a claim for $30 million for breach of contract. The jury rendered
a verdict in favor of Berger Montague’s client on the claim (i.e., $0}, and a verdict for the
full amount of Berger Montague’s client on the counterclaim against the plaintiff. (No. 96-
6318 (E.D. Pa.)).

Robert S. Spencer, et ail. v. The Arden Group, inc., et al.: Berger Montague
represented an owner of limited partnership interests in several commercial real estate
partnerships in a lawsuit against the partnerships’ general partner. The terms of the

10

Motion for Class Cert App. 0350
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1150f150 PagelD 2858

settlement are subject to a confidentiality agreement. (Aug. Term, 2007, No. 02066 (Pa.
Ct. Com. PL, Phila. Cty. - Commerce Program)).

Forbes v. GMH: Berger Montague represented a private real estate developer/investor
who sold a valuable apartment complex to GMH for cash and publicly-held securities. The
case which claimed securities fraud in connection with the transaction settled for a
confidential sum which represented a significant portion of the losses experienced. (No.
07-cv-00979 (E.D. Pa.)).

Commodities & Financial Instruments

Berger Montague ranks among the country’s preeminent firms for managing and trying complex
Commodities & Financial Instruments related cases on behalf of individuals and as class actions.
The Firm’s commodities clients include individual hedge and speculation traders, hedge funds,
energy firms, investment funds, and precious metals clients.

e Inre Peregrine Financial Group Customer Litigation: Berger Montague served as co-
lead counsel in a class action which helped deliver settlements worth more than $75
million on behalf of former customers of Peregrine Financial Group, Inc., in litigation
against U.S. Bank, N.A, and JPMorgan Chase Bank, N.A., arising from Peregrine’s
collapse in July 2012. The lawsuit alleges that both banks breached legal duties by
allowing Peregrine’s owner to withdraw and put millions of dollars in customer funds to
non-customer use. (No. 1:12-cv-5546)

In re MF Global Holdings Lid. investment Litigation: Berger Montague is one of two
co-lead counsel that represented thousands of commodities account holders who fell
victim to the alleged massive theft and misappropriation of client funds at the former major
global commodities brokerage firm MF Global. Berger Montague reached a variety of
settlements, including with JPMorgan Chase Bank, the MF Global SIPA Trustee, and the
CME Group, that collectively helped to return approximately $1.6 billion to the
class. Ultimately, class members received more than 100% of the funds allegedly
misappropriated by MF Global even after all fees and expenses. (No. 11-cv-07866
(S.D.N.Y.).

in re Commodity Exchange, Inc., Gold Futures and Options Trading Litigation:
Berger Montague is one of two co-lead counsel representing traders of traders of gold-
based derivative contracts, physical gold, and gold-based securities against Tne Bank of
Neva Scotia, Barclays Bank plc, Deutsche Bank AG, HSBC Bank pic, Société Générale
and the London Gold Market Fixing Limited. Plaintiffs allege that the defendants,
members of the London Gold Market Fixing Limited, which sets an important benchmark
price for gold, conspired to manipulate this benchmark for their collective benefit. (1:14-
md-02548 (S.D.N.Y.)).

In re Libor-Based Financial Instruments Antitrust Litigation: Berger Montague
represents investors who transacted in Eurodollar futures contracts and options on futures
contracts on the Chicago Mercantile Exchange (“CME”) between August 2007 and May

11

Motion for Class Cert App. 0351
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 116 0f 150 PagelD 2859

2010. The lawsuit alleges that the defendant banks knowingly and_ intentionally
understated their true borrowing costs. By doing so, the defendant banks caused Libor to
be calculated or suppressed at artificially low rates. The defendants’ alleged manipulation
of Libor allowed their banks to pay artificially low interest rates to purchasers of Libor-
based financial instruments thereby harming investors in futures, swaps, and other Libor-
based derivative products. On February 28, 2018, the Court denied Plaintiff's motion for
class certification. That decision is on appeal which is pending. (No. 1:11-md-02262-
NRB (8.D.N.¥.)).

: Brown, et al. v. Kinross Gold, U.S.A., et al.: Berger Montague was one of two co-lead
counsel in this action alleging that a leading gold mining company illegally forced out
preferred shareholders. The action resulted in a settlement of $29.25 million in cash and
$6.5 million in other consideration (approximately 100% of damages and accrued
dividends after fees and costs). (No. 02-cv-00605 (D.N.V.)).

Consumer Protection

Berger Montague’s Consumer Protection Group protects consumers when they are injured by
false or misleading advertising, defective products, data privacy breaches, and various other
unfair trade practices. Consumers too often suffer the brunt of corporate wrongdoing, particularly
in the area of false or misleading advertising, defective products, and data or privacy breaches.

e Inre Public Records Fair Credit Reporting Act Litigation: Berger Montague is class
counsel in three class action settlements involving how the big three credit bureaus,
Experian, TransUnion, and Equifax, report public records, including tax liens and civil
judgments. The settlements provide groundbreaking injunctive relief valued at over $100
billion and provide streamlined a streamlined process for consumers to receive uncapped
monetary payments for claims related to inaccurate reporting of public records.

: Ine: CertainTeed Fiber Cement Siding Litigation, MDL No. 2270 (E.D. Pa.). The firm,
as one of two Co-Lead Counsel firms obtained a settlement of more than $103 million in
this multidistrict products liability litigation concerning CertainTeed Corporation’s fiber
cement siding, on behalf of a nationwide class.

" Countrywide Predatory Lending Enforcement Action: Berger Montague advised the
Ohio Attorney General (and several other state attorneys general) regarding predatory
lending in a landmark law enforcement proceeding against Countrywide (and its parent,
Bank of America) culminating in 2008 in mortgage-related modifications and other relief
for borrowers across the country valued at some $8.6 billion.

e In re Experian Data Breach Litigation: Berger Montague served on the Executive
Committee of this class action lawsuit that arose from a 2015 data breach at Experian in
which computer hackers stole personal information including Social Security numbers and
other sensitive personal information for approximately 15 million consumers. The
settlement is valued at over $170 million. It consisted of $22 million for a non-reversionary
cash Settlement Fund; $11.7 million for Experian’s remedial measures implemented in

12

Motion for Class Cert App. 0352
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 117 0f 150 PagelD 2860

connection with the lawsuit; and two years of free credit monitoring and identity theft
insurance. The aggregate value of credit monitoring claimed by class members during the
claims submission process exceeded $138 million, based on a $19.99 per month retail
value of the service.

 Inre Pet Foods Product Liability Litigation. The firm served as one of plaintiffs’ co-
lead counsel in this multidistrict class action suit seeking to redress the harm resulting
from the manufacture and sale of contaminated dog and cat food. The case settled for
$24 million. Many terms of the settlement are unique and highly beneficial to the class,
including allowing class members to recover up to 100% of their economic damages
without any limitation on the types of economic damages they may recover. (1:07-cv-
02867 (D.N.J.), MDL Docket No. 1850 (D.N.J.)).

" Inre TJX Companies Retail Security Breach Litigation. The firm served as co-lead
counsel in this multidistrict litigation brought on behalf of individuals whose personal and
financial data was compromised in the then-largest theft of personal data in history. The
breach involved more than 45 million credit and debit card numbers and 450,000
customers’ driver’s license numbers. The case was settled for benefits valued at over
$200 million. Class members whose driver's license numbers were at risk were entitled to
3 years of credit monitoring and identity theft insurance (a value of $390 per person based
on the retail cost for this service), reimbursement of actual identity theft losses, and
reimbursement of driver’s license replacement costs. Class members whose credit and
debit card numbers were at risk were entitled to cash of $15-330 or store vouchers of $30-
$60. (No. 1:07-cv-10162-WGY, (D. Mass.}).

« In Re: Heartland Payment Systems, inc. Customer Data Security Breach Litigation:
The firm served on the Executive Committee of this multidistrict litigation and obtained a
settlement of cash and injunctive relief for a class of 130 million credit card holders whose
credit card information was stolen by computer hackers. The breach was the largest
known theft of credit card information in history. (No. 4:09-MD-2046 (S.D. Tex. 2009))}.

" In re: Countrywide Financial Corp. Customer Data Security Breach Litigation. The
firm served on the Executive Committee of this multidistrict litigation and obtained a
settlement for a class of 17 million individuals whose personal information was at risk when
a rogue employee sold their information to unauthorized third parties. Settlement benefits
included: (i) reimbursement of several categories of out-of-pocket costs: (ii) credit
monitoring and identity theft insurance for 2 years for consumers who did not accept
Countrywide’s prior offer of credit monitoring; and (ili} injunctive relief. The settlement was
approved by the court in 2010. (3:08-md-01998-TBR (VWV.D. Ky. 2008)).

« dn re Educational Testing Service Praxis Principles of Learning and Teaching:
Grades 7-12 Litigation: The firm served on the plaintiffs’ steering committee and

obtained an $11.1 million settlement in 2006 on behalf of persons who were incorrectly
scored on a teacher’s licensing exam. (MDL No. 1643 (E.D. La.)).

13

Motion for Class Cert App. 0353
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 118 0f150 PagelD 2861

Vadino, et al. v. American Home Products Corporation, et al.: The firm filed a class
complaint different from that filed by any other of the filing firms in the New Jersey State
Court “Fen Phen’ class action, and the class sought in the firm's complaint was ultimately
certified. It was the only case anywhere in the country to include a claim for medical
monitoring. Inthe midst of trial, the New Jersey case was folded into a national settlement
which occurred as the trial was ongoing, and which was structured to include a medical
monitoring component worth in excess of $1 billion. (Case Code No. 240 (N.J. Super.
Ct.)).

Parker v. American isuzu Motors, inc.: The firm served as sole lead counsel and
obtained a settlement whereby class members recovered up to $500 each for econamic
damages resulting from accidents caused by faulty brakes. (Sept. Term 2003, No. 3476
(Pa. Ct. Com. PI., Phila. Cty.)).

Salvucci v. Volkswagen of America, Inc. d/b/a Audi of America, inc.: The firm served
as co-lead counsel in litigation brought on behalf of a nationwide class alleging that
defendants failed to disclose that its vehicles contained defectively designed timing belt
tensioners and associated parts and that defendants misrepresented the appropriate
service interval for replacement of the timing belt tensioner system. After extensive
discovery, a settlement was reached. (Docket No. ATL-1461-03 (N.J. Sup. Ct. 2007))}.

Burgo v. Volkswagen of America, Inc. d/b/a Audi of America, Inc.: The firm served
as co-lead counsel in litigation brought on behalf of a nationwide class against premised
on defendants’ defective tires that were prone to bubbles and bulges. Counsel completed
extensive discovery and class certification briefing. A settlement was reached while the
decision on class certification was pending. The settlement consisted of remedies
including total or partial reimbursement for snow tires, free inspection/replacement of tires
for those who experienced sidewall bubbles, blisters, or bulges, and remedies for those
class members who incurred other costs related to the tires’ defects. (Docket No. HUD-
L-2392-01 (N.J. Sup. Ct. 2001).

Crawford v. Philadelphia Hotel Operating Co.: The firm served as co-lead counsel and
obtained a settlement whereby persons who contracted food poisoning at a business
convention recovered $1,500 each. (March Term, 2004, No. 000070 (Pa. Ct. Cam. Pl,
Phila. Cty.)).

Block v. McDonald's Corporation: The firm served as co-lead counsel and obtained a
settlement of $12.5 million with McDonald’s stemming from its failure to disclose the use
of beef fat in its french fries. (No. 01-CH-9137 (Ill. Cir. Ct, Cook Cty.}).

Corporate Governance and Shareholder Rights

Berger Montague protects the interests of individual and institutional investors in shareholder
derivative actions in state and federal courts across the United States. Our attorneys help

14

Motion for Class Cert App. 0354
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 119 0f 150 PagelD 2862

individual and institutional investors reform poor corporate governance, as well as represent them
in litigation against directors of a company for violating their fiduciary duty or provide guidance on
shareholder rights.

@ Emil Rossdeutscher and Dennis Kelly v. Viacom: The firm, as lead counsel, obtained
a settlement resulting in a fund of $14.25 million forthe class. (C.A. No. 98C-03-091 (JEB)
(Del. Super. Ct.}}.

@ Fox v. Riverview Realty Partners, f/k/a Prime Group Realty Trust, et al.: The firm, as
lead counsel, obtained a settlement resulting in a fund of $8.25 million for the class.

Employee Benefits & ERISA

Berger Montague represents employees who have claims under the federal Employee Retirement
Income Security Act. We litigate cases on behalf of employees whose 401(k) and pension
investments have suffered losses as a result of the breach of fiduciary duties by plan
administrators and the companies they represent. Berger Montague has recovered hundreds of
millions of dollars in lost retirement benefits for American workers and retirees, and also gained
favorable changes to their retirement plans.

in re Unisys Corp. Retiree Medical Benefits: The firm, as co-lead counsel, handled the
presentation of over 70 witnesses, 30 depositions, and over 700 trial exhibits in this action
that has resulted in partial settlements in 1990 of over 3110 million for retirees whose
health benefits were terminated. (MDL No. 969 (E.D. Pa.)).

Local 56 U.F.C.W. v. Campbell Soup Co.: The firm represented a class of retired
Campbell Soup employees in an ERISA class action to preserve and restore retiree
medical benefits. A settlement yielded benefits to the class valued at $114.5 million. (No.
93-MC-276 (SSB) (D.N.J.)).

Rose v. Cooney: No. 5:92-CV-208 (D. Conn.) The firm, acting as lead counsel, obtained
more than $29 million in cash and payment guarantees from Xerox Corporation to resolve
claims of breach of fiduciary duty for plan investments in interest contracts issued by
Executive Life Insurance Company.

in re Masters, Mates & Pilots Pension Plan and IRAP Litig.: No. 85 Civ. 9545 (VLB)
(S.D.N.Y} The firm, as co-lead counsel, participated in lengthy litigation with the U.S.
Department of Labor to recover losses to retirement plans resulting from imprudent and
prohibited investments; settlements in excess of $20 million, which fully recovered lost
principal, were obtained to resolve claims of fiduciary breaches in selecting and monitoring
investment managers and investments.

In re Lucent Technologies, Inc. ERISA Litigation: No. 01-CV-3491 (D.N.J.) The firm
served as co-lead counsel in this class action on behalf of participants and beneficiaries

15

Motion for Class Cert App. 0355
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1200f150 PagelD 2863

of the Lucent defined contribution plans who invested in Lucent stock, and secured a
settlement providing injunctive relief and for the payment of $69 million.

Diebold v. Northern Trust Investments, N.A.. 1:09-cv-01934 (N.D. Ill.) As co-lead
counsel in this ERISA breach of fiduciary duty case, the firm secured a $36 million
settlement on behalf of participants in retirement plans who participated in Northern Trust’s
securities lending program. Plaintiffs alleged that defendants breached their ERISA
fiduciary duties by failing to manage properly two collateral pools that held cash collateral
received from the securities lending program. The settlement represented a recovery of
more than 25% of alleged class member losses.

in re SPX Corporation ERISA Litigation: No. 3:04-cv-192 (W.D.N.C.) The firm
recovered 90% of the estimated losses 401(k) plan participants who invested in the SPX
stock fund claimed they suffered as a result of defendants’ breaches of their ERISA
fiduciary duties caused them.

in re Nortel Networks ERISA Litigation: Civil Action No. 01-cv-1855 (MD Tenn.) The
firm represented a class of former workers of the bankrupt telecommunications company
of mismanaging their employee stock fund in violation of their fiduciary duties. The case
settled for $21.5 million.

Glass Dimensions, Inc. v. State Street Bank & Trust Co.: 1:10-cv-10588-DPW (D.
Mass). The firm served as co-lead counsel in this ERISA case that alleged that defendants
breached their fiduciary duties to the retirement plans it managed by taking unreasonable
compensation for managing the securities lending program in which the plans participated.
After the court certified a class of the plans that participated in the securities lending
program at issue, the case settled for $10 million on behalf of 1,500 retirement plans that
invested in defendants’ collective investment funds.

In re Eastman Kodak ERISA Litigation: Master File No. 6:12-cv-06051-DGL (W.D.N_Y.)
The firm served as class counsel in this ERISA breach of fiduciary duty class action which
alleged that defendants breached their fiduciary duties to Kodak retirement plan
participants by allowing plan investments in Kodak common stock. The case settled for
$9.7 million.

Lequita Dennard v. Transamerica Corp. et ai.: Civil Action No. 1:15-cv-O0030-EJM
(N.D. lowa). The firm served as counsel to plan participants who alleged that they suffered
losses when plan fiduciaries failed to act solely in participants’ interests, as ERISA
requires, when they selected, removed and monitored plan investment options. The case
settled for structural changes to the plan and $3.8 million monetary payment to the class.

Employment & Unpaid Wages
The Berger Montague Employment & Unpaid Wages Department works tirelessly to safeguard
the rights of employees, and devotes all of their energies to helping the firm’s clients achieve their

16

Motion for Class Cert App. 0356
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1210f150 PagelD 2864

goals. Our attorneys’ understanding of federal and state wage and hour laws, federal and state
civil rights and discrimination laws, ERISA, the WARN Act, laws protecting whistleblowers, such
as federal and state False Claims Acts, and other employment laws, allows us to develop creative
strategies to vindicate our clients’ rights and help them secure the compensation to which they
are entitled.

Berger Montague is at the forefront of class action litigation, seeking remedies for employees
under the Fair Labor Standards Act, state wage and hour law, breach of contract, unjust
enrichment, and other state common law causes of action.

Berger Montague’s Employment & Unpaid Wages Group, which is co-chaired by Managing
Shareholder Shanon Carson and Shareholder Sarah Schalman-Bergen, is repeatedly recognized
for outstanding success in effectively representing its clients. In 2015, The National Law Journal
selected Berger Montague as the top plaintiffs’ law firm in the Employment Law category at the
Elite Trial Lawyers awards ceremony. Portfolio Media, which publishes Law360, also recognized
Berger Montague as one of the eight Top Employment Plaintiffs’ Firms in 2009.

Representative cases include the following:

Feniley v. Wood Group Mustang, Inc: The firm served as lead counsel and obtained a
settlement of $6.25 million on behalf of a class of oil and gas inspectors who allegedly did
not receive overtime compensation for hours worked in excess of 40 per week. (Civil
Action No. 2:15-cv-326 (S.D. Chio)).

Sanders v. The CJS Solutions Group, LLC: The firm served as co-lead counsel and
obtained a settlement of $3.24 million on behalf of a class of IT healthcare consultants
who allegedly did not receive overtime premiums for hours worked in excess of 40 per
week, (Civil Action No. 17-3809 (8.D.N.¥.}).

Gundrum v. Cleveland Integrity Services, Inc..: The firm served as lead counsel and
obtained a settlement of $4.5 million on behalf of a class of oil and gas inspectors who
allegedly did not receive overtime compensation for hours worked in excess of 40 per
week. (Civil Action No. 4:17-cv-55 (N.D. OKI.)).

Fenley v. Applied Consultants, Inc.: The firm served as lead counsel and obtained a
settlement of $9.25 million on behalf of a class of oil and gas inspectors who allegedly did
not receive overtime compensation for hours worked in excess of 40 per week. (Civil
Action No. 2:15-cv-259 (W.D. Pa.}).

Acevedo v. Brightview Landscapes, LLC: The firm served as co-lead counsel and
obtained a settlement of $6.95 million on behalf of a class of landscaping crew members

who allegedly did not receive proper overtime premiums for hours worked in excess of 40
per week. (Civil Action No. 3:13-cv-02529 (M.D. Pa.}).

17

Motion for Class Cert App. 0357
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 122 0f150 PagelD 2865

Jantz v. Social Security Administration: The firm served as co-lead counsel and
obtained a settlement on behalf of employees with targeted disabilities (“TDEs”) alleged
that SSA discriminated against TDEs by denying them promotional and other career
advancement opportunities. The setthement was reached after more than ten years of
litigation, and the Class withstood challenges to class certification on four separate
occasions. The settlement includes a monetary fund of $9.98 million and an
unprecedented package of extensive programmatic changes valued at approximately $320
million. EEOC No. 531-2006-00276X (2015).

Ciamillo v. Baker Hughes, Incorporated: The firm served as lead counsel and obtained
a settlement of $5 million on behalf of a class of oil and gas workers who allegedly did not
receive any overtime compensation for working hours in excess of 40 per week. (Civil
Action No. 14-cv-81 (D. Alaska)).

Employees Committed for Justice v. Eastman Kodak Company: The firm served as
co-lead counsel and obtained a settlement of $21.4 million on behalf of a nationwide class
of African American employees of Kodak alleging a pattern and practice of racial
discrimination (pending final approval). A significant opinion issued in the case is
Employees Committed For Justice v. Eastman Kodak Co., 407 F. Supp. 2d 423 (W.DLNLY.
2005) (denying Kedak’s motion to dismiss). No. 6:04-cv-06098 (W.D.N.Y.)).

Saicido v. Cargill Meat Solutions Corp.: The firm served as co-lead counsel and
obtained a settlement of $7.5 million on behalf of a class of thousands of employees of
Cargill Meat Solutions Corp. alleging that they were forced to work off-the-clock and during
their breaks. This is one of the largest settlements of this type of case involving a single
plant in U.S. history. (Civil Action Nos. 1:07-cv-01347-LJO-GSA and 1:08-cv-00605-LJO-
GSA (E.D. Cal.)}).

Miller v. Hygrade Food Products, Inc.: The firm served as lead counsel and obtained
a settlement of $3.5 million on behalf of a group of African American employees of Sara
Lee Foods Corp. to resolve charges of racial discrimination and retaliation at its Ball Park
Franks plant. (No. 99-1087 (E.D. Pa.)).

Chabrier v. Wilmington Finance, Inc.: The firm served as co-lead counsel and obtained
a settlement of $2,925 000 on behalf of loan officers who worked in four offices to resolve
claims for unpaid overtime wages. A significant opinion issued in the case is Chabrier v.
Wilmington Finance, fne., 2008 WL 938872 (E.D. Pa. April 04, 2008) (denying the
defendant’s motion to decertify the class). (No. 06-4176 (E.D. Pa_)).

Bonnette v. Rochester Gas & Electric Co.: The firm served as co-lead counsel and
obtained a settlement of $2 million on behalf of a class of African American employees of
Rochester Gas & Electric Co. to resolve charges of racial discrimination in hiring, job
assignments, compensation, promotions, discipline, terminations, retaliation, and a hostile

18

Motion for Class Cert App. 0358
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 123 0f150 PagelD 2866

work environment. (No. 07-6635 (W.DLNAY.)).

Confidential. The firm served as lead counsel and obtained a settlement of $6 million on
behalf of a group of African American employees of a Fortune 100 company to resolve
claims of racial discrimination, as well as injunctive relief which included significant
changes to the Company’s employment practices (settled out of court while charges of
discrimination were pending with the U.S. Equal Employment Opportunity Commission).

Environment & Public Health

Berger Montague lawyers are trailblazers in the fields of environmental class action litigation and
mass torts. Our attorneys have earned their reputation in the fields of environmental litigation and
mass torts by successfully prosecuting some of the largest, most well-known cases of our time.
Our Environment & Public Health Group also prosecutes significant claims for personal injury,
commercial losses, property damage, and environmental response costs. In 2016 Berger
Montague was named an Elite Trial Lawyer Finalist in special litigation (environmental) by The
National Law Journal.

Cook v. Rockwell International Corporation: |n February 2006, the firm won a $554
million jury verdict on behalf of thousands of property owners whose homes were exposed
to plutonium or other toxins from the former Rocky Flats nuclear weapons site northwest
of Denver, Colorade. Judgment in the case was entered by the court in June 2008 which,
with interest, totaled $926 million. Recognizing this tremendous achievement, the Public
Justice Foundation bestowed its prestigious Trial Lawyer of the Year Award for 2009 on
Merrill G. Davidoff, David F. Sorensen, and the entire trial team for their “long and hard-
fought” victory against “formidable corporate and government defendants.” (No. 90-cv-
00181-JLK (DB. Colo.)). The jury verdict in that case was vacated on appeal in 2010, but
on a second trip to the Tenth Circuit, Plaintiffs secured a victory in 2015, with the case
then being sent back to the district court. A $375 million settlement was reached in May
2016, and final approval by the district court was obtained in April 2017.

In re Exxon Valdez Oil Spill Litigation: On September 16, 1994, a jury trial of several
months duration resulted in a record punitive damages award of $5 billion against the
Exxon defendants as a consequence of one of the largest oil spills in U.S. history. The
award was reduced to $507.5 million pursuant to a Supreme Court decision. David Berger
was co-chair of the plaintiffs’ discovery committee (appointed by both the federal and state
courts). Harold Berger served as a member of the organizing case management
committee. H. Laddie Montague was specifically appointed by the federal court as one of
the four designated trial counsel. Both Mr. Montague and Peter Kahana shared (with the
entire trial team) the 1995 “Trial Lawyer of the Year Award” given by the Trial Lawyers for
Public Justice. (No. A89-0095-CVCHRH (D. Alaska)).

In re Ashland Oil Spill Litigation: The firm led by Harold Berger served as co-lead
counsel and obtained a $30 million settlement for damages resulting from a very large oil
spill. (Master File No. M-14670 (WD. Pa.)).

19

Motion for Class Cert App. 0359
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1240f150 PagelD 2867

State of Connecticut Tobacco Litigation: Berger Montague was one of three firms to
represent the State of Connecticut ina separate action in state court against the tobacco
companies. The case was litigated separate from the coordinated nationwide actions.
Although eventually Connecticut joined the national settlement, its counsel’s contributions
were recognized by being awarded the fifth largest award among the states from the fifty
states’ Strategic Contribution Fund.

In re School Asbestos Litigation: As co-lead counsel, the firm successfully litigated a
case in which a nationwide class of elementary and secondary schools and school districts
suffering property damage as a result of asbestos in their buildings were provided relief.
Pursuant to an approved settlement, the class received in excess of $70 million in cash
and $145 million in discounts toward replacement building materials. (No. 83-0268 (E.D.
Pa.)).

Drayton v. Pilgrim’s Pride Corp.: The firm served as counsel in a consolidation of
wrongful death and other catastrophic injury cases brought against two manufacturers of
turkey products, arising out of a 2002 outbreak of Listeria Monocytogenes in the
Northeastern United States, which resulted in the recall of over 32 million pounds of turkey
— the second largest meat recall in U.S. history at that time. A significant opinion issued
in the case is Drayfon v. Pilgrim’s Pride Corp., 472 F. Supp. 2d 638 (E.D. Pa. 2006)
(denying the defendants’ motions for summary judgment and applying the alternative
liability doctrine). All of the cases settled on confidential terms in 2006. (No. 03-2334
(E.D. Pa.)).

In re SEPTA 30th Street Subway/Elevated Crash Class Action: Berger Montague
represented a class of 220 persons asserting injury ina subway crash. Despite a statutory
cap of 31 million on damages recovery from the public carrier, and despite a finding of
sole fault of the public carrier in the investigation by the National Highway Transit Safety
Administration, Berger Montague was able to recover an aggregate of $3.03 million for the
class. (1990 Master File No. 0001 (Pa. Ct. Com. Pls., Phila. Cty.)).

inre Three Mile island Litigation: As lead/liaison counsel, the firm successfully litigated
the case and reached a settlement in 1981 of $25 million in favor of individuals,
corporations and other entities suffering property damage as a result of the nuclear
incident involved. (C.A. No. 79-0432 (M.D. Pa.)).

In Re Louisville Explosions Litigation: This case was one of the earliest examples of
a class action trial of an environmental class action. It redressed damage to private
property owners and employees resulting from a February 13, 1981 sewer explosion
which was one of the largest explosion mishaps in U.S. history. In February, 1984 the
matter went to trial, and after the plaintiffs’ case and the denial of motions for direct verdict
the litigation settled for net payments to the class members of 100% to 300% or more of
direct monetary damages, depending on their zone’s distance from the streets that

20

Motion for Class Cert App. 0360
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1250f150 PagelD 2868

exploded. Claimants lined up near the claims office for blocks to file claims. Mr. Davidoff
was lead counsel and lead trial counsel. (No. CV 81-0080, W.D. Ky.).

Insurance Fraud

When insurance companies and affiliated financial services entities engage in fraudulent,
deceptive or unfair practices, Berger Montague helps injured parties recover their losses. We
focus on fraudulent, deceptive and unfair business practices across all lines of insurance and
financial products and services sold by insurers and their affiliates, which include annuities,
securities and other investment vehicles.

Spencer v. Hartford Financial Services Group, Inc.: The firm, together with co-counsel,
prosecuted this national class action against The Hartford Financial Services Group, Inc.
and its affiliates in the United States District Court for the District of Connecticut (Spencer
v. Hartford Financial Services Group, inc., Case No. 05-cv-1681) on behalf of
approximately 22,000 claimants, each of whom entered into structured settlements with
Hartford property and casualty insurers to settle personal injury and workers’
compensation claims. To fund these structured settlements, the Hartford property and
casualty insurers purchased annuities from their affiliate, Hartford Life. By purchasing the
annuity from Hartford Life, The Hartford companies allegedly were able to retain up to
15% of the structured amount of the settlement in the form of undisclosed costs,
commissions and profit - all of which was concealed from the settling claimants. On March
10, 2009, the U.S. District Court certified for trial claims on behalf of two national
subclasses for civil RICO and fraud (256 F.R.D. 284 (D. Conn. 2009)}. On October 14,
2009, the Second Circuit Court of Appeals denied The Hartford's petition for interlocutory
appeal under Federal Rule of Civil Procedure 23(f}.On September 21, 2010, the U.S.
District Court entered judgment granting final approval of a $72.5 million cash settlement.

Nationwide Mutual Insurance Company v. O'Dell: The firm, together with co-counsel,
prosecuted this class action against Nationwide Mutual Insurance Company in West
Virginia Circuit Court, Roane County (Nationwide Mutual Insurance Company v. O'Dell,
Case No. 00-C-37), on behalf of current and former West Virginia automobile insurance
policyholders, which arose out of Nationwide’s failure, dating back to 1993, to offer
policyholders the ability to purchase statutorily-required optional levels of underinsured
(“UIM") and uninsured (“UM”) motorist coverage in accordance with West Virginia Code
33-6-31. The court certified a trial class seeking monetary damages, alleging that the
failure to offer these optional levels of coverage, and the failure to provide increased first
party benefits to personal injury claimants, breached Nationwide’s insurance policies and
its duty of good faith and fair dealing, and violated the West Virginia Unfair Trade Practices
Act. On June 25, 2009, the court issued final approval of a settlement that provided a
minimum estimated value of $75 million to Nationwide auto policyholders and their
passengers who were injured in an accident or who suffered property damage.

Predatory Lending and Borrowers’ Rights

21

Motion for Class Cert App. 0361
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1260f150 PagelD 2869

Berger Montague’s attorneys fight vigorously to protect the rights of borrowers when they are
injured by the practices of banks and other financial institutions that lend money or service
borrowers’ loans. Berger Montague has successfully obtained multi-million dollar class action
settlements for nationwide classes of borrowers against banks and financial institutions and works
tirelessly to protect the rights of borrowers suffering from these and other deceptive and unfair
lending practices.

«" Coonan v. Citibank, N.A. The firm, as Co-Lead Counsel, prosecuted this national class
action against Citibank and its affiliates in the United States District Court for the Northern
District of New York concerning alleged kickbacks Citibank received in connection with its
force-placed insurance programs. The firm obtained a settlement of $122 million on behalf
of a class of hundreds of thousands of borrowers.

: Arnettv. Bank of America, N.A.. The firm, as Co-Lead Counsel, prosecuted this national
class action against Bank of America and its affiliates in the United States District Court
for the District of Oregon concerning alleged kickbacks received in connection with its
force-placed flood insurance program. The firm obtained a settlement of $31 million on
behalf of a class of hundreds of thousands of borrowers.

" Clements v. JPMorgan Chase Bank, N.A.. The firm, as Co-Lead Counsel, prosecuted
this national class action against JPMorgan Chase and its affiliates in the United States
District Court for the Northern District of California concerning alleged kickbacks received
in connection with its force-placed flood insurance program. The firm obtained a
settlement of $22,125,000 on behalf of a class of thousands of borrowers.

" Holmes v. Bank of America, N.A.. The firm, as Co-Lead Counsel, prosecuted this
national class action against Bank of America and its affiliates in the United States District
Court for the Western District of North Carolina concerning alleged kickbacks received in
connection with its force-placed wind insurance program. The firm obtained a settlement
of $5.05 million on behalf of a class of thousands of borrowers.

Securities & Investor Protection

In the area of securities litigation, the firm has represented public institutional investors — such as
the retirement funds for the States of Pennsylvania, Connecticut, New Hampshire, New Jersey,
Louisiana and Ohio, as well as the City of Philadelphia and numerous individual investors and
private institutional investors. The firm was co-lead counsel in the Melridge Securities Litigation
in the Federal District Court in Oregon, in which jury verdicts of $88.2 million and a RICO judgment
of $239 million were obtained. Berger Montague has served as lead or co-lead counsel in
humerous cther major securities class action cases where substantial settlements were achieved
on behalf of investors.

" In re Merrili Lynch Securities Litigation: Berger Montague, as co-lead counsel,
obtained a recovery of $475 million for the benefit of the class in one of the largest
recoveries among the recent financial crisis cases. (No. 07-cv-09633 (S.D.N.¥.)}.

22

Motion for Class Cert App. 0362
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 127 o0f150 PagelD 2870

in re Sotheby's Holding, Inc. Securities Litigation: The firm, as lead counsel, obtained
a $70 million settlement, of which $30 million was contributed, personally, by an individual
defendant. (No. 00-cv-1041 (DLC) (S.D.N.Y.)).

in re: Oppenheimer Rochester Funds Group Securities Litigation: The firm, as co-
lead counsel, obtained a $89.5 million settlement on behalf of investors in six tax-exempt
bond mutual funds managed by OppenheimerFunds, Inc. (No. 09-md-02063-JLK (D.
Col.}).

in re KLA Tencor Securities Litigation: The firm, as a member of Plaintiffs’ Counsel’s
Executive Committee, obtained a cash settlement of $65 million in an action on behalf of
investors against KLA-Tencor and certain of its officers and directors. (No. 06-cv-04065
(N.D. Cal.)}.

Ginsburg v. Philadelphia Stock Exchange, inc., et al... The firm represented certain
shareholders of the Philadelphia Stock Exchange in the Delaware Court of Chancery and
obtained a settlement valued in excess of $99 million settlement. (C.A. No. 2202-CC (Del.
Ch.)}).

in re Sepracor Inc. Securities Litigation: The firm, as co-lead counsel, obtained a
settlement of $52.5 million for the benefit of bond and stock purchaser classes. (No. 02-
cv-12235-MEL (D. Mass.)).

In re CIGNA Corp. Securities Litigation: The firm, as co-lead counsel, obtained a
settlement of $93 million for the benefit of the class. (Master File No. 2:02-cv-8088 (E.D.
Pa.)).

in re Fleming Companies, inc. Securities Litigation: The firm, as lead counsel,
obtained a class settlement of $94 million for the benefit of the class. (No. 5-03-MD-1530
(TJW) (E.D. Tex.)).

in re Xcel Energy Inc. Securities, Derivative & “ERISA” Litigation: The firm, as co-
lead counsel in the securities actions, obtained a cash settlement of $80 million on behalf
of investors against Xcel Energy and certain of its officers and directors. (No. 02-cv-2677
(DSD/FLN) (D. Minn.)).

in re NetBank, Inc. Securities Litigation: The firm served as lead counsel inthis certified
class action on behalf of the former common shareholders of NetBank, Inc. The $12.5
million settlement, which occurred after class certification proceedings and substantial
discovery, is particularly noteworthy because it is one of the few successful securities
fraud class actions litigated against a subprime lender and bank in the wake of the financial
crisis. (No. 07-cv-2298-TCB (N.D. Ga.)).

23

Motion for Class Cert App. 0363
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1280f150 PagelD 2871

Brown v. Kinross Gold U.S.A. Inc.: The firm represented lead plaintiffs as co-lead
counsel and obtained $29.25 million cash settlement and an additional $6,528,371 in
dividends for a gross settlement value of $35,778,371. (No. 02-cv-0605 (D. Nev.}) All
class members recovered 100% of their damages after fees and expenses.

in re Campbell Soup Co. Securities Litigation: The firm, as co-lead counsel, obtained
a settlement of $35 million for the benefit of the class. (No. 00-cv-152 (JEI) (D.N.J.)).

in re Premiere Technologies, Inc. Securities Litigation: The firm, as co-lead counsel,
obtained a class settlement of over $20 million in combination of cash and common stock.
(No. 1:98-cv-1804-JOF (N.D. Ga.)}.

In re PSiNet, Inc., Securities Litigation: The firm, as co-lead counsel, obtained a
settlement of $17.83 million on behalf of investors. (No. 00-cv-1850-A (E.D. Va.}).

In re Safety-Kleen Corp. Securities Litigation: The firm, as co-lead counsel, obtained
aclass settlement inthe amount of $45 million against Safety-Kleen’s outside accounting
firm and certain of the Company's officers and directors. The final settlement was obtained
2 business days before the trial was to commence. (No. 3:00-cv-736-17 (D.S.C.)).

The City Of Hialeah Employees’ Retirement System v. Toll Brothers, Inc.: The firm,
as co-lead counsel, obtained a class settlement of $25 million against Home Builder Toll
Brothers, Inc. (No. 07-cv-1513 (E.D. Pa.)).

In re Rite Aid Corp. Securities Litigation: The firm, as co-lead counsel, obtained
settlements totaling $334 million against Rite Aid’s outside accounting firm and certain of
the company’s former officers. (No. 99-cv-1349 (E.D. Pa.)).

in re Sunbeam Inc. Securities Litigation: As co-lead counsel and designated lead trial
counsel (by Mr. Davidoff), the firm obtained a settlement on behalf of investors of $142
million in the action against Sunbeam’s outside accounting firm and Sunbeam’s officers.
(No. 98-cv-8258 (S.D. Fla.)).

In re Waste Management, Inc. Securities Litigation: |n 1999, the firm, as co-lead
counsel, obtained a class settlement for investors of $220 million cash which included a
settlement against Waste Management’s outside accountants. (No. 97-cv-7709 (N.D.

Ill.)

In re IKON Office Solutions Inc. Securities Litigation: The firm, serving as both co-
lead and liaison counsel, obtained a cash settlement of $111 million in an action on behalf
of investors against IKON and certain of its officers. (MDL Dkt. No. 1318 (E.D. Pa.)).

in re Melridge Securities Litigation: The firm served as lead counsel and co-lead trial

counsel for a class of purchasers of Melridge common stock and convertible debentures.

24

Motion for Class Cert App. 0364
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 129 0f150 PagelD 2872

A four-month jury trial yielded a verdict in plaintiffs’ favor for $88.2 million, and judgment
was entered on RICO claims against certain defendants for $239 million. The court
approved settlements totaling $57.5 million. (No. 87-cv-1426 FR (D. Ore.)).

Aldridge v. A.T. Cross Corp.: The firm represented a class of investors in a securities
fraud class action against A.T. Cross, and won a significant victory in the U.S. Court of
Appeals for the First Circuit wnen that Court reversed the dismissal of the complaint and
lessened the pleading standard for such cases in the First Circuit, holding that it would not
require plaintiffs in a shareholder suit to submit proof of financial restatement in order to
prove revenue inflation. See Aldridge v. AT. Cross Corp, 284 F.3d 72 (1st Cir.
2002). The case ultimately settled for $1.5 million. (C.A. No. 00-203 ML (D.R.1.}).

Silver v. UICI: The firm, as co-lead counsel, obtained a settlement resulting in a fund of
$16 million for the class. (No. 3:99-cv-2860-L (N.D. Tex.}).

in re Alcatel Alsthom Securities Litigation: The firm, as co-lead counsel, obtained a
class settlement for investors of $75 million cash. (MDL Docket No. 1263 (PNB) (E.D.
Tex.)).

Waico Investments, inc. et al. v. Kenneth Thenen, et al. (Premium Sales): The firm,
as a member of the plaintiffs’ steering committee, obtained settlements of $141 million for
investors victimized by a Ponzischeme. Reported at: 881 F. Supp. 1576 (S.D. Fla. 1995);
168 F.R.D. 315 (S.D. Fla. 1996): 947 F. Supp. 491 (S.D. Fla. 1996)).

In re The Drexel Burnham Lambert Group, Inc.: The firm was appointed co-counsel
for a mandatory non-opt-out class consisting of all claimants who had filed billions of
dollars in securities litigation-related proofs of claim against The Drexel Burnham Lambert
Group, Inc. and/or its subsidiaries. Settlements in excess of $2.0 billion were approved in
August 1991 and became effective upon consummation of Drexel’s Plan of
Reorganization on April 30, 1992. (No. 90-cv-6954 (MP}, Chapter 11, Case No. 90 B
10421 (FGC), Jointly Administered, reported at, infer alia, 960 F.2d 285 (2d Cir. 1992),
cert. dismissed, 506 U.S. 1088 (1993) (“Drexel |”) and 995 F.2d 1138 (2d Cir. 1993)
(“Drexel II”)).

In re Michael Milken and Associates Securities Litigation: As court-appointed liaison
counsel, the firm was one of four lead counsel who structured the $1.3 billion “global”
settlement of all claims pending against Michael R. Milken, over 200 present and former
officers and directors of Drexel Burnham Lambert, and more than 350 Drexel/Milken-
related entities. (MDL Dkt. No. 924, M21-62-MP (S.D.N.Y.)).

RJR Nabisco Securities Litigation: The firm represented individuals who sold RJR
Nabisco securities prior to the announcement of a corporate change of control. This
securities case settled for $72 million. (No. 88-cv-7905 MBM (S.D.N.¥.)).

25

Motion for Class Cert App. 0365
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1300f150 PagelD 2873

Qwest Securities Action: The firm represented New Jersey in an opt-out case against
Qwest and certain officers, which was settled for $45 million. (C.A. No. L-3838-02
(Superior Court New Jersey, Law Division)).

Whistleblower, Qui Tam, and False Claims Act

Berger Montague has represented whistleblowers in matters involving healthcare fraud, defense
contracting fraud, IRS fraud, securities fraud, and commodities fraud, helping to return more than
$1.1 billion to federal and state governments. In return, whistleblower clients retaining Berger
Montague to represent them in state and federal courts have received more than $100 million in
rewards. Berger Montague’s time-tested approach in Whistleblower/Qui Tam representation
involves cultivating close, productive attorney-client relationships with the maximum degree of
confidentiality for our clients.

Judicial Praise for Berger Montague Attorneys

Berger Montague’s record of successful prosecution of class actions and other complex litigation
has been recognized and commended by judges and arbitrators across the country. Some
remarks on the skill, efficiency, and expertise of the firm’s attorneys are excerpted below.

Antitrust

From Judge Margo K. Brodie, of the U.S. District Court for the Eastern District of New York:
“Class counsel has without question done a tremendous job in litigating this case. They
represent some of the best plaintiff-side antitrust groups in the country, and the size and
skill of the defense they litigated against cannot be overstated. They have also
demonstrated the utmost professionalism despite the demands of the extreme
perseverance that this case has required...”

in re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation, No. 1:05-md-

01720 (E.D.N.Y. 2019) (Mem. & Order).

From Judge Brian M. Cogan, of the U.S. District Court of the Eastern District of New York:
“This is a substantial recovery that has the deterrent effect that class actions are supposed
to have, and | think it was done because we had really good Plaintiffs’ lawyers in this case

who were running it.”

Transcript of June 24, 2019 Fairness Hearing, in re Dental Supplies Antitrust Litigation, No. 16-
cv-696 (E.D.N.Y.).

26

Motion for Class Cert App. 0366
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1310f150 PagelD 2874

From Judge Michael M. Baylson, of the US. District Court of the Eastern District of
Pennsylvania:

“[C]ounsel... for direct action plaintiffs have done an outstanding job here with representing
the class, and | thought your briefing was always very on point. | thought the presentation
of the very contentious issues on the class action motion was very well done, it was very
well briefed, it was well argued.”

Transcript of the June 28, 2018 Hearing in in re Domestic Drywall Antitrust Litigation, No. MD-
13-2437 at 11:6-11.

From Judge Madeline Cox Arleo, of the U.S. District Court for the District of New Jersey praising
the efforts of all counsel:

“| just want to thank you for an outstanding presentation. | don’t say that lightly . . . it’s not
lost on me at all when lawyers come very, very prepared. And really, your clients should
be very proud to have such fine lawyering. | don’t see lawyering like this every day in the
federal courts, and | am very grateful. And | appreciate the time and the effort you put in,
not only to the merits, but the respect you’ve shown for each other, the respect you've
shown for the Court, the staff, and the time constraints. And as | tell my law clerks all the
time, good lawyers don't fight, good lawyers advocate. And | really appreciate that more
than | can express.”

Transcript of the September 9 to 11, 2015 Daubert Hearing in Castro v. Sanofi Pasteur, No. 11-
ev-07178 (D.N.J.) at 658:14-659:4.

From Judge William H. Pauley, Ill, of the U.S. District Court of the Southern District of New York:

“Class Counsel did their work on their own with enormous attention to detail and unflagging
devotion to the cause. Many of the issues in this litigation... were unique and issues of
first impression.”

“Class Counsel provided extraordinarily high-quality representation. This case raised a
number of unique and complex legal issues .... The law firms of Berger Montague and
Coughlin Stoia were indefatigable. They represented the Class with a high degree of
professionalism, and vigorously litigated every issue against some of the ablest lawyers
in the antitrust defense bar.”

in re Currency Conversion Fee Antitrust Litigation, 263 F.R.D. 110, 129 (2009).

27

Motion for Class Cert App. 0367
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1320f150 PagelD 2875

From Judge Faith S. Hochberg, of the United States District court for the District of New Jersey:

“W]e sitting here don’t always get to see such fine lawyering, and it’s really wonderful for
me both to have tough issues and smart lawyers ... | want to congratulate all of you for
the really hard work you put into this, the way you presented the issues, ... On behalf of
the entire federal judiciary | want to thank you for the kind of lawyering we wish everybody
would do.”

in re Remeron Antitrust Litig., Civ. No. 02-2007 (Nov. 2, 2005).

From U.S. District Judge Jan DuBois, of the U.S. District Court of the Eastern District of
Pennsylvania:
“[T]he size of the settlements in absolute terms and expressed as a percentage of total
damages evidence a high level of skill by petitioners ... The Court has repeatedly stated
that the lawyering in the case at every stage was superb, and does so again.”

in Re Linerboard Antitrust Litig., 2004 WL 1221350, at *5-*6 (E.D. Pa. 2004).

From Judge Nancy G. Edmunds, of the U.S. District Court of the Eastern District of Michigan:

“[T]his represents an excellent settlement for the Class and reflects the outstanding effort
onthe part of highly experienced, skilled, and hard working Class Counsel... .[T]heir efforts
were not only successful, but were highly organized and efficient in addressing numerous
complex issues raised in this litigation[.]”

in re Cardizem CD Antitrust Litig,, MDL No. 1278 (E.D. Mich., Nov. 26, 2002).

From Judge Charles P. Kocoras, of the U.S. District Court for the Northern District of Illinois:

“The stakes were high here, with the result that most matters of consequence were
contested. There were numerous trips to the courthouse, and the path to the trial court
and the Court of Appeals frequently traveled. The efforts of counsel for the class has [sic]
produced a substantial recovery, and it is represented that the cash settlement alone is
the second largest in the history of class action litigation. .. . There is no question that the
results achieved by class counsel were extraordinary [.]”

Regarding the work of Berger Montague in achieving more than $700 million in settlements with
some of the defendants in In Re Brand Name Prescription Drugs Antitrust Litigation, 2000
U.S. Dist. LEXIS 1734, at *3-*6 (N.D. Ill. Feb. 9, 2000).

28

Motion for Class Cert App. 0368
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 133 0f 150 PagelD 2876

From Judge Peter J. Messitte, of the U.S. District Court for the District of Maryland:

“The experience and ability of the attorneys | have mentioned earlier, in my view in
reviewing the documents, which | have no reason to doubt, the plaintiffs’ counsel are at
the top of the profession in this regard and certainly have used their expertise to craft an
extremely favorable settlement for their clients, and to that extent they deserve to be
rewarded.”

Settlement Approval Hearing, Oct. 28, 1994, in Spawd, Inc. and General Generics v. Bolar
Pharmaceutical Co., Inc., CA No. PJM-92-3624 (D. Md).

From Judge Donald W. Van Artsdalen, of the U.S. District Court for the Eastern District of
Pennsylvania:

“As to the quality of the work performed, although that would normally be reflected in the
not immodest hourly rates of all attorneys, for which one would expect to obtain excellent
quality work at all times, the results of the settlements speak for themselves. Despite the
extreme uncertainties of trial, plaintiffs’ counsel were able to negotiate a cash settlement
of a not insubstantial sum, and in addition, by way of equitable relief, substantial
concessions by the defendants which, subject to various condition, will afford the right, at
least, to lessee-dealers to obtain gasoline supply product from major oil companies and
suppliers other than from their respective lessors. The additional benefits obtained for the
classes by way of equitable relief would, in and of itself, justify some upward adjustment
of the lodestar figure.”

Bogosian v. Gulf Oi! Corp., 621 F. Supp. 27, 31 (E.D. Pa. 1985).

From Judge Krupansky, who had been elevated to the Sixth Circuit Court of Appeals:
Finally, the court unhesitatingly concludes that the quality of the representation
rendered by counsel was uniformly high. The attorneys involved in this litigation
are extremely experienced and skilled in their prosecution of antitrust litigation
and other complex actions. Their services have been rendered in an efficient
and expeditious manner, but have nevertheless been productive of highly
favorable result.

in re Art Materials Antitrust Litigation, 1984 CCH Trade Cases 765,815 (N.D. Ohio 1983).

From Judge Joseph Blumenfeld, of the U.S. District Court for the District of Connecticut:

29

Motion for Class Cert App. 0369
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 134 0f150 PagelD 2877

“The work of the Berger firm showed a high degree of efficiency and imagination,
particularly in the maintenance and management of the national class actions.”

in re Master Key Antitrust Litigation, 1977 U.S. Dist. LEXIS 12948, at *35 (Nov. 4, 1977).

Securities & Investor Protection
From Judge Jed Rakoff of the U.S. District Court for the Southern District of New York:

Court stated that lead counsel had made “very full and well-crafted” and “excellent
submissions”; that there was a “very fine job done by plaintiffs’ counsel in this case’; and
that this was “surely a very good result under all the facts and circumstances.”

in re Merrill Lynch & Co., inc. Securities, Derivative & ERISA Litigation, Master File No. 07-
cv-9633(JSR)(DFE) (S.D.N.Y., July 27, 2009).

From Judge Michael M. Baylson of the U.S. District Court for the Eastern District of
Pennsylvania:

“The Court is aware of and attests to the skill and efficiency of class counsel: they have
been diligent in every respect, and their briefs and arguments before the Court were of
the highest quality. The firm of Berger Montague took the lead in the Court proceedings:

its attorneys were well prepared, articulate and persuasive.”

in re CIGNA Corp. Sec. Litig., 2007 U.S. Dist. LEXIS 51089, at *17-*18 (E.D. Pa. July 13, 2007).

From Judge Stewart Dalzell of the U.S. District Court for the Eastern District of Pennsylvania:
“The quality of lawyering on both sides, but | am going to stress now on the plaintiffs’ side,
simply has not been exceeded in any case, and we have had some marvelous counsel
appear before us and make superb arguments, but they really don’t come any better than
Mrs. Savett... [A]nd the arguments we had on the motion to dismiss [Mrs. Savett arqued
the motion], both sides were fabulous, but plaintiffs’ counsel were as good as they come.”

in re U.S. Bioscience Secs. Litig., No. 92-0678 (E.D. Pa. April 4, 1994).

From Judge Wayne Andersen of the U.S. District Court for the Northern District of Illinois:

30

Motion for Class Cert App. 0370
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 135 0f150 PagelD 2878

“T¥Jou have acted the way lawyers at their best ought to act. And | have had a lot of
cases...in15 years now as a judge and | cannot recall a significant case where | felt people
were better represented than they are here...| would say this has been the best
representation that | have seen.”

in re: Waste Management, Inc. Secs. Litig., No. 97-C 7709 (N.D. Ill. 1999).

From Chancellor William Chandler, Ill of the Delaware Chancery Court:

“All | can tell you, from someone who has only been doing this for roughly 22 years, is that
| have yet to see a more fiercely and intensely litigated case than this case. Never in 22
years have | seen counsel going at it, hammer and tong, like they have gone at it in this
case. And | think that’s a testimony — Mr. Valihura correctly says that’s what they are
supposed to do. | recognize that; that is their job, and they were doing it professionally.”

Ginsburg v. Philadelphia Stock Exchange, Inc., No. 2202 (Del. Ch., Oct. 22, 2007).

From Judge Stewart Dalzell of the U.S. District Court for the Eastern District of Pennsylvania:

“Thanks to the nimble class counsel, this sum, which once included securities worth
$149.5 million is now all cash. Seizing on an opportunity Rite Aid presented, class counsel
first renegotiated what had been stock consideration into Rite Aid Notes and then this year
monetized those Notes. Thus, on February 11, 2003, Rite Aid redeemed those Notes
from the class, which then received $145,754,.92200. The class also received
$14,435,104 in interest on the Notes.”

“Co-lead counsel ... here were extraordinarily deft and efficient in handling this most
complex matter... they were at least eighteen months ahead of the United States
Department of Justice in ferreting out the conduct that ultimately resulted in the write down
of over $1.6 billion in previously reported Rite Aid earnings. In short, it would be hard to
equal the skill class counsel demonstrated here.”

in re Rite Aid Corp. Securities Litigation, 269 F. Supp. 2d 603, 605, n.1, 611 (E.D. Pa. 2003).

From Judge Helen J. Frye, United States District Judge for the U.S. District Court for the District
of Oregon:

31

Motion for Class Cert App. 0371
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 136 o0f 150 PagelD 2879

“In order to bring about this result [partial settlements then totaling $54.25 million], Class
Counsel were required to devote an unusual amount of time and effort over more than
eight years of intense legal litigation which included a four-month long jury trial and full
briefing and argument of an appeal before the Ninth Circuit Court of Appeals, and which
produced one of the most voluminous case files in the history of this District.”

we ae ak

“Throughout the course of their representation, the attorneys at Berger Montague and
Stoll, Stoll, Berne, Lokting & Shlachter whe have worked on this case have exhibited an
unusual degree of skill and diligence, and have had to contend with opposing counsel who
also displayed unusual skill and diligence.”

in Re Metridge, inc. Securities Litigation, No. CV 87-1426-FR (D. Ore. April 15, 1996).

From Judge Marvin Katz of the U.S. District Court for the Eastern District of Pennsylvania:

“[T]he co-lead attorneys have extensive experience in large class actions, experience that
has enabled this case to proceed efficiently and professionally even under short deadlines
and the pressure of handling thousands of documents in a large multi-district action...
These counsel have also acted vigorously in their clients’ interests...”

kek

“The management of the case was also of extremely high quality.... [C]lass counsel is of
high caliber and has extensive experience in similar class action litigation.... The
submissions were of consistently high quality, and class counsel has been notably diligent
in preparing filings in a timely manner even when under tight deadlines.”

Commenting on class counsel, where the firm served as both co-lead and liaison counsel in In re
ikon Office Solutions, Inc. Securities Litigation, 194 F.R.D. 166, 177, 195 (E.D. Pa. 2000}.
From Judge William K. Thomas, Senior District Judge for the United States District Court for the
Northern District of Ohio:

“In the proceedings it has presided over, this court has become directly familiar with the

specialized, highly competent, and effective quality of the legal services performed by
Merrill G. Davidoff, Esq. and Martin |. Twersky, Esq. of Berger Montague....”

we ok *

“Examination of the experience-studded biographies of the attorneys primarily involved in
this litigation and review of their pioneering prosecution of many class actions in antitrust,

32

Motion for Class Cert App. 0372
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 137 o0f150 PagelD 2880

securities, toxic tort matters and some defense representation in antitrust and other
litigation, this court has no difficulty in approving and adopting the hourly rates fixed by
Judge Aldrich.”

Commenting in In re Revco Securities Litigation, Case No. 1:89CV0593, Order (N.D. Oh.
September 14, 1993).

CivilfHuman Rights Cases
From Deputy Treasury Secretary Stuart E. Eizenstat:

“We must be frank. It was the American lawyers, through the lawsuits they brought in U.S.
courts, who placed the long-forgotten wrongs by German companies during the Nazi era
on the international agenda. It was their research and their work which highlighted these
old injustices and forced us to confront them. Without question, we would not be here
without therm.... For this dedication and commitment to the victims, we should always be
grateful to these lawyers.”

In his remarks at the July 17, 2000, signing ceremony for the international agreements which
established the German Foundation to act as a funding vehicle for the payment of claims to
Holocaust survivors.

Insurance Litigation
From Judge Janet C. Hall, of the U.S. District Court of the District of Connecticut:

Noting the “very significant risk in pursuing this action” given its uniqueness in that “there
was no prior investigation to rely on in establishing the facts or a legal basis for the
case....[and] no other prior or even now similar case involving parties like these plaintiffs
and a party like these defendants.” Further, “the quality of the representation provided to
the plaintiffs ... in this case has been consistently excellent..... [T]he defendant(s] ...
mounted throughout the course of the five years the case pended, an extremely vigorous
defense.... [B]ut for counsel’s outstanding work in this case and substantial effort over
five years, no member of the class would have recovered a penny.... [I]t was an extremely
complex and substantial class ... case ... [with an] outstanding result.”

Regarding the work of Berger Montague attorneys Peter R. Kahana and Steven L. Bloch, among
other co-class counsel, in Spencer, et al. v. The Hartford Financial Services Group, inc., et al, in

the Order approving the $72.5 million final settlement of this action, dated September 21, 2010
(No. 3:05-cv-1681, D. Conn.).

33

Motion for Class Cert App. 0373
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1380f150 PagelD 2881

Customer/Broker Arbitrations

From Robert E. Conner, Public Arbitrator with the National Association of Securities Dealers,
Inc.:

“[H]aving participated over the last 17 years in 400 arbitrations and trials in various
settings, .. the professionalism and the detail and generally the civility of everyone
involved has been not just a cause for commentary at the end of these proceedings but
between ourselves [the arbitration panel] during the course of them, and... the detail and
the intellectual rigor that went into the documents was fully reflective of the effort that was
made in general. | wanted to make that known to everyone and to express my particular
respect and admiration.”

About the efforts of Berger Montague shareholders Merrill G. Davidoff and Eric L. Cramer, who
achieved a $1.1 million award for their client, in Stefnman v. LMP Hedge Fund, et al., NASD
Case No. 98-04152, at Closing Argument, June 13, 2000.

Employment & Unpaid Wages

From Judge Timothy R. Rice, United States Magistrate Judge for the U.S. District Court for the
Eastern District of Pennsylvania:

Describing Berger Montague as “some of the finest legal representation in the
nation,” who are “ethical, talented, and motivated to help hard working men and
women.”

Regarding the work of Berger Montague attorneys Sarah R. Schalman-Bergen and Camille F.
Rodriguez in Gonzalez v. Veritas Consultant Group, LLC, d/b/a Moravia Health Network, No.
2.17-cv-1319-TR (E.D. Pa. March 13, 2019).

From Judge Malachy E. Mannion, United States District Judge for the U.S. District Court for the
Middle District of Pennsylvania:

“At the final approval hearing, class counsel reiterated in detail the arguments set

forth in the named plaintiffs’ briefing. ... The court lauded the parties for their
extensive work in reaching a settlement the court deemed fair and reasonable.

tek

“The court is confident that [class counsel] are highly skilled in FLSA collective and
hybrid actions, as seen by their dealings with the court and the results achieved in
both negotiating and handling the settlement to date.”

34

Motion for Class Cert App. 0374
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 139 0f 150 PagelD 2882

Acevedo v. Brightview Landscapes, LLC, No. 3:13-cv-2529, 2017 WL 4354809 (M.D. Pa. Oct.
2, 2017).

From Judge Joseph F. Bataillon, United States District Judge for the U.S. District Court for the
District of Nebraska:

[Pllaintiffs’ counsel succeeded in vindicating important rights. ... The court is
familiar with “donning and doffing’ cases and based on the court’s experience,
defendant meat packing companies’ litigation conduct generally reflects “what can
only be described as a deeply-entrenched resistance to changing their
compensation practices to comply with the requirements of FLSA.” (citation
omitted). Plaintiffs’ counsel perform a recognized public service in prosecuting
these actions as a ‘private Attorney General’ to protect the rights of
underrepresented workers.

The plaintiffs have demonstrated that counsel's services have benefitted the class.
... The fundamental policies of the FLSA were vindicated and the rights of the
workers were protected.

Regarding the work of Berger Montague among other co-counsel in Morales v. Farmland Foods,
Inc., No. 8:08-cv-504, 2013 WL 1704722 (D. Neb. Apr. 18, 2013).

From Judge Jonathan W. Feldman, United States Magistrate Judge for the U.S. District Court
for the Western District of New York:

“The nature of the instant application obliges the Court to make this point clear: In
my fifteen years on the bench, no case has been litigated with more skill, tenacity
and legal professionalism than this case. The clients, corporate and individual,
should be proud of the manner in which their legal interests were brought before
and presented to the Court by their lawyers and law firms.”

and

“the Court would be remiss if it did not commend class counsel and all those
who worked for firms representing the thousands of current and former employees
of Kodak for the outstanding job they did in representing the interests of their
clients. For the last several years, lead counsel responsibilities were shared by
Shanon Carson .... Their legal work in an extraordinarily complex case was
exemplary, their tireless commitment to seeking justice for their clients was
unparalleled and their conduct as officers of the court was beyond reproach.”

35

Motion for Class Cert App. 0375
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1400f150 PagelD 2883

Employees Committed For Justice v. Eastman Kodak, (VW.D.N.Y. 2010) ($21.4 million
settlement).

Other

From Stephen M. Feiler, Ph.D., Director of Judicial Education, Supreme Court of Pennsylvania,
Administrative Office of Pennsylvania Courts, Mechanicsburg, PA on behalf of fhe Common Pleas
Court Judges (frial judges) of Pennsylvania:

“On behalf of the Supreme Court of Pennsylvania and AOPC’s Judicial Education
Department, thank you for your extraordinary commitment to the Dealing with
Com plexities in Civil Litigation symposia. VVve appreciate the considerable time you spent
preparing and delivering this important course across the state. It is no surprise to me
that the judges rated this among the best programs they have attended in recent years.”

About the efforts of Berger Montague attorneys Merrill G. Davidoff, Peter Nordberg and David F.
Sorensen in planning and presenting a CLE Program to trial judges in the Commonwealth of
Pennsylvania.

Founding Partner

David Berger - 7972-2007

David Berger was the founder and the Chairman of Berger Montague. He received his A.B. cum
faude in 1932 and his LL.B. cum faude in 1936, both from the University of Pennsylvania. He was
a member of The Order of the Coif and was an editor of the University of Pennsylvania Law
Review. He had a distinguished scholastic career including being Assistant to Professor Francis
H. Bohlen and Dr. William Draper Lewis, Director of the American Law Institute, participating in
the drafting of the first Restatement of Torts. He also served as a Special Assistant Dean of the
University of Pennsylvania Law Schocl. He was a member of the Board of Overseers of the Law
School and Associate Trustee of the University of Pennsylvania. In honor of his many
contributions, the Law School established the David Berger Chair of Law for the Improvement of
the Administration of Justice.

David Berger was a law clerk for the Pennsylvania Supreme Court. He served as a deputy
assistant to Director of Enemy Alien Identification Program of the United States Justice
Department during World War II.

Thereafter he was appointed Ltj.g. in the U.S. Naval Reserve and he served in the South Pacific
aboard three aircraft carriers during World War Il. He was a survivor of the sinking of the U.S.S.
Hornet in the Battle of Santa Cruz, October 26, 1942. After the sinking of the Hornet, Admiral
Halsey appointed him a member cf his personal staff when the Admiral became Commander of
the South Pacific. Mr. Berger was ultimately promoted to Commander. He was awarded the Silver
Star and Presidential Unit Citation.

36

Motion for Class Cert App. 0376
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 1410f150 PagelD 2884

After World War Il, he was a law clerk in the United States Court of Appeals. The United States
Supreme Court appointed David Berger a member of the committee to draft the Federal Rules of
Evidence, the basic evidentiary rules employed in federal courts throughout the United States.
David Berger was a fellow of the American College of Trial Lawyers, the International Society of
Barristers, and the International Academy of Trial Lawyers, of which he was a former Dean. He
was a Life Member of the Judicial Conference of the Third Circuit and the American Law Institute.

A former Chancellor (President) of the Philadelphia Bar Association, he served on numerous
committees of the American Bar Association and was a lecturer and author on various legal
subjects, particularly in the areas of antitrust, securities litigation, and evidence.

David Berger served as a member of President John F. Kennedy's committee which designed
high speed rail lines between Washington and Boston. He drafted and activated legislation in the
Congress of the United States which resulted in the use of federal funds to assure the continuance
of freight and passenger lines throughout the United States. When the merger of the
Pennsylvania Railroad and the New York Central Railroad, which created the Penn Central
Transportation Company, crashed into Chapter 11, David Berger was counsel for Penn Central
and a proponent of its reorganization. Through this work, Mr. Berger ensured the survival of the
major railroads in the Northeastern section of the United States including Penn Central, New
Jersey Central, and others.

Mr. Berger's private practice included clients in London, Paris, Dusseldorf, as well as in
Philadelphia, Vvashington, New York City, Florida, and other parts of the United States. David
Berger instituted the first class action in the antitrust field, and for over 30 years he and the Berger
firm were lead counsel and/or co-lead counsel in countless class actions brought to successful
conclusions, including antitrust, securities, toxic tort and other cases. He served as one of the
chief counsel in the litigation surrounding the demise of Drexel Burnham Lambert, in which over
$2.6 billion was recovered for various violations of the securities laws during the 1980s. The
recoveries benefitted such federal entities as the FDIC and RTC, as well as thousands of
victimized investors.

In addition, Mr. Berger was principal counsel in a case regarding the Three Mile Island accident
near Harrisburg, Pennsylvania, achieving the first legal recovery of millions of dollars for economic
harm caused by the nation’s most serious nuclear accident. As part of the award in the case,
David Berger established a committee of internationally renowned scientists to determine the
effects on human beings of emissions of low level radiation.

In addition, as lead counsel in in re Asbestos Schoo! Litigation, he brought about settlement of
this long and vigorously fought action spanning over 13 years for an amount in excess of $200
million.

David Berger was active in Democratic politics. President Clinton appointed David Berger a

member of the United States Holocaust Memorial Council, in which capacity he served from 1994-
2004. In addition to his having served for seven years as the chief legal officer of Philadelphia,

37

Motion for Class Cert App. 0377
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 142 0f150 PagelD 2885

he was a candidate for District Attorney of Philadelphia, and was a Carter delegate in the
Convention which nominated President Carter.

Over his lengthy career David Berger was prominent in a great many philanthropic and charitable
enterprises some of which are as follows: He was the Chairman of the David Berger Foundation
and a long time honorary member of the National Commission of the Anti-Defamation League.
He was on the Board of the Jewish Federation of Philadelphia and, at his last place of residence,
Palm Beach, as Honorary Chairman of the American Heart Association, Trustee of the American
Cancer Society, a member of the Board of Directors of the American Red Cross, and active in the
Jewish Federation of Palm Beach County.

David Berger's principal hobby was tennis, a sport in which he competed for over 60 years. He
was a member of the Board of Directors of the International Tennis Hall of Fame and other related
organizations for assisting young people in tennis on a world-wide basis.

Firm Chair

Eric L. Cramer — Chairman

Mr. Cramer is Firm Chairman and Co-Chair of the Firm's antitrust department. He has a national
practice in the field of complex litigation, primarily in the area of antitrust class actions. He is
currently co-lead counsel in multiple significant antitrust class actions across the country in a
variety of industries and is responsible for winning numerous significant settlements for his clients
totaling well over $3 billion. Most recently, he has focused on representing workers claiming that
anticompetitive practices have suppressed their pay, including cases on behalf of mixed-martial-
arts fighters and chicken growers.

In 2019, The National Law Journal awarded Mr. Cramer the 2019 Keith Givens Visionary Award,
which was developed to honor an outstanding trial lawyer who has moved the industry forward
through his or her work within the legal industry ecosystem, demonstrating excellence in all
aspects of work from client advocacy to peer education and mentoring. In 2018, he was named
Philadelphia antitrust “Lawyer of the Year” by Best Lawyers, and in 2017, he won the American
Antitrust Institute’s Antitrust Enforcement Award for Outstanding Antitrust Litigation Achievement
in Private Law Practice for his work in Castro v. Sanofi Pasteur Inc., No. 11-cv-07178 (D.N.). In
that case, Mr. Cramer represented a national class of physicians challenging Sanofi Pasteur with
anticompetitive conduct in the market for meningitis vaccines, resulting in a settlement of more
than $60 million for the class. He has also been identified as a top tier antitrust lawyer by
Chambers & Partners in Pennsylvania and nationally. Chambers observed that Mr. Cramer is
“really a tremendous advocate in the courtroom, with a very good mind and presence.” He has
been highlighted annually since 2011 by The Lega! 500 as one of the country’s top lawyers inthe
field of complex antitrust litigation, and repeatedly deemed one of the “Best Lawyers in America,”
including in 2020. In 2014 and 2018, Mr. Cramer was selected by Philadelphia Magazine as one
of the top 100 lawyers in Philadelphia.

38

Motion for Class Cert App. 0378
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 143 0f 150 PagelD 2886

Mr. Cramer is also a frequent speaker at antitrust and litigation related conferences. He was the
only Plaintiffs’ lawyer selected to serve on the American Bar Association’s Antitrust Section
Transition Report Task Force delivered to the incoming Obama Administration in 2012. He is a
Senior Fellow and Vice President of the Board of Directors of the American Antitrust Institute; a
past President of COSAL (Committee to Support the Antitrust Laws), a leading industry group; a
member of the Advisory Board of the Institute of Consumer Antitrust Studies of the Loyola
University Chicago School of Law; and a member of the Board of Directors of Public Justice, a
national public interest law firm.

He has written widely in the fields of class certification and antitrust law. Among other writings,
Mr. Cramer has co-authored Antitrust, Class Certification, and the Politics of Procedure, 17
George Mason Law Review 4 (2010), which was cited by both the First Circuit in in re Nexium
Antitrust Litig., 777 F.3d 9, 27 (1st Cir. 2015), quoting Davis & Cramer, 17 Geo. Mason L. Rev.
969, 984-85 (2010), and the Third Circuit in Behrend v. Comcast Corp., 655 F.3d 182, 200, n.10
(3d Cir. 2011), rev'd on other grounds, 133 S. Ct. 1426 (2013). He has also co-written a number
of other pieces, including: Of Vulnerable Monopotists?: Questionable Innovation in fhe Standard
for Class Certification in Antitrust Cases, 41 Rutgers Law Journal 355 (2009-2010); A
Questionable New Standard for Class Certification in Antitrust Cases, published in the ABA’s
Antitrust Magazine, Vol. 26, No. 1 (Fall 2011); a Chapter of American Antitrust Institute’s Private
International Enforcement Handbook (2010), entitled “Who May Pursue a Private Claim’?”; and, a
chapter of the American Bar Association’s Pharmaceutical Industry Handbook (July 2009),
entitled “Assessing Market Power in the Prescription Pharmaceutical Industry.”

Mr. Cramer is a summa cum faude graduate of Princeton University (1989), where he was elected
to Phi Beta Kappa. He graduated cum laude from Harvard Law School with a J.D. in 1993.

Selected Attorney Biographies

 

Michael C. Del’ Angelo — Managing Shareholder

Michael Dell’Angelo_is a Managing Shareholder in the Antitrust, Commercial Litigation,
Commodities & Financial Instruments practice groups and Co-Chair of the Securities department.
He serves as co-lead counsel in a variety of complex antitrust cases, including Le etal_v_Zuffa,
LLC, No. 15-1045 (D. Nev.) (alleging the Ultimate Fighting Championship (“UFC”) obtained illegal
monopoly power_of_the market for Mixed Martial Arts promotions and suppressed the
compensation of MMA fighters).

Mr Dell’Angelo is responsible for winning numerous siqnificant settlements for his clients and
class members. Most recently, as co-lead counsel, Mr. Dell’Angelo recently helped to reach

settlements totaling more than $190 million in the multidistrict litigation In re Domestic Drywall
Antitrust Litig.. No. 13-md-2437 (E.D. Pa.). There, in granting final approval to the last settlement,
the court observed about Mr. Dell’Angelo_and_his colleaques that “Plaintiffs’ counsel are
experienced antitrust lawyers who have been working in this field of law for many years and have
brought with them _a sophisticated and highly professional approach to gathering persuasive
evidence _on the topic of price-fixing.” in re Domestic Drywall Antitrust Litig.. No. 13-md-2437,
2018 WL 3439454 at *18 (E.D Pa. July 17, 2018). “[||t bears repeating,” the court emphasized,

39

Motion for Class Cert App. 0379
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 144 0f150 PagelD 2887

“that the result attained is directly attributable to having highly skilled and experienced lawyers
represent the class in these cases.” Id.

Mr. Dell Angelo also serves as co-lead counsel or class counsel in numerous cases alleging price-
fixing or other wrongdoing affecting a variety of financial instruments, including !n re Commodity

Exchange, inc. Goid Futures and Options Trading Litig.. 1:14-MD-2548-VEC (S$ _D.N_Y)./n re
Platinum and Paliadium Antitrust Litig.. No. 14-cv-09391-GHW (S._D.N.Y.). Contant, et al v_ Bank
of America Corp., ef al. 1:17-cv-03139-LGS (S.D.N_Y.) In re Libor-Based Financial Instruments
Antitrust Litig.. No. 11-md-2262 (S.D.N_Y.). Alaska Elec. Pension Fund _et al_v. Bank of Am.
Corp. et al__ No. 14 Civ. 7126-JMFE (S_D.N-Y.). In re Crude Oil Commodity Futures Litig.. No. 11-
cv-3600 (SDNY): and fin re London Silver Fixing, Lid. Antitrust Litig. No. 14md-2573

($.D.NAY.}.

The National Law Journal recently featured Mr. Dell’Angelo in its profile of Berger Montaque for
a special annual report entitled “Plaintiffs’ Hot List.” The National Law Journals Hot List identifies
the top plaintiff practices in the country. The Hot List profile focused on Mr. Dell’Angelo’s role in
the MF Global litigation in re MF Global Holding Lid. Inv_Litig., No. 12-MD-2338-VM (S$. D.N_Y_)).
In ME Global, Mr. Dell’Angelo represented former commodity account helders seeking to recover
approximately $1.6 billion of secured customer funds after the highly publicized collapse of ME

Global, a major commodities brokerage. At the outset of this high-risk litigation, the odds appeared
grim: MF Global had declared bankruptcy, leaving the corporate officers, a bank, anda commodity

exchange as the only prospect for the recovery of class’s misappropriated funds. Nonetheless
four years later_a result few would have believed possible was achieved. Through a series of
settlements, the former commodity account holders recovered more than 100 percent of their
missing funds. totaling over $1.6 billion.

Mr. Dell’Angelo has been recognized consistently as a Pennsylvania Super Lawyer, a distinction
conferred upon him annually since 2007. He is reqularly invited to speak at Continuing Legal

Education (CLE) and other seminars and conferences, both locally and abroad. In response to
his recent CLE, “How to Deal with the Rambo Litigator,” Mr. Dell Angelo was singled out as “One
of the best CLE speakers [attendees] have had the pleasure to see.”

Lane L. Vines — Senior Counsel

Lane Vines _is a Senior Counsel _in the Securities Commercial and Qui Tam
Whistleblower) Litigation practice groups at Berger Montaque. For the past 20 years. he
has prosecuted both class action and individual opt-out securities fraud cases for state
government entities, public pension funds, and other large investors. He has also
represented consumers in class actions involving unlawful and deceptive practices. as
well as relators in qui tam/whistleblower litigations. Mr. Vines is admitted to practice law in
Pennsylvania, New Jersey and numerous federal courts.

Mr. Vines also has experience in the defense of securities. commercial and criminal cases. For
example, he was one of the Firm's principal attorneys defending a public company which obtained
a_pre-trial dismissal_in full of a proposed securities fraud class action against_a gold mining

40

Motion for Class Cert App. 0380
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 145 0f150 PagelD 2888

company based in South Africa. See /n re DRDGold Lid. Securities Litigation. 05-cv-5542 (VM),
2007 U.S. Dist. LEXIS 7180 (5. D.NLY. Jan. 31, 2007}.

During law_school, Mr. Vines was _a member of the Villanova Law Review _and served as a
Managing Editor of Outside Works. In that role, he selected outside academic articles for
publication and oversaw the editorial process through publication. Prior to law school, Mr. Vines

worked as an auditor fora Big 4 public accounting firm, a property controller for a commercial real
estate development firm, and served as the Leqislative Assistant to the Minority Leader of the

Philadelphia City Council.

Mr. Vines has achieved the highest peer rating, "AV_Preeminent" in Martindale-Hubbell
for _leqal abilities and ethical standards. Mr. Vines is admitted to practice law _in
Pennsylvania, New Jersey and several federal courts.

41

Motion for Class Cert App. 0381
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 146 of 150 PagelD 2889

Exhibit 19

Motion for Class Cert App. 0382
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 147 of 150 PagelD 2890

 

Angeion Group Project Proposal Schedule of Fees and Charges

Case/Project Name: Confidertial TCPA -- 135,000 Class Members

Type of Case: Notice

Submission Date: April 23, 2020 AES | ANGEION GROUP
Firm(s) Submitted to: Berger Montague iL‘.

Firm(s) Contact: Michael C. Dell'Angelo, Esq. & Lane L. Vines, Esq.

Angeion Representative: Steven Weisbrot, Esq. & Christopher Chimicles, MBA

Case Management Fee VOLUME RATE ($) One mre)

Case/project start-up fee may include pre-administration consulting, preparing the technology environment, establishing project
management workflows, and database set-up/management.

 

Est. Class Size (unduplicated) 135,000 SUBTOTAL 1,500.00

Notification Fees & Costs

 

 

    

Reverse Look-up VOLUME RATE ($} TOTAL ($)
Reverse look-up to obtain email and mailing address

 

 

 

 

 

 

 

SUBTOTAL 11,500.00
ifate lM evile=) VOLUME RATE ($) key Vanes)
Email notice to ~74,250 class members

SUBTOTAL 5,092.00
Mail to class members VOLUME RATE($) IRCIEeneh
Preparing the postcard notice and mailing the notice (includes printing and postage)

SUBTOTAL 20,982.00
Processing Undeliverable Direct Mail Notices VOLUME RATE ($) TOTAL ()
Process undeliverable direct mail notices, skip tracing and re-mailing the notices

SUBTOTAL 5,862.00

 

 

Processing Notice Requests and Class Member Correspondence VOLUME RATE ($) OO] yare's)

Processing notice requests and handling class member inquiries

SUBTOTAL 532.00

 

Wael obey Com aterel Oli t= leat stalks) VOLUME RATE ($) ce) Fee)
Setup fee and monthly maintenance/hosting for Angeion Group website w/relevant case documents

 

 

 

SUBTOTAL 2,940.00
Call Center Requirements eRe lta RATE ($) OE ASC)
Set-up and implementation of IVR (integrated voice response) as well as transcription services for class members

SUBTOTAL 1,700.00

 

 

Angeion Reporting Requirements RATE ($) rele NEG
General reporting to counsel, the Court and internal reporting requirements

 

 

 

SUBTOTAL 3,930.00
Process Opt Outs VOLUME RATE ($) TOTAL ($)
Review and process Opt Outs

SUBTOTAL 65.00

PROPRIETARY AND CONFIDENTIAL (PAGE 1)
Motion for Class Cert App. 0383
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 148 of 150 PagelID 2891

 

Angeion Group Project Proposal Schedule of Fees and Charges

Case/Project Name: Confidential TCPA -- 135,000 Class Members

Type of Case: Notice

Submission Date: April 23, 2020 péss | ANGEION GROUP
Firm(s) Submitted to: Berger Montague nw

Firm(s) Contact: Michael C. Dell'Angelo, Esq. & Lane L. Vines, Esq.

Angeion Representative: Steven Weisbrot, Esq. & Christopher Chimicles, MBA

Other Relevant Costs VOLUME RATE ($) TOTAL ($)

 

P.O. Box for Opt Outs
Scanning of documents and image storage

Miscellaneous
SUBTOTAL 230.00

 

ead
ant
5
ae
io

ESTIMATED PROJECT FEES & COSTS (excl. postage)
ESTIMATED POSTAGE COSTS
TOTAL ESTIMATED COSTS

All media/notification costs (includes media/printing/postage/email campaign) must be paid 14 days prior to the inception of the program.

en
Le fd
ak [a
ay 1D
J ad

Postcard notice, email notice and reverse look-up costs are an estimate and are based upon volume, number of pages or other parameters. Pricing may increase or decrease if the volume, number of pages or
other variable factors are altered.

The estimated hours listed in this proposal for services performed are minimum hourly estimates. Any additional time will be billed at the rates quoted in this proposal.
Postcards are printed in one lot to achieve preferred/bulk rate pricing
*Postage is an estimate.

PROPRIETARY AND CONFIDENTIAL (PAGE 2)
Motion for Class Cert App. 0384
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 149 of 150 PagelID 2892

 

Angeion Group Project Proposal Schedule of Fees and Charges

 

Case/Project Name: Confidential TCPA -- 2,000,000 Class Members

Type of Case: Notice

Submission Date: April 23, 2020 ANGEIOWN [5 i) CT LJP
Firm(s) Submitted to: Berger Montague x

Firm(s) Contact: Michael C. Dell'Angelo, Esq. & Lane L. Vines, Esq.

Angeion Representative: Steven Weisbrot, Esq. & Christopher Chimicles, MBA

Case Management Fee YU a RATE ($) TOTAL ($)

Case/project start-up fee may include pre-administration consulting, preparing the technology environment, establishing project
management workflows, and database set-up/management.
Est. Class Size (unduplicated) 2,000,000 SUBTOTAL 2,200.00

 

Notification Fees & Costs

  

Reverse Look-up VOLUME RATE ($3 TOTAL ($)
Reverse look-up to obtain email and mailing address

 

 

 

 

 

 

 

 

SUBTOTAL 74,950.00
Email Notice VOLUME RATE ($) TOTAL (3)
Email notice to ~1,100,000 class members

SUBTOTAL 12,660.00
Mail to class members VOLUME RATE ($) ROME Vanes)
Preparing the postcard notice and mailing the notice (includes printing and postage)

SUBTOTAL 258,560.00
Processing Undeliverable Direct Mail Notices VOLUME RATE ($) TOTAL ($)
Process undeliverable direct mail notices, skip tracing and re-mailing the notices

SUBTOTAL 51,860.00

 

 

Processing Notice Requests and Class Member Correspondence RATE ($) ee or ABE)
Processing notice requests and handling class member inquiries

SUBTOTAL 1,230.00

Website Requirements fe] RU) iil = RATE ($) ane I Nene),

Set-up fee and monthly maintenance/hosting for Angeion Group website wirelevant case documents

 

SUBTOTAL 2,940.00

Oe ROT alate 0] lan ali) Fe Bel tie RATE ($) meray)

Setup and implementation of IVR (integrated voice response) as well as transcription services for class members

 

SUBTOTAL 4,950.00

 

 

Angeion Reporting Requirements RATE ($) re Aes
General reporting to counsel, the Court and internal reporting requirernents

 

 

 

SUBTOTAL 3,930.00
Process Opt Outs VOLUME RATE ($) TOTAL (3)
Review and process Opt Outs

SUBTOTAL 163.00

 

PROPRIETARY AND CONFIDENTIAL (PAGE 1)
Motion for Class Cert App. 0385
Case 4:18-cv-00245-P Document 180 Filed 05/02/20 Page 150 o0f 150 PagelID 2893

 

Angeion Group Project Proposal Schedule of Fees and Charges

Case/Project Name: Confidential TCPA -- 2,000,000 Class Members .

Type of Case: Notice

Submission Date: April 23, 2020 AEs | ANGEION GROUP
Firm(s) Submitted to: Berger Montague KS

Firm(s) Contact: Michael C. Dell'Angelo, Esq. & Lane L. Vines, Esq.

Angeion Representative: Steven Weisbrot, Esq. & Christopher Chimicles, MBA

Other Relevant Costs VOLUME RATE (3) TOTAL ($}

 

P.O. Box far Opt Outs
Scanning of documents and image storage

Miscellaneous
SUBTOTAL 1,005.00

ESTIMATED PROJECT FEES & COSTS (excl. postage) 168,690
ESTIMATED POSTAGE COSTS 246,058
TOTAL ESTIMATED COSTS 414,748
All media/notification costs (includes media/printing/postage/email campaign) must be paid 14 days prior to the inception of the program.

Postcard notice, email notice and reverse look-up costs are an estimate and are based upon volume, number of pages or other parameters. Pricing may increase or decrease if the volume, number of pages or
other variable factors are altered.

The estimated hours listed in this proposal for services performed are minimum hourly estimates. Any additional time will be billed at the rates quoted in this proposal.
Postcards are printed in one lot to achieve preferred/bulk rate pricing
*Postage is an estimate.

PROPRIETARY AND CONFIDENTIAL (PAGE 2)
Motion for Class Cert App. 0386
